Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I refer to yesterday's Question Time, and in particular page 24 of the Minutes. At that point, I actually asked Mrs Gradin a question in connection with the false statement which Mrs Cresson made before the Committee on Budgetary Control; I asked her whether Mrs Cresson should resign because of this. Mrs Gradin did not answer the question. This course of events is now recorded in the Minutes as follows. It simply says: 'Mr Posselt spoke'. I should like to point out, however, that I asked a perfectly proper supplementary to which no answer was given.
Loud applause
We shall ensure that the Minutes are corrected so that they reflect exactly what took place.
The Minutes were approved
Mr President, I do not want to comment on the Minutes. I should simply like to point out to this noble House that today is the 40th anniversary of the occupation of Tibet by the People's Republic of China.
Mr President, I have a complaint. It is true that I often speak in languages other than my own, but now I can no longer hear the Dutch interpretation on channel 5. I believe this is a deliberate act on the part of the administration. So in future, I will always speak in another language and I will also listen in other languages.
We shall carry out the necessary technical checks straight away, because you do also speak Dutch.
Laughter
Agenda
Mr President, on today's agenda one of the items under the heading 'Votes' is the vote on the De Giovanni report on the scrutiny of the exercise of the Commission's powers. You all know that the question of how far the European Parliament's right to information extends, pursuant to Article 206 of the Treaty, was the subject of fierce controversy with the Commission in connection with the UCLAF report on the ECHO affair. As a result, it was agreed that negotiations should be held between the Commission and Parliament with the aim of laying down rules on how Article 206 should be applied in the future. These rules are now on the table in the form of an agreement between the Commission and Parliament, and are supposed to be adopted today under the procedure without debate. Given the complex nature of this issue, and therefore the contents of the agreement, I do not believe that this is appropriate.
In this agreement we undertake to waive our right to information in the case of, for example, final reports on administrative inquiries, which are internal Commission reports on administrative procedures. I would therefore request, pursuant to Rule 99 of the Rules of Procedure, that we do not simply put this to the vote today without having a debate. Parliament must have an opportunity to debate this complicated and sensitive issue, and I have just submitted the necessary 29 signatures in support of this request.
Mrs Müller, your request has been made correctly in accordance with the Rules. However, I would like to say two things to you. Firstly, the UCLAF problem must not be mixed up with this other problem. They are totally separate. A working party made up of representatives of Parliament, the Council and the Commission has been established to look at the UCLAF problem. When they have completed their work, they will report to Parliament.
Secondly, this is a different issue. This issue concerns one of the other points raised by President Santer: the forwarding of confidential information to Parliament. At this stage, we can choose one of two solutions, but I do not wish to prejudge the matter and I would like to know what the groups' opinions are. The first solution would be to enter the item, with debate, on today's agenda; the second would be to enter the item, with debate, on the agenda of the next part-session.
Irrespective of what you decide to do, it is clear that no amendments can be tabled since the report concerns an interinstitutional agreement. As has been the case with all the interinstitutional agreements, we must either approve it or reject it. However, we can consider the two options available and I would like to ask the groups if they would prefer to include the item, with debate, in today's agenda or to wait until the next part-session.
Mrs Green, you have the floor.
Mr President, it is my view, given that Parliament and its Members have not had a chance to really see the proposal, let alone talk about it, that we should defer the vote until the next part-session. In particular, the Committee on Institutional Affairs and the Committee on Budgetary Control should have the chance to look at it and discuss it before it is put to the vote.
Mr President, we - the three persons mentioned - had the task of drafting this proposal for an agreement, and that follows from the resolution which Parliament adopted in January. We started work on this very quickly, but worked very intensively, and negotiated it at political level. As far as budgetary control is concerned, I might tell you that UCLAF is excluded until the arrangements for OLAF - its replacement, which is also under discussion - are complete, which means that the provisions for UCLAF are not affected by this agreement; the same applies to the question of information we receive through the financial controller.
The task we were given needed to be completed quickly. That was also what Parliament wanted. On the procedure, I would like to tell you that I did not have to determine this myself. It was the Conference of Presidents which approved the proposal put forward by the three experts, and I had assumed that the groups would have been informed of how their chairmen voted. I do not therefore see why we should protract this process, and I would certainly be in favour of voting, so that these arrangements can be applied accordingly.
Mr President, when I gave my reasons for making my request, I only referred to UCLAF because of the row over handing over the report on the ECHO affair. I understand that these rules are not about UCLAF. On behalf of my group, I should like to support what Mrs Green has said. I believe that we should give the House the opportunity to read this carefully and in full, because we are formulating certain rights and conventions here which affect a fundamental right contained within Article 206. It should be examined with the utmost care. This week is very busy, so I suggest we postpone the issue to the next part-session, and then we can take our time over our decision.
Mr President, it is important to say that, whilst we approved it quite clearly last Thursday - and I added my support to that in the Conference of Presidents - it is not available in all the languages and it had not been seen by Members, even as late as yesterday. My Group, I am sure, will add its support to an interinstitutional agreement of this sort, but we need at least for Members to be able to read it. I would have thought that Mrs Theato could have agreed to that.
I see that there is no agreement between the groups as regards changing today's agenda. I shall therefore ask the House to decide whether or not we enter the item, with debate, on the agenda for today's sitting.
Parliament rejected the proposal
Therefore, since we are not going to take the item with debate today, we shall put it on the agenda for the next part-session, pursuant to Rule 99 and as requested by Mrs Müller and other signatories. The report will be referred back to the committee responsible, which is the Committee on Institutional Affairs, since we are dealing with an interinstitutional agreement. As with all agreements of this type, I would remind you again that no amendments may be tabled. We can merely approve or reject the agreement, after giving it the necessary consideration, of course.
Mr Elles has the floor.
Mr President, as that decision has now been taken by the House, could we be assured that the same procedure will be used for the report of the Committee of the Wise Men, which will be distributed in all languages and available to all Members before it is brought to the floor of this House and to go to the appropriate committee, which is the Committee on Budgetary Control, before it is voted on?
The report of the Wise Men will not only be distributed to all Members but it will also be put on the Internet, so that everybody can look at it. In fact, the Conference of Presidents decided that the procedure would be resolutions by groups. Nevertheless, the Committee on Budgetary Control will be familiar with this report when approval of the 1997 discharge comes before the House. That is a different question. It can use the report of the Wise Men or anything it thinks useful at that time.
The will of the House on the report of the Wise Men will be expressed through resolutions tabled by the groups as they see fit during the week following presentation.
Mr President, I should just like to seek clarification on the timetable. Obviously I accept that we will not be voting on the agreement on information today. I would simply like to know whether it will therefore be put on the agenda of the mini-session. I have to know so that I can plan a further discussion of it. I think that the same goes for the Committee on Institutional Affairs; it might also need to discuss it again, since it is of course the committee responsible. It is, after all, the one which has tabled this report here, not the Committee on Budgetary Control. In any case, we want to discuss it again and I just need to know whether it will be on the agenda then.
It will be taken at the next part-session in Brussels.
Mr President, a Kurdish demonstration is currently taking place outside Parliament's premises. I should therefore like to ask the President whether he intends to send a delegation to meet the Kurdish representatives who are assembled outside to hear what they have to say. I think it would be wise to do so if we are to show the same consideration to everyone who wishes to express their point of view to us as Members of the European Parliament.
Until now, Mr Lindqvist, we have had no request to receive a Kurdish delegation. When we had such a request in Brussels, during the last part-session, we received the delegation and they presented us with their requests. If they make the same proposal today, they will obtain the same response. In other words, we will meet the delegation and listen to what they are asking for so that we can then consider it in the House.
Preparation for the extraordinary European Council in Berlin on 24-25 March 1999
The next item is the statements by the Council and the Commission on the preparation for the extraordinary European Council meeting in Berlin on 24 and 25 March 1999.
I give the floor to Mr Verheugen, President-in-Office of the Council.
Mr President, ladies and gentlemen, I am delighted to have this opportunity today - immediately before the foreign ministers begin the final round of Agenda 2000 negotiations at their informal meeting this coming weekend - to give you an overview of developments in the Council and inform you of how the negotiations on Agenda 2000 will proceed in the run-up to the European Council in Berlin on 24 and 25 March.
Some weeks have passed since this subject was last debated here in the plenary on 10 February, and in that time the Council has made considerable progress in its search for a balanced overall package. Of course, I am not giving anything away when I tell you that on some pivotal issues a compromise has not yet been reached. That is entirely due to the nature of the project and was not to be expected; it simply illustrates the need to find a balanced solution across all the sectors. As the holders of the presidency, we assumed from the outset that the overall package could only be tied up in Berlin, and this will indeed be the case.
Over the last few weeks, however, it has been possible to make significant progress on the necessary preliminary work which is intended to prepare the ground for the Berlin summit. For example, the conclave of foreign ministers in Luxembourg on 21 February made substantial progress on a number of issues. I should like to outline this for you briefly. It is now generally acknowledged that the use of constant 1999 prices for drawing up the financial perspective offers a number of practical advantages. As far as accession and pre-accession expenditure is concerned, it is agreed that expenditure intended for the applicant countries will be set aside and clearly identified as either pre-accession expenditure or expenditure solely for accession, so as to ensure that appropriations for the new Member States cannot be used by the present 15 Member States and that, by the same token, appropriations earmarked for the present 15 Member States cannot be used to cover the costs of enlargement. The presidency has put forward a proposal on this which meets with the approval of the vast majority of the Member States.
We were also able to note a large measure of agreement on the amounts proposed by the Commission for pre-accession aid in the immediate future. The fact that we already reached a broad political agreement on the pre-accession instruments under the Austrian Presidency therefore sends out a clear signal to the applicant countries that we attach particular importance to the pre-accession instruments, as they will enable enlargement to come about quickly.
It has already been possible to reach agreement on several key aspects of the future financing of the common agricultural policy: it was agreed to keep the agricultural guideline and review it before the first enlargement, and to set a ceiling below that which better reflects actual expenditure. As regards structural expenditure, further consideration is being given to a presidency proposal which takes account of both the need to stabilise expenditure and the need to consolidate the cohesion effort.
This plan proposes stabilising Structural Fund expenditure; this will involve the average per capita level of aid for the three objectives being consolidated at current levels for the forthcoming period. In general, there is support for reducing the number of Community initiatives to three, provided that the existing scope of other initiatives, which have proved to be effective, is covered by the core objectives.
For Categories 3 to 5, as a basis for further negotiations, the delegations set ranges within which the final annual ceilings will lie. A large measure of agreement could be noted on Category 6, reserves. On the subject of own resources and budgetary imbalances, the ministers made an initial assessment of the elements which might form part of a comprehensive agreement. It was generally felt that a final agreement - if it is to improve the balance of the financial framework - will require a combination of measures on both the expenditure and revenue sides. At the same time, account will be taken of the effects the political reforms contained within Agenda 2000 will have on the Member States, and also of the need to implement measures of this kind in several phases, with the first phase beginning in the year 2000.
On the basis of the foreign ministers' deliberations, the Heads of State and Government met on 26 February at Petersberg near Bonn and discussed Agenda 2000 as a whole for the first time, exploring the scope for an overall political compromise. It was clear from the outset that the aim could not be fundamental decisions or even an overall agreement. Neither were we surprised, therefore, when the compromise paper presented by the German Presidency attracted not only support but also criticism.
I would, however, like to point out that the criticism came from both sides. We were criticised both by the Member States which want to save more and by the Member States which want to spend more. I think that this puts us more or less in the middle, and if we agree that a compromise certainly has to be found somewhere between the extreme positions, then I have a feeling that the presidency is not so very wide of the mark.
Applause
In the end, a number of important and useful pointers came out of the meeting of the Heads of State and Government, and these will form the basis of the further work of the Council - in its various configurations - in the run-up to the special summit in Berlin. The most important point is that all the partners have once again reaffirmed their determination to comply with the instructions of the Cardiff European Council, and to achieve an overall political agreement by the end of March 1999 at the latest. On behalf of the presidency, I should also like to make it perfectly clear and state in all seriousness here that we will not abandon this goal and that we will strictly refuse to engage in any discussion on a possible extension of the deadline, also because this is in Parliament's interests.
Applause
The principles governing the negotiating procedure, which were agreed at the Vienna European Council, were confirmed: Agenda 2000 to be treated as a complete package; all the Member States to be willing to compromise, and a need for all the elements to be on the table. That was on 26 February; today it is 10 March and all the elements are no longer on the table. In terms of substance, it became clear that no one is seriously calling into question the need for budgetary stabilisation and budgetary discipline. The feeling prevails amongst all the Member States that at a time when national budgets are characterised by austerity, it would be unacceptable to deliver anything other than this to the public. There is a general conviction, therefore, that at the end of March in Berlin it will be possible to reach an overall compromise which respects the own resources ceiling of 1.27 %.
The discussion which the Heads of State and Government had on the future financing of the common agricultural policy also took account, to a large extent, of the need for budgetary stabilisation. A majority of the Heads of State and Government came down in favour of giving the agriculture ministers clear instructions to reconcile agricultural reform and genuine stability, and in this context also to examine various models for making step-by-step reductions in agricultural subsidies. In the course of their deliberations this week and last, the agriculture ministers have been endeavouring to produce a basis for a genuine and reasonable reform while satisfying the austerity constraint.
Progress is being made as we speak which, given the diversity of different interests and the complexity of the subject, is to be judged favourably. It also makes me all the more confident that it will be possible to finalise a result in Berlin which will be acceptable to everyone.
In structural policy, the overall approach to be adopted towards appropriations for the Structural and Cohesion Funds remains controversial. Support was expressed for the presidency proposal to provide EUR 200 billion for the period 2000 to 2006 for Category 2, that is including the Cohesion Fund, but - and I must be quite clear about this - it was also violently opposed. The issue of the appropriations to be allocated is being given further careful consideration at the present time, along with various models. I am assuming that it will only be possible to resolve this issue in the very last phase of the negotiations, that is in Berlin itself.
In principle, there is agreement on the transitional arrangements for regions coming off aid, although some details are still to be decided. On the issue of own resources and budgetary imbalances, there is a general willingness in the Council to review the decision on own resources, provided that this initiative is part of a balanced package which also takes account of the expenditure side. This will be a question of combining the right measures with a phased or staged approach. It might also be appropriate to incorporate a safety net into the overall package.
Since the summit at Petersberg near Bonn, the presidency has once again stepped up negotiations at all levels. The scope of the negotiations was revised in the light of the discussions and will once again be presented for discussion to the foreign ministers this weekend and the ECOFIN Council next Monday. In his capacity as President-in-Office of the Council, the Chancellor will tour all the capitals between 15 and 19 March; he will discuss the results achieved so far with the Heads of State and Government and will try, as a result of the tour, to bring home with him the makings of a compromise. Following this, the General Affairs Council, meeting on 22 March, and a preliminary conclave, meeting on 21 March, will make the final preparations for the European Council in Berlin.
The President of the European Parliament, Mr Gil Robles, was invited by Chancellor Schröder to meet the Heads of State and Government at Petersberg and to present Parliament's thoughts on Agenda 2000. This is what happened, and it underlines the great political importance which the Council attaches to dialogue with Parliament. In this context, Chancellor Schröder emphasised that this dialogue is not a one-way street, but that it should allow both the Council and Parliament to influence each other's opinions.
My stay here in Strasbourg today and tomorrow will include further informal consultations on the Structural Funds and the pre-accession instruments and will therefore promote cooperation between the Council and Parliament, which is vital if Agenda 2000 is to be resolved on time. Our Minister, Mr Funke, will also be taking part in separate discussions with Parliament on agricultural policy shortly.
I can assure you that the presidency will do its utmost to ensure that Parliament will be able to see its concerns reflected in the results of the Berlin summit. I think that we all want this great challenge that is Agenda 2000 to yield workable results for the future of Europe.
Thank you, Mr Verheugen.
I now give the floor to Mr Santer, President of the Commission.
Mr President, the coming weeks will be crucial for the Union's future. We are preparing to take decisions on Agenda 2000 which will be decisive in meeting the challenges of the 21st century and which will pave the way for the Union to welcome a substantial number of new Member States.
The European Council has repeatedly expressed its commitment to conclude negotiations by the end of this month and to adopt the necessary reforms. I should like to stress once again why this deadline must be met. First of all, we must maintain the new momentum which the Union has shown with the euro. Secondly, we must make proper preparations for the new structural programmes for the period 2000 to 2006. Finally, we must send a clear message to the applicant countries.
There is nothing to be gained by procrastinating, and much to be lost. The European Council must now assume its responsibilities.
It is one thing to express the political will to conclude this package. It is another thing to accept the compromises needed to implement it. This means respecting several principles at the same time. First of all, there is budgetary discipline, to which the two arms of the budgetary authority have attached considerable importance in recent years. Then you must also have the necessary resources to finance the Union's projects: growth and employment, solidarity through economic and monetary cohesion, a viable agricultural policy and, finally, enlargement.
I would add that the Commission is keen to ensure that the issue of financing the Union does not get reduced to pushing figures around on paper. While budgetary discipline is most certainly necessary, it must not become an end in itself with no attention being given to our actual ambitions for Europe.
Mr President, in this context, I should like to make a comment which in my view is important. In our proposals on Agenda 2000, we drew attention to the resources which should be made available to the institutions, and to the Commission in particular, in order to achieve the stated ambitions. I want to say very clearly that the Commission is no longer be prepared to accept ever-increasing tasks without receiving the means to execute them. A compromise must be reached in Berlin and this is perfectly possible. It is possible because a great deal of headway has been made with the preparatory work, especially on the legislation. In this respect, I would congratulate Parliament on its commitment and its attitude to the legislative process. A lot of progress has also been made in terms of the interinstitutional agreement. Moreover, with regard to those matters not yet resolved, all the elements are now on the table to put together a package which should be acceptable to all.
Allow me to briefly review the three key areas in which we must make further progress. First of all, I would like to look at the common agricultural policy and rural development. The negotiations in the Agriculture Council are difficult and are still going on. I cannot therefore go into the details. The real problem facing us is the call for genuine stabilisation of expenditure on the one hand and the need for a real reform of the common market organisations on the other. There are different ways of reconciling these objectives. Some have spoken of phased reductions, others of cofinancing. The Commission is prepared to consider all the options, but there is one direction it refuses to take, that of a diluted and distorted reform. This would be contrary to the interests of Europe and its farmers. It would be irresponsible to allow expensive intervention stocks to build up again which would eventually send CAP expenditure through the roof. We must also take action straight away to prepare the ground for the forthcoming negotiations within the World Trade Organisation.
The second problem still to be resolved concerns economic and social cohesion. By way of a preliminary remark, I would like to point out that the solidarity implied in this concept is, and must remain, one of the cornerstones of the European Union. There can be no question of the Commission going back on what was achieved with the last financial perspective, though this area too must be subject to budgetary discipline. I believe that a reasonable compromise would involve consolidating the solidarity effort on the basis of the level of aid achieved in 1999.But resources must be targeted more on the regions and groups within our society that need them most. It cannot be right for more than half the Union's population to be dependent, in one way or another, on aid from the Structural Funds. As always in the Union, we will find the appropriate transitional solutions that enable us to avoid excessively brutal shocks. We will also take account of certain specific situations.
I come now to the third item of Agenda 2000, the financial aspects. In its October 1998 report on own resources, the Commission placed a number of possible options on the table. It added that it was prepared to make the necessary proposals if there were signs that the Member States could reach an agreement. At Petersberg I saw that most of the Heads of State and Government do not believe it is possible to achieve a balanced compromise unless action is taken on the issue of how to finance our policies. In particular, the question of fairness of contributions to the Community budget was raised.
We have to admit that this is a political issue, but at the same time, we must not allow everything to hinge on the highly ambiguous concept of net balances. Everybody at Petersberg stated what they wanted and how far they were able to go. We can now sketch the outlines within which a compromise will have to be reached. Personally, I do not rule out a phased solution. In fact, some of our financing mechanisms were devised at a time when enlargement to include Central and Eastern Europe was no more than a distant prospect.
We therefore have a very difficult task on our hands. In recent times, and in particular in connection with the launch of the single currency, the Union has shown that when faced with important occasions, it is able to overcome national differences. Each time, the political will of the College has been there to see us through. The Berlin summit is another such important occasion. Agenda 2000 is essential for the future of the Union and for the future of the European continent.
Day after day, the conflicts around us show just how important it is to make progress on the path towards the peaceful reconciliation of our continent. It is something I have said frequently but I will say it again to you here today: for the first time in 500 years, we have the unique opportunity to achieve this objective while our people live in peace and freedom. I am confident that this process, guided by the Community method, will be crowned with success.
Applause
Mr President, on behalf of the Group of the Party of European Socialists, I would like to thank the President-in-Office and the President of the Commission for the detailed accounts they have given us of the current situation. However, I do not believe that they have told us anything new. All three institutions are concerned about the need to reach a political agreement this month if we want to fulfill the objective of approving all of Agenda 2000 during the German Presidency. The Socialist Group naturally shares the concern of the President-in-Office and the President of the Commission that we have not as yet reached a definitive agreement. Nevertheless, we hope that we might be able to lay the foundations of such an agreement, particularly after Chancellor Schroeder's tour of the capitals which begins on 15 March.
Our main concern in the Socialist Group is to ensure that we do not destroy what we have already achieved, namely Agenda 2000 itself. The Commission's document was supported by a broad majority in this House and we still believe that it is the key element for the future funding and the future financial perspectives of the European Union.
Within the Agenda 2000 package, the financial discussions should not allow us to forget that there are certain basic aims forming part of the European Union's policy which we must not renege on. The first is the principle that there must be sufficient funding to develop Community policies. I do not know of any type of policy that can be implemented without funding. It may be that in recent years we have devoted too much time to discussing exclusively financial issues and that this has tarnished the Community's image in the eyes of the public. There is the risk that all we appear to do is haggle between governments over what each must pay, despite the fact that this clearly forms part of politics too. However, it is absolutely clear that no policy - be it national, regional or local - can be implemented without sufficient funds. I therefore believe that the principle of having sufficient resources for Community policies is a key element.
Parliament has set out a series of priorities that, in my view, are similar to those of the Member States and the Commission. For example, we all believe that employment is a priority and it is a major concern of our citizens. In a Europe where 18 million people are unemployed, the issue of employment is extremely important. In fact, this priority was marked by an extraordinary European Council, the Luxembourg European Council, and I imagine that it has not been forgotten in the Council's deliberations. In my opinion, it is not enough to have national policies to combat unemployment from now on. As President Santer pointed out and as was confirmed by the Luxembourg summit, what we need is a Community employment policy.
My second point - and this is no less important - concerns the question of cohesion. A community cannot be built at two different speeds where some countries or regions are more developed and others are less so. The last report by the Commission on cohesion policy highlighted the fact that the Community policies have been effective in reducing the differences between various regions in terms of the level of development. The creation of a community where there are different levels of development would harm not only the less developed regions but also the more developed regions and sectors, as they would find that the levels of consumption would be too low in the regions with a lower purchasing power.
Finally, one very important issue for the European Parliament's Socialist Group is the environment. It is clear that we need sustained and sustainable economic development. There is no point in pursuing economic development that cannot be maintained in the long run, and one of the elements or pillars of that economic development is, in fact, the preservation of the ecological balance. This is something that all our people are calling for at the moment. There was a time when ecological issues were perhaps only raised in the more developed countries. However, today we can say that all Europeans are 'green' and that the 'green' label can no longer belong to a single political group because, at least within the Socialist Group, we are naturally very concerned about environmental issues.
Therefore, I believe that the Socialist Group in the European Parliament is aware of the same contradictions as the Council. We have exactly the same ideas as those you have to discuss within the Council. Moreover, we fully understand the difficulties the Council faces and our concern is to ensure that the timetable is met. The Socialist Group believes - and the President of the Commission also highlighted this - that it is extremely important to meet the timetable set for 1999. Our group is doing all in its power to adjust to that timetable and if the Council fulfills its duties, the European Socialists will make every effort to ensure that the European Parliament can do the same.
In short, we are now at a stage where we are doing the hard work in the engine room to further the construction of Europe. The German Presidency has had some thankless work to do, but without it the European Union would not move forward. The Socialist Group hopes that once this hard slog is over, once this work has been done properly - which is what we expect of the German Presidency, and this German Government in particular - we might be able to strike off on a new path. The end of the German Presidency should mark the end of these lesser discussions on strictly budgetary issues and a new beginning along a path set out by the Presidency of the Council and by the Presidency of the Commission in Agenda 2000. This path should lead us to a wider Europe into which we can welcome the millions of Europeans who are currently facing enormous difficulties and whose problems are much greater than our own. Indeed, our reach should also extend even further, as it is not only the countries of Central and Eastern Europe that have expectations of us, but also the Mediterranean countries, Latin America, Africa and the third world in general.
Mr President, Mr President-in-Office, Mr President of the Commission, I hope that the President-in-Office was right when he said that he had a feeling that the German Presidency was close to the mark. I hope that he is not mistaken, because of course the German Presidency did not make life very easy for itself from the very start. It made grand speeches at the end of last year setting itself high standards. It also said what Germany ought to gain from all this, and we will see how this measures up. In any case, there has been no improvement on the initial position of finding a compromise solution for the negotiations.
We in the European People's Party will be prepared to play a constructive role in this process - despite all that has been said - and to help to find a solution which will allow us to steer the European Union forward. If you are to bring about an agreement which will benefit the European Union, you will of course also need the support of our group. But this has to be a good agreement, not an agreement for its own sake, not an agreement at any price, but an agreement which makes sense, which respects budgetary discipline and which contains the necessary reforms, if we are to be able to support it, and if at the same time we are to retain scope for enlargement within the 1.27 % which you mentioned. I believe that this is of crucial importance.
In addition, we must of course also say that the debate on rural areas and agriculture is a very important one for our group. If degressive models are agreed which mean that farmers' income is reduced and if appropriations can only be spent in certain areas without being of benefit to agriculture itself, then this is a point which we will have to consider very carefully in terms of the overall balance. This is certainly not something you did not already know.
Furthermore, it should also be said - and this is in the joint motion - that we are not prepared to put at stake the principles underlying the internal market in the negotiations on structural policy, and that controls on subsidies must continue to be recognised as one of the basic preconditions for the proper functioning of a common market and should not be abolished as part of the structural policy.
Of course, nor must we allow discussions held in connection with the employment pact to jeopardise the largest project which we have tackled for years, namely the introduction of the euro. At this stage, we should stop reducing interest rates - this is also a request to the President-in-Office of the ECOFIN Council - as this will cause the value of the euro to fall still further. We must make our contribution to stabilising the euro, and the German Presidency has a particular responsibility here. I believe that this responsibility can be assumed in an appropriate manner in the latter part of the presidency.
With your permission, I will briefly address one final point. The Cologne summit will establish a mandate for the next intergovernmental conference, and we should like to know from the German Presidency whether, when it is preparing this mandate, it will engage in a dialogue with the European Parliament about the issues which should take priority and be dealt with at an intergovernmental conference of this kind, and whether it is also prepared to involve the European Parliament in the negotiations on amendments to the Treaty, changes to the decision-making structures and so on.
Let me draw your attention one last time to one of Parliament's resolutions. You will respect democracy in the European Union if you nominate the President of the Commission after the European Parliament elections, because if you make a nomination beforehand, which does not take account of the outcome of the Parliament elections, then you run the risk of the Council proposal being rejected by this House, and that is why we should rethink this timetable.
Mr President, in a sense of course it is true that the Community is approaching the moment of truth. As both President Santer and President Verheugen were saying, if there is to be no agreement by the end of this month then there will be difficulties. Indeed it is very useful that there is no speculation about delay.
In this time of difficulties in the Commission, I would like to say that Agenda 2000, which was put forward two years ago by the Commission should still be the basis of the overall approach. It is only on that basis that a balanced approach can be found. It is necessary that, irrespective of the haggling about individual finance, that approach should be kept. The Liberal Group, especially, will judge the overall outcome on whether or not it deviates from the future development for a viable European Union.
Against that background we welcome the fact that the President-in-Office of the Council has indicated that already, at this stage, there is an agreement that money available for enlargement will be set aside. It is essential that our internal haggling is not at the expenses of the new candidate countries. Only in that way can we identify the real political will which was our starting-point. We really want to move forward.
On the CAP, President Santer indicated that there is a basic conflict, on the one hand between stabilisation, and on the other hand a real reform. We, in the Liberal Group, accept real stabilisation. It has perhaps taken too long for us to become aware that there is a limit to financial growth. At the same time, real reform is necessary. It is essential that we do not have a make-believe reform.
The Liberal Group believes that within the overall envelope it is possible to carry out reforms but rural development should be part of a structural policy, which takes a broader view than the purely agricultural. That is an essential point.
Finally, on the question of own resources. We still believe that the approach in the Haug report - namely that the corrections should primarily be made in terms of expenditure rather than in the area of revenue - is important. Why? Because a special rebate which has now been there for a very long time should not be the model for future financing. If I understand the President-in-Office of the Council correctly, the phased approach also means that individual adjustments will finally be phased out and we will arrive at an equitable and balanced approach where all countries can really feel that they are participating. That would be the right approach for the future.
I wish the presidency and the President of the Commission every success for a positive result in Berlin.
Mr President, the Agenda 2000 negotiations now under way are among the most difficult which the European Union has faced as an institution and political entity since the foundation of the European Economic Community. The Union can take credit for the bold and innovative initiatives which it has taken over the last 10 years in order to improve the competitive performance of European economies. European leaders and European Union institutions can equally point to the fact that an internal market has been put in place, allowing free movement of goods, persons, services and capital, as well as the creation of a new single currency regime which commands so much influence within the European Union itself.
The negotiations which brought about the internal market and the single European currency were difficult but were always based on the premise that stability of the European Union is paramount at all times. This must be the overriding consideration of European Union leaders as they search for agreement on the key aspects of future EU policies under the Agenda 2000 programme. The EU governments must look to the issue of reforming the EU budget, the common agricultural policy and the EU structural funds in a balanced, even-handed manner.
The partnership approach involving all European governments and all the institutions in order to develop and formulate key EU policies must always be preserved. We should remember at this time that the European Union budget only amounts to a little more than 2 % of the overall spending undertaken by the 15 Member States of the Union in any given year. One option to reform the European Union budget which is not acceptable is the renationalising of the common agricultural policy back into the remit of the individual Member States.
The common agricultural policy is a uniform European-wide programme. Its operation will clearly be fragmented and distorted if national governments within the EU have to contribute 25 % of all CAP payments to their respective farmers.
From an Irish perspective, I welcome the recent support given by the Commission for Ireland to continue to receive cohesion funds until the year 2003. 17 % of all expenditure carried out on improving our roads, water treatment and transport networks under our capital programme originates from the European regional cohesion funds.
Mr President, the decision on the Union's financial perspectives is becoming extremely difficult politically, giving the impression of a confrontation of national interests without a common vision of European integration. Moreover, the economic outlook is not positive. Economic growth is lower than expected, exports and investment have fallen, and inflation has reached an all-time low, forcing us to consider the problems that affect a deflationary economy. I might add that we share some of the concerns expressed by Mr Lafontaine.
The previous enlargements of the European Union were always preceded by a considerable increase in the budget, but the Agenda 2000 budget is so inadequate that it does not allow us to guarantee internal solidarity and cope with the new members. When we talk about enlargement, what we are really doing is endangering the economic and social cohesion of the Europe of Fifteen, without any thought to the future, with less solidarity, without a social dimension and without a genuine employment policy. Regardless of how much rhetoric we use, it is not possible to enlarge Europe with this budget.
The Commission's initial proposal was better in that it reflected a possible and reasonable balance, with the contributions from the Member States more in proportion in terms of the Community's gross domestic product. However, the Council disregarded this proposal and focused the debate on reducing expenditure. As a result, the approach adopted by certain governments, who are calling for a reduction in their net contribution to the Community budget without taking account of the commercial advantages of the internal market, is making the negotiations very difficult.
The German Presidency is at fault in that it has not helped to solve the problems in a situation where the Commission no longer has the ability to mediate. In that respect, we must point out that we cannot accept the philosophy of net balances. We should instead move towards reaching a solution that we can all support. In our view, it would not be acceptable to make drastic cuts in the Structural Funds and agricultural spending, thereby unfairly penalising certain countries and certain production sectors. As far as the agricultural policy is concerned, we have already rejected the negative proposal to cofinance expenditure. The best economic and social solution would be to introduce a fairer differentiation of aid: the current system is unfair as 20 % of farmers receive 80 % of the aid distributed. With correct differentiation, we could ensure that aid was distributed more fairly and we could provide specific solutions for producers of milk, beef and veal, and cereals. We could also reduce budgetary expenditure.
The financial perspectives must be approved unanimously in the Council and by a sufficient majority in Parliament. It would therefore be better to reach a balanced solution. The agreement must be acceptable to all, not only a majority.
Moreover - and I would like to address this specifically to the Council - we want to see very practical political deliberations. We are convinced of the importance of a strong and legitimate Commission for the future of the Union. We would therefore call on the European Council to postpone the nomination of its candidate for the Presidency of the Commission until after the European elections, and we would like a response on this matter.
In conclusion, I would point out that the extraordinary European Council on 25 March in Berlin will coincide with the anniversary of the Treaty of Rome. Given the uncertainty that exists, we call on the German Presidency and on all the Heads of State and Government to unite once again and commit to a common political project. We urge them to fulfill their responsibilities. And an essential condition is to reach a fair agreement on Agenda 2000 so that no government or country is the winner. The only winners should be the European Union and all its people.
Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, the Berlin summit must succeed in tying up the Agenda 2000 package. A delay would send out a fateful signal to the EU and the outside world and would only encourage nationalist forces. We must not allow this to happen. If next year we are to continue to provide structural support - the internal bridge between poor and rich regions - then we need an agreement on Agenda 2000 which, in small matters and in large, is characterised by solidarity, will be workable in the future and leaves no room for national egoism. Outwardly, the failure of the summit would mean the failure of the great pan-European project of eastward enlargement. That is why there is no room here for exaggerated national demands.
We make this plea to the Council: all the Heads of State and Government must travel to Berlin prepared in all earnest to close the gap between them. That applies just as much to the German Government as it does to the southern countries. Because when huge efforts have been required of the applicant countries for years, it would be a fateful sign if the EU were simply not to hand in its homework. The European Parliament has proved through the compromises in its reports that an agreement is possible, including on the crucial points. The demands are balanced and they are before the Council. So it is possible!
Mr President, Mr President of the Commission, Minister, in his speech to Parliament of 12 January, Mr Joschka Fischer sketched the framework for a vast and ambitious European policy and led us to hope for an active and effective German Presidency, which is what we need.
We have become somewhat concerned over recent weeks, the difficulties seeming more serious than expected. In such a climate, the Berlin summit assumes great importance. It is essential for Berlin to provide new momentum and to demonstrate that the initial differences are now being overcome. A European Union without optimism and without the will to act would be in very poor shape to tackle forthcoming key events such as the parliamentary elections on 13 June.
I would stress one point: budgetary resources. We are perfectly aware of the need to reform the public finances of our Member States but, for all that, and even if it is not exactly what certain governments state, it would be a dangerous calculation to refuse the Union sufficient resources to succeed in doing what is requested of it.
By this I am not of course speaking of the waste and malfunctioning in the Commission's management practices, which have already been denounced. Leaving aside these errors, which must of course be corrected, I am speaking of deep-rooted problems, for example, the preservation of the European agricultural model, the policy of cohesion and solidarity, and Europe's competitiveness in the high technology sector. I am also referring to the success of enlargement, as without a minimum of resources the tension will jeopardise European integration as a whole. Finally, I am referring to the Union drawing up and implementing economic, social and employment policies - within the framework of the Treaties of course - which are worthy of the name. This also calls for a minimum level of resources.
It is a good thing to manage the Union's finances with care. But it would be dangerous to manage them sparingly. Not only do the Union's policies risk running out of steam, but there is the danger that the Community spirit might weaken. Today we are again discussing renationalisation and direct national contributions. Fortunately, the German Presidency seems to have abandoned this dangerous idea with regard to the common agricultural policy. We are also again discussing net contributors, positive and negative balances, British cheques, and so on. I do not deny that it is sometimes necessary to have a close look at the accounts and to seek new balances, but we must not recreate the climate of 1984.
Mr President, the Berlin summit will largely decide the survival and even the strengthening of the Community spirit. I hope that we will be heard.
The road to hell is paved with good intentions. I am not sure whether this excellent and instructive proverb is also found in the other ten official languages. It exists in Danish at least, and I am reminded of it almost every day in the institutions of the European Union, because these institutions - the Council, the Commission and this Parliament - have never grasped the wisdom, the very simple wisdom contained in the Norwegian handbook for mountain walkers, which says: 'in the event of disagreement between the map and the terrain, you should follow the terrain'. In this Parliament - and in all the EU's institutions, including the Commission and the Council - people consistently and with an almost religious zeal follow the once adopted map and ignore the terrain. The terrain will have its revenge, and I shall mention three points without going into detail, because my speaking time will not allow that.
Firstly, in our opinion - and in the opinion of many Danish andNordic citizens - the enlargement project is heading in the wrong direction. On the one hand, the process which is taking place is humiliating for the applicant countries and, on the other hand, it has - to put it mildly - not been properly thought out in political terms. It is not a project which is based on democratisation, but one which is about empire-building. Secondly, the political conditions have at best not been properly thought out and the financial conditions, which are the subject of the extraordinary summit in Berlin, leave the gigantic money machines which the European Union has built up over the years in total chaos, in particular the common agricultural policy and the Structural Funds. This is a sharp reminder that you cannot ignore the terrain without the terrain taking revenge at some stage. Thirdly, this summit is taking place only days after we in Parliament were discussing the most serious constitutional crisis the institutions have yet faced, and I can imagine that - as so often in the past - the agenda of this summit will be different from the one which reflects the current political reality.
Mr President, the extraordinary Berlin summit has been convened to unravel a complex tangle and solve a fairly knotty problem. Budgetary adjustment, the cost of enlargement, the future of the CAP and structural policy reform are all on the agenda. We shall never tire of repeating that the complexity of the problems and solutions would have been less traumatic if the institutional structure had been overhauled prior to enlargement and, consequently, the balance of power within the Union redressed. But now the thorny problems already on the table are compounded by the bombshell of Germany's call for a reduction in its budget contribution. Forgetting the overall input from Community coffers to the development of the five ex-Communist Länder , the German Government is now playing the card once used by Mrs Thatcher, a tactic which blocked Community activity for quite some time and has left an unpleasant aftertaste. Our first request to the German Presidency is that it should spare the Union a repeat of past performance, whereby problems are bounced from one summit to the next and resolved to the disadvantage of one group or another, one country or another, poisoning minds and keeping the public away from the ballot box next June.
There is a risk that agricultural reform will be confined to a mere cost-cutting exercise, rather than aiming for quality production and safeguarding the certificate of origin, the sole guarantee that a product is typical and meets consumer demands. Extensive, American-style agriculture, rather than intensive farming as preferred in Europe, would destroy all that is distinctive about our specialities in the various production sectors. Germany's point that agriculture accounts for only 4 % of EU GDP is too narrow-minded: we must not overlook related sectors, the agri-food industry, processing and farm machinery. But even if the contribution to GDP really were so minimal, let us not forget that farming in Europe also represents a civilisation, a way of life and tradition which it would be criminal to abandon in favour of canned foods from the hypermarket shelves and futuristic transgenic products. Why not set up a European agency to manage any surpluses generated, dispatching these to countries experiencing production shortfalls or lean years? By the same token, monetary donations to humanitarian associations could at least partly take the form of foodstuffs, thereby indirectly compensating for market fluctuations.
Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, a few days before the EU summit in Berlin, where a decision will also be taken on the future of policy in rural areas, it is timely to repeat two demands made by the European Socialists. Firstly, Europe needs a socially responsible support policy which assists the weak and demands practical solidarity from the strong while also giving them the necessary freedom. Secondly, through its structural and support policies in rural areas, Europe must also make determined efforts to safeguard existing jobs and create new ones, because for Socialists throughout the Union, labour market policy must be the number one priority.
The decisions made in Berlin must and will be positive for the EU. Given the diversity of the issues and the fact that they are crucial to the EU's future, compromises are obviously going to be necessary, as they are in any democratic system. Anyone announcing to the House here and now, for the benefit of the media, that they alone will come back a winner is certainly about to become painfully isolated. Those who are already talking in terms of a crisis, dispensing advice in the manner of a schoolteacher and heavily criticising the way in which the German Presidency is conducting the negotiations should recall, Mr Brok, that many of the problems which are having to be tackled here have been put off for years, and that there are a good many who watched without a word of protest while two thirds of the agriculture budget of DEM 75 billion disappeared for entirely economic reasons and was not even spent as we intended, but was instead poured into export subsidies and storage costs. This is a policy which is unsocial, if not even antisocial!
The evidence is clearer in agricultural policy than in any other EU policy that if the old support system is continued, smaller concerns will be - as they have been for years - the ones to suffer, not to say the foolish ones, and basically this is the way it will stay. In the meantime - and this too needs to be stated in this House - lobbyists on the look-out for a convincing policy have hit upon a new idea. Suddenly they are saying: away with all subsidies, away with all bureaucracy. We only want a regulated market.
But if you take a look at this system or this new proposal, this regulated market turns out to be a European Union which is closed off to the outside world, managed, as it were, like a sandpit. However, a fortress state of this kind, in the 19th century style, would not only mean an end to the common market and the free movement of goods. Those who advocate such utter foolishness - because they have run out of ideas and people are running away from them - are also, and with a complete lack of responsibility, leaving the 6 % who still work in rural areas to face the anger of the remaining 94 % of Europeans, who then rightly point out that a 'philosophy' of this kind will not only cause jobs and social security to disappear for ever, but will eventually cause the downfall of the successful model which is the European Union, and which is unique in the history of Europe and the world.
Mr President, two weeks before the Berlin European Council, I believe it is pointless to try to hide the pessimistic atmosphere that prevails.
Frankly, I cannot see what progress the Council representative was referring to. On the contrary, some of the proposals by the German Presidency have not exactly given us much cause for hope, not to mention the decision to resort to the unusual mechanism of presenting them in the name of the German delegation. I do not know if that is what the Council representative calls a happy medium.
But perhaps the most worrying thing is the confusion that exists, with constant changes of direction and a lack of impetus from those who are supposed to be in charge.
The European Parliament has the right, not to mention the duty, to demand that the debate be more focused. We must remember that what we are discussing is how to finance the European Union until 2006 and how to reform the Structural Funds and common policies in the light of enlargement. The debate is not about determining how a specific country might pay less, but rather how to finance a range of common policies in a fairer and more effective manner. The aim of this is, of course, to create more jobs and reduce inequalities. In my view, the Presidency would do well to set aside the debate on net fiscal balances and look for solutions to its problems that keep faith with the Treaty.
I do not think I have to remind you that the final agreement requires consensus. In other words, the automatic application of the system of majorities leads us to a dead end, to failure. And nobody - I would imagine - wants this Presidency to be remembered as one that failed. It is up to the German Presidency to put forward proposals that bring us closer to a final agreement, that accommodate the different interests involved, but that also set out a future objective of integration that all the people of Europe can identify with.
The European elections in June will allow us all to measure our representativeness through the exercise of democracy. Only then should the Council propose its candidate for the Presidency of the European Commission as provided for in the Treaty of Amsterdam.
Mr President, on the eve of the year 2000, it is commonplace to hear of the need to breathe new life into Europe. The least that can be said, unfortunately, is that the Berlin Council is not part of this approach.
There is no question of a more social, more democratic Europe, nor of a Europe of solidarity, as budgetary discipline and reduced contributions for some - and not the least important among us - are at the centre of the debates, and this at a time when we are preparing for enlargement. This is very worrying, as any rejection of the notion of financial solidarity in Europe can only favour increased globalisation, dominated by American ambitions.
I note that there now seems to be movement on the question of cofinancing agricultural expenditure, demanded by some and rejected by others, including France. I welcome this, without being entirely reassured. In order to arrive at an agreement which is global, positive and acceptable to all, we must move beyond complicated calculations and develop financial solidarity on new bases in order to promote economic and social cohesion, which is under pressure from unemployment and growing poverty. The ceiling of 1.27 % must therefore remain so as to respect the constraints of the stability pact, although it would be better to replace it with an employment pact and find new sources of finance, based on a corporation tax or a capital gains tax, for example. To arrive at a more balanced budget, the share of each Member State must be in proportion to its share in the Community's GNP. A limit must be placed on farming subsidies and they must be designed to be of more benefit to small and medium-sized farms, as well as to employment.
Mr President, Mr President-in-Office, I listened to your statement very carefully, Mr Verheugen. I have something to say on one point which may well be important for the negotiations. Tomorrow, when the House votes on Mrs Haug's report on own resources, it may pronounce itself in favour of 50 % cofinancing in agricultural policy. In view of both this decision tomorrow and the forthcoming elections, I think it is absolutely essential that we do actually have all the alternatives on the table for the final showdown.
We all know that cofinancing of agricultural policy is actually the right way forward. It may not be accepted because of opposition from individual countries, but it is the only approach which leaves the way open for a genuine structural policy for rural areas. Should there not be a move towards cofinancing, however - which is of course likely - then we need, in any case, to develop corrective mechanisms or capping systems which come as close as possible to meeting the desired objective. I would like a scheme, a capping system, which, once we have taken the first step, will inevitably lead on to further reforms. Were we not to succeed in doing this in the negotiations, then in my view we would be faced with a complete disaster on the first day of enlargement, because we all know that step-by-step reductions and capping alone are not much help to us when the question we really need to answer is how to restructure agricultural policy.
We also know that the real problem with agricultural policy does not lie in the agricultural policy of the 15 present Member States, but in the agricultural policy of those who are to join us, because that is where the heartland of European farming is to be found. That is why I would emphasise once again that it is important for absolutely all of the alternatives to be on the table. Only then will it be possible to find a genuine compromise, which the German Presidency can then pull out of the hat with the kind of flourish which people like to see at a summit of this sort. For this I hope you have a good hand!
Mr President, I listened with great interest to the President-in-Office of the Council when he said that central questions have not been resolved. I think that will go down as the understatement of the day. Quite clearly the Council and Commission have been able to make no progress in the whole area of the reform and everything that goes with it.
Everybody talks about reform and says that reform is needed and required. I think we all accept that change is always necessary and we have evolved with that change. What I want to make very clear to both the Commission and the Council here today is that if they are going to have reform it must not be at the price of destruction of our rural communities throughout the European Union. There is a grave danger as we go forward that is what will happen. We must defend European Union farmers against the threats of the Americans and everyone else in the world who want to destroy the European agricultural industry. If you destroy the European agricultural industry you will destroy vast parts of the whole rural community and the whole infrastructure throughout Europe.
This reform will be like all the reforms in the past. It will not save one ECU. It will not save one D-mark or one pound. In fact, by the time it is finished, it will cost more. The real truth is that the time has come for some of these countries who have benefitted very well over the past years from membership of the European Union, and who tell us that they are great Europeans, to begin to delve into their pockets and pay their way. I think that is the challenge.
I noted with interest President Santer's comment that he will take note of certain specific situations within the European Union. I hope he will do that.
Mr President, ladies and gentlemen, when Jacques Santer and the European Commission presented Agenda 2000 in July 1997 with a view to preparing for enlargement towards Eastern Europe, they did not think that they would be jeopardising Europe's cohesion, and the Franco-German axis in particular.
It is true that just a few months before the European elections, national concessions are difficult to win amidst this vast bargaining process of European reform. Germany is both judge and interested party as for six months it is presiding over Europe's fate while at the same time itself demanding a substantial reduction in its contribution to the Community budget. But it is finding it very difficult to impose sacrifices on its partners, each one being more or less agreed to support the idea of stabilising expenditure. Even the euro is showing signs of weakness against the dollar, proof if ever there was that a single currency is not something which can be forced upon us. Of the three reforms included in Agenda 2000 - reform of the CAP, reform of the Structural Funds, and the review of the financial perspective for 2000-2006 - only the first has been discussed at length by the ministers, and the only tangible result is that Germany has abandoned the idea of national cofinancing of direct subsidies to agriculture.
In these difficult negotiations, France has made two enormous mistakes. First, it put its cards on the table much too early, the others keeping their joker for the end of the game. Also, it is very dangerous for France to try and reach agreement on the CAP without reforming the Structural Funds and Europe's future financial framework since, with 23 % of the EAGFF Guarantee appropriations, it is Europe's leading agricultural nation and most vulnerable to budgetary restrictions. Do we blame the United Kingdom for defending the annual rebate granted to Mrs Thatcher in 1984, or Spain, Portugal and Ireland for defending the Cohesion Fund and the Structural Funds, or Germany for defending a reduction in its contribution, or Italy for defending the system of own resources, in particular VAT, which is to its advantage? We certainly do not.
The France of Mr Chirac and Mr Jospin is the only one not to clearly defend its national interests, to sacrifice its farmers, its regions and its tax-payers to the European illusion. I must say here very solemnly that the phased reduction in direct agricultural subsidies as proposed by France is a bad idea because it will lead to a further decrease in farmers' incomes, but also because these subsidies only partially compensate for the price reductions. In the name of what principles should farmers alone bear the cost of this technocratic Europe which is responsible for their extinction? As for the reform of the Structural Funds, Corsica and French Hainaut will see their regional aid cancelled, while fragile rural areas that enjoyed Objective 5b status will only receive the minimum share of a new inconsistent package.
Given these conditions, ladies and gentlemen, the Berlin European Council on 24 and 25 March is likely to produce a fool's bargain. In 1918, France said that Germany would pay. Times have changed. Now it is France that will pay for the new eastern Länder, for southern Europe's infrastructures, and even for Ireland, which has a growth rate that is much higher than our own. Later, it will pay for the Eastern European countries.
The National Front, which I am honoured to lead, rejects the federalist excesses of Agenda 2000 which lead to destructive free trade and reductive globalisation. We call for a Europe of nations, of peoples and of national identities, a Europe which gives renewed hope to our fellow citizens who have been exploited for the last 40 years.
Mr President, it will come as no surprise that my main plea today is for the Council to make the effort to meet its timetable to enable Parliament to fully exercise its democratic mandate and add democratic legitimacy. But let me repeat what I believe is now coming loud and clear from our regions, municipalities and partners: those on the ground who are using these funds will continue to need funds, but they need to have the certainty and security that agreement can be achieved in Berlin. Programmes will not start on 1 January 2000, but we need to minimise delays in order not to fall into the problems and traps of the previous round of funding where late starts led to problems of underspends, delays in projects, project cancellations and difficulties in sustaining matched funding. We need to avoid this for future programmes.
But precisely because of these potential programming delays it is important that in Parliament's priorities the idea of transitional programmes are the same length for all objectives: six years to allow regions coming off regional aid adequate time to put into place self-sustaining programmes by using financial opportunities of loans and venture capital. This takes time. That is why we again make the plea for the same transitional period. This will give these areas a soft landing, when they come off regional support.
Last week I was engaged in my own tour and mini-summit, as it were, in Berlin. I was there to speak on urban policy. I was even more convinced of the need to retain the URBAN initiative in the European Union. Across the European Union, even in areas of relative wealth, we encounter severe deprivation, and communities which are not getting fair access to opportunities. While we acknowledge the need to continue to concentrate our resources on the poorest and declining areas, some of which are in my own region Merseyside, we still have to have solidarity as a two-way process. We have to retain the capacity to invest and support in our marginalised groups and communities which are not necessarily in Objective I or Objective II areas. The URBAN initiative is a small programme with a big impact. I make the plea that we continue to support this.
I was also in a northern industrial suburb in Milan. We took the opportunity to look at a steel restructuring works. You know of course, that the Resider funds will no longer be there to support these kinds of areas. They will probably not qualify for Objective II. This means that we also have to have a crisis initiative in order to enable us to support the future crisis sectors. We need an initiative to enhance our credibility and to prove that Europe is capable of responding to economic and social crisis. Which of us knows today what will be the crisis sectors of the future?
I thank the President-in-Office for the continuing support, particularly for investment in Northern Ireland. My latest visit indicated that the peace process there is incredibly fragile, but people take tremendous heart from the fact that Europe is supporting their cause. There is an imperative to continue to invest. I am pleased that the German presidency has also made a priority of support for Northern Ireland.
We need to have partnership. The partnership principle is fundamental to enhancing the democratic credibility of the funds that we use back in our regions. I know that the presidency has accepted that partnership is a key principle. We do not want to be prescriptive. We simply want evidence that a partnership pact is going to be an operation with local authorities, with NGOs and, indeed, with the social partners. Let me commend your efforts to try to meet the timetable. We know it is no easy task to achieve a fair, equitable and acceptable outcome for 15 Member States, but a fair and equitable outcome has to have democratic legitimacy in the European Parliament. The final package must perforce reflect Parliament's priorities. I look forward to seeing these reflected in the final regulation.
Mr President, I would endorse Mr Santer's opening remark, to the effect that the decisions now facing us are vital to Europe's future. I also concur that an agreement, compromise or meeting of minds must be found in Berlin.
The European Union must be given a new lease of life on the eve of the elections and, as Mr Galeote has just said, we cannot ignore the scepticism and pessimism currently pervading Europe because of the difficulties confronting the euro: the disagreements, the uncertainties, the misguided statements being made on the stability pact, the wrangles over the autonomy of the European Central Bank and the pressure for a further drop in interest rates are all creating a climate of uncertainty and gloom at the very start of the euro's life, raising some extremely serious, inescapable problems such as the completion of institutional reform.
The ECB President, Wim Duisenberg, recently stated in an interview that he had been asked to defend the value of the euro, our common currency, and price stability. If he is to pursue these aims single-handedly using monetary means alone, he will undoubtedly create more unemployment. There is a need, therefore, for economic and political governance: the Central Bank can only be independent if a political government assumes responsibility for economic policy-making. This is a matter of the utmost urgency.
This aspiration is not universally shared within the EU at present, nor by this presidency: this morning's speech by its representative was scarcely encouraging in this regard. The Berlin Council, and then that of Cologne, needs not only to produce agreements on figures and sums, but to focus on what is important and give centrestage to the issue of job creation - as called for by the Socialist Group.
Ways to boost employment include the promotion of more liberal labour market policies, progress concerning Mr Monti's proposals, the exclusion of public expenditure and investment from the deficit, and fiscal policy harmonisation: none of these subjects have been mentioned this morning. A commitment is required above all to reconciling the need for a redistribution - and not a reduction - of financial contributions to the Union with the need to keep intact the policies of the Cohesion and Structural Funds, since these are geared to generating employment.
We wish to hear the German Presidency confirm these commitments, and expect them to be followed up at the Berlin summit.
Mr President, no-one is any doubt that the extraordinary summit in Berlin will be of great importance to the future of European integration and, as a result, to the farming sector.
I have listened to you, Mr President, Mr President-in-Office, and I must admit that I am not satisfied, as you fail to sufficiently tackle the underlying issues, preferring to make politically correct general statements. It is not enough to say that the future of the common agricultural policy will be preserved. You must say how, and why!
We all know, President Santer, that we are facing a budgetary problem. The question here involves the CAP's future share in the budget. Faced with planned price reductions, the Commission's proposals increase direct subsidies to farmers. This partial compensation will lead to a progressive and steady fall in the incomes of European farmers. And I know that statistics can be used to say anything you like. You can say, for example, that farmers' incomes have increased since the CAP reform of 1992. But in reality, Europe's farmers have had to adapt and have been forced to increase their productivity either by having larger farms or by adopting more intensive farming practices. The 1992 CAP therefore led to the desertification of the countryside, due to the fall in the number of farmers and to an increase in intensive production systems. It seems that nobody has learned from the lesson of BSE.
In future, in their search for productivity, certain producers are going to have no alternative but to use genetically modified organisms, or hormones, or who knows what else.
Given this budgetary problem, the Commission has proposed a number of paths. First, there is cofinancing, which we reject in its present form as it will inevitably distort competition between farmers in the various Member States and cause problems for the only common policy, whose legitimacy - I would remind you - is based on the Treaty of Rome. The farmers believed in Europe because they believed in the CAP. I ask you not to disappoint them.
Other Commission proposals are now circulating, particularly that involving the phased reduction of subsidies of up to 3 % a year. This proposal fails to take account of the differences between the various types of agricultural production as the farmers most affected by this measure will be those who are most dependent on agricultural subsidies. I am thinking, for example, of sheep farmers and of beef cattle farmers, who will have to give up farming altogether if they do not receive a sufficient level of compensation. A phased reduction of 3 % a year, in addition to the currency depreciation, which we can now estimate at 2 % a year for the period 2000-2006, means that farmers must increase production by 5 % a year. That objective is hardly compatible with the food and health safety of European agriculture.
We are becoming increasingly dependent on the agricultural production of third countries and will no longer be able to guarantee the quality of the products European consumers buy.
We are now faced with a budgetary problem and I understand its origins and constraints. The European Union must therefore make a strong political choice. It must give preference to those policies for which it is entirely responsible, and in which the CAP must clearly be a key component.
I would inform the House that I have received seven motions for resolutions tabled pursuant to Rule 37(2).
Mr President, Mr President-in-Office, Mr President of the Commission, reaching a compromise in Berlin which is acceptable to everyone is not only about keeping to our timetable for Agenda 2000; it is also - and this should be made clear to the German Presidency - about our credibility. It is about our credibility in the eyes of all the people in the Union, but above all it is about our credibility towards the 27 million who are unemployed, whom we repeatedly assure that both the Member States and the European Union itself will make every effort to combat unemployment as effectively - and above all as quickly - as possible.
The Social Fund is the only instrument of labour market policy which we have at European level, and that is why it needs to be pressed into service for the employment strategy as soon as possible. It is not without reason that we also want, in the future, to use the Social Fund throughout the European Union to combat youth and long-term unemployment. Unemployment is not a problem which is only confined to particular regions; it is a problem which extends across the Community and that is precisely why it would be wrong, if appropriations for the Structural Funds were reduced, to cut Social Fund appropriations outside the eligible areas by 40 %, as allowed for in Council plans.
If you cancel Objective 3 resources in this way, how do you expect people to continue to believe that the Social Fund is going to help to make the employment strategy, which we want so much, a reality across the European Union? In fact, we all know from past experience that it was not least the Social Fund which time and again forced Member States and regions to adopt new and innovative methods, in order, with European money, to get people back to work or indeed to shield them from unemployment.
Let us take the example of preventive labour market policy, which is today one of the four pillars of our employment strategy. In 1994, however, when the Social Fund introduced this prophylactic approach to labour market policy in the Member States for the first time, many Member States - and also the German Länder - fought it tooth and nail. But its success speaks for itself, and it really does show once more the significance of European added value.
The same is true of vocational training in Italy. Without the Social Fund, the relevant measures would perhaps still not exist today. I am also thinking of the certification system for training courses which has been developed so successfully throughout Greece, and of the support provided by the Social Fund for the disabled, which has moved the United Kingdom from the bottom of the European league to the top in terms of integrating the disabled, or I might think of the school drop-out rate in Ireland, which has been reduced by almost half. This is not just progress in terms of labour market policy; the Fund also works to create social change and makes Europe something people can experience in a very practical way in the place where they live, which also increases its acceptance.
In Portugal, they can tell you a thing or two about this. For example, without the Social Fund, illiteracy here would not have fallen by anywhere near as much as it has done. Or you only have to consider mainstreaming. Here too, and this is long overdue, Europe is forging the way ahead, although - and I am under no illusions here - the path is certainly still a hazardous one. That is why we must ensure that no Member State is able to avoid implementing specific support measures for women. That applies equally to the four other spheres of intervention: measures to combat youth and long-term unemployment; social integration; general and professional training; and preventive labour market policy.
I will conclude, therefore, with this urgent plea to the Council: do not free the Member States from their obligation to take action in each of the five spheres of intervention of the Social Fund. Cherry-picking does not give European added value; instead, it reinforces national single-track approaches.
Mr President, ladies and gentlemen, we have now been discussing the Agenda 2000 proposals for 21 months but never before has our debate been so specifically focused on budgetary and financial matters. The debate about the major choices facing Europe has now been overtaken by a debate about budgets and the Member States' 'give and take', in particular the question of how much the Union's most prosperous States should pay in and get back.
I think it is vital to assess whether one or more States are still contributing too much to the budget while other Member States, equally prosperous, are paying in too little. But once that has been established the European Union must decide to reform its system of own resources in which the only fair basis for contributions is that of relative prosperity or gross national product. We cannot afford a situation in which major European decisions have to depend on solutions being found to these budgetary matters and, above all, it would be tragic if it were the poorer Member States or regions that ended up paying for those decisions and the restoration of a financial balance.
On this score, I should like to emphasise three points. The first is that the Structural Funds, including the Cohesion Fund, should be strengthened, especially in the Objective I regions, for which at least two thirds of the funding should be earmarked. The figure of 0.46 % of GNP for the Structural Fund should be seen as a target but not a ceiling.
The second point is that the 0.13 % of GNP necessary for funding pre-accession measures for the new Member States must not be obtained by redirecting funds previously channelled into the weakest regions of the current 15 Member States of the European Union.
The third aspect that I would like to emphasise is that of all the reforms of the CAP that I have witnessed, none of them until this one has been a reform worked out on the hoof - in other words, any old solution, even one that is cobbled together, provided that it brings down farm spending to the level set by the Ministers of Finance.
Just as we were hoping for a new balance to be struck in the CAP to help producers and crops that so far have barely benefited from it, for stronger rural development benefiting agri-environmental and forestry measures and in particular increasing aid to the less favoured regions, what we now see on the negotiating table of the Agriculture Council are proposals for equal cuts in aid for everyone without the slightest suggestion that any attempt could be made to introduce the principle of fairness into the CAP. As if all farmers had benefited equally from it in the past.
I hope that a solution will come out of the Berlin summit, one that will serve Europe. After all, Europe has only made progress when it has been able to demonstrate solidarity and look beyond its ambitions. If we are now going to start contemplating our navels and counting every penny to be paid in and taken out, it does not bode well for the future. The Prime Minister of my country is always saying that Europe lacks political ambition and leadership. How right he is! But perhaps I should add that this is happening at a time when 13 of the 15 governments and 11 prime ministers are all Socialists.
Mr President, the last comments were about lacking vision - I just want to make a comment about losing sight of something: the interinstitutional agreement.
Whilst all our minds seem to be concentrated on Berlin, and quite rightly so, the present meeting of the Agricultural Council is a considerable distraction. Among all this we have the on-going discussions between Parliament and the Council on the interinstitutional agreement. Let me remind Members and the Council President that without an interinstitutional agreement there is no Agenda 2000. Without an interinstitutional agreement we go back to Article 203 and Agenda 2000 is dead. It is therefore imperative that both we and the Council find an amicable solution to getting an interinstitutional agreement.
The old process that we are talking about is one of compromise, as President Santer said. We have problems, especially in agriculture. Those problems are about expenditure and reform but the message that needs to be put across is that without reform of the CAP, as proposed by the Commission, we will not have enlargement. Those Member States that are opposed to reform will have to ask themselves whether they are serious about enlargement or not. Without reform of the CAP we simply weaken our position in the WTO at the next round of negotiations. We should be pro-active and taking a lead. Without reform we will just see the United States in the key position and we will be reacting once again to everything the Americans say. Without reform of the CAP we end up with food surpluses. We are back to food mountains at great cost to EU tax payers - back to the bad old days - and none of us want to see that.
I need to make a comment to the President-in-Office which relates to what is going on with the Agricultural Council. I hope they can come to a solution but if they cannot and it drags on, then quite frankly the General Affairs Council has to start taking decisions for agricultural ministers. We cannot allow that item to jeopardise or weaken Agenda 2000.
On financial matters, we have the situation where Agenda 2000 is linked with agreements on future financing. I have said for quite a long time that need not be the case. It is obvious why it is the case but there is no need to link a new own resources system with Agenda 2000 and I hope that if that is a problem then we can get an agreement on Agenda 2000 and afterwards continue to look at future financing. The options proposed by the Commission on own resources are worthy of long and further discussions. The Council should not be rushed into decisions that will not solve deep-rooted problems of such financing and we should not let this procedure distract us from getting the right solution to Agenda 2000. What we want from our side are those policies which will stimulate employment, which will build social cohesion and which will protect the environment - objectives we can all agree on. They must not be jeopardised by narrow-minded nationalistic attitudes - and that goes for all the Member States.
Mr President, the German Presidency's report and the way the Agenda 2000 negotiations stand - or perhaps I should say the state they are in - give cause for serious concern.
The political rhetoric and the financial perspectives are significantly out of kilter. We are seeing a repeat, on a large scale, of the complaints made at the last part-session and, on a small scale, of those made during the Socrates debate. The Commission comes along with an ambitious proposal: it proposes more tasks, more partners and higher quality. And then along comes the Council of savings club ministers and hardly any of it is possible any more!
If we take a look at the figures and the proposals on structural and agricultural reform, we are faced with the same dilemma. Two weeks before Berlin, we are still a long way from the noble aims of which the Treaty itself speaks - solidarity, cohesion and the common agricultural policy. For the current year 1999, for example, EUR 216 billion is budgeted for regional policy. In the longer term, the Commission has requested EUR 240 billion and at present a whole series of Member States is offering EUR 190 billion. That cannot add up!
The gap is almost wider still for the agricultural funds. The President-in-Office spoke of austerity constraints, but obviously some see making savings as the true objective of agricultural reform. That would be a catastrophe for rural areas.
Many issues also still need to be clarified in greater detail, in particular those associated with the phasing-out arrangements: how much money will there be here, and for how long? Only sketchy information has been given about the Community initiatives, and we can only hope - and I am also directing this request to President Santer - that the detailed proposals will actually be presented before the end of March. You see all of this adds to the importance we attach to a fundamental question. On 1 May, the Treaty of Amsterdam will enter into force. Parliament will then have full powers of codecision for the ERDF and the European Social Fund. How are we supposed to exercise these if the texts are not available in good time?
Mr President, in the debates in Council on Agenda 2000 it is clear that there is a certain indecision. The reason for this is that there is a discrepancy between the objectives that are being put forward and the funds that are available to pay for them. We agree that there must be a policy for farmers. We agree that there must be a policy for economic and social cohesion. We agree that there must be a policy for enlargement. However, no one wants to pay to attain these objectives. But there can be no policy without money and I want to be clear on this point. Countries which contribute the most to the Community budget must know that they get a lot back in other areas, such as, for example, in increased exports to weaker Member States. The Structural Funds were set up as a mechanism to counterbalance the effects of the single market. Those who complain that they are paying too much must not forget that the budget of the whole of the European Union is currently equal to that of just one Member State, Spain.
I have two comments to make, firstly on agriculture and secondly on the Structural Funds.
It is absolutely clear that the common agricultural policy has created distortions, that agriculture needs to move in a new direction, and that the World Trade Organisation is bringing about a new reality. We therefore need a new CAP which can help the really weak Member States. These weaker Member States are the economically poorest countries in the European Union which will be badly affected by any partial renationalisation of the CAP. Also weak are the small producers, on whom we must focus our attention. Mediterranean products have been unfairly treated and we must not deal them any more harsh blows.
Regarding the Structural Funds, this House approved the financial package which the Commission initially introduced, which is why we are opposed to any attempts to further reduce it. I shall reiterate three basic tenets expressed by the European Parliament back in November: firstly, expenditure on the Structural Funds and on the pre-accession funds must equal 0.46 % of Community GDP; secondly, Objective 1 must have allocated to it exactly two thirds of the resources of the Structural Funds; thirdly, the Cohesion Fund must continue to support all countries whose per capita GDP is less than 90 % of the Community average. Indeed, this is provided for in the Treaties. I want to point out that, especially with regard to the Structural Fund regulations, the agreement of the European Parliament is required. It is crucial, therefore, that the Council and the European Council meeting in Berlin consider our proposals seriously.
Mr President, ladies and gentlemen, I should first like to thank the groups and those Members who have spoken for making this debate a very constructive one. Valuable comments and suggestions have been made and we will take these on board. Overall, I think this debate has been encouraging in so far as we agree on the objectives and also on how they should be achieved, namely to actually conclude Agenda 2000 now so that we are once again free to devote our energies to the major tasks of which several speakers rightly reminded us today - the fight against unemployment in Europe, the fight for a better environment and the fight for greater social justice.
However, this is not what Agenda 2000 is about. All those who are critical of the fact that there was no mention of this in the Council statement are forgetting that this Council statement concentrates - and indeed had to concentrate - on the Berlin summit. Agenda 2000 is clearly defined and I warn against weighing it down with major new issues, some of which it is intended should be resolved at the Berlin summit and others at summits thereafter.
I note with due respect the criticism made of the way in which the negotiations are being conducted and the progress made so far. I would permit myself to tell you, however - since some proverbs have already been cited - that there is also a very interesting German proverb which states that you should not praise the day before nightfall, and you should not criticise it either. Those who are criticising the progress made in the negotiations are basing what they say on information which is passed out from confidential discussions and channelled to interested parties. The presidency knows all about this. We are very interested and sometimes also amused to see how events are reported in the individual capitals and in Brussels, obviously with the aim of making particular national interests appear in the right light and improving the starting position for representing those individual interests.
The presidency's motto in these matters is: a gentleman does not boast of his conquests! We will make no further comment on this, but will simply put in the necessary work on an overall compromise. Admittedly, there is a noticeable difference here between the way in which issues can be discussed in Parliament and how they are discussed in the Council. That is due to their different roles. Parliament can decide with majorities: in the Council, we need all 15 to agree. That is why it makes no sense whatsoever for us, as the presidency, to adopt any dogmatic positions or make categorical demands, or at any point to insist that certain conditions should be met. Anyone who does that will fail completely when they need the agreement of 15! Please try to understand that. I would be delighted if it were possible to say to the Heads of State and Government: 'My friends, this is not actually about how much money goes to particular regions of Portugal, Spain, Ireland or Italy; it is about the great European vision! Forget the issue of who pays what and who gets what for once, and think instead of our great common goals!' It would be nice if this were the case. I do not know a single European Head of State or Government who would be willing to discuss this for even a minute. It is a shame that Mr Cunha from Portugal is no longer here; I would like to advise him to say what he said in Lisbon and point out that it is not so important after all who pays what and who gets what. It is actually about the great European vision!
I understand that; it is to do with our different roles. Unfortunately, we cannot operate in this way in the Council. As a prerequisite for resolving the issues on which we have to agree, we have to try to reach a consensus. This consensus must encompass the financial perspective. That includes both sides, the revenue side and the expenditure side. It must encompass the reform of the agricultural policy. I fully agree with all those who have said that there are many reasons why we need a reform here. And it must encompass the future use of the Structural and Cohesion Funds, and of course the purpose of these funds is to put the principle of solidarity into practice within the European Union. No one is calling this principle into question!
Those are the points on which we need to reach an agreement, and that creates the framework within which the individual policies can then develop and within which we tackle the problems.
One final word on net balances, an issue which was addressed several times. Firstly, it is wrong to think that this is a German problem. It was a group of states which, a long time ago, made this topic part of the discussions. Incidentally, all the Member States recognise this. When, if not in connection with a seven-year financial perspective, should this subject be discussed? Now is the only time it actually can be discussed. The German Presidency is not at all happy that the issue has to be discussed now when we ourselves hold the presidency. I can tell you now, as a German politician, that we could have represented our German interests much more forcefully, much more effectively, and probably also with a great deal more success - we would have been able to secure a much better result - if we had not held the presidency at the present time.
At one point I heard the Presidency being accused of representing its own national interests, and I cannot take note of this without giving a wry smile. The opposite is true. The reality of the presidency can be described in a classic French expression which was coined many years ago: la présidence coûte cher ! That also applies to Germany; we know that very well.
We remain determined to conclude Agenda 2000. The prospects of doing so are good, now that some key benchmark figures have already been agreed. Parliament's support is important. It will be particularly important after Berlin for there to be very close and trusting cooperation between the Council, the Commission and Parliament. At this stage, I can only extend to you the offer of this close and trusting cooperation.
Applause
The debate is closed.
The vote will be taken tomorrow at 11 a.m.
Welcome
It is a great pleasure for me to welcome the delegation from the House of Representatives of Bosnia and Herzegovina chaired by its president, Halid Genja'c, and colleagues of this delegation representing all major political groups and three constituent ethnic groups of the country.
Applause
Bosnia and Herzegovina has been a special country for this Parliament and since the beginning of its mandate in 1994 we have followed carefully the events and tried to contribute to a just peace and the hope that multi-ethnic coexistence would be re-established.
May I wish you, on behalf of the European Parliament, all the best in your demanding work for a peaceful, flourishing and democratic Bosnia and Herzegovina where new generations will grow in the spirit of mutual understanding, tolerance and cooperations. I should like to express my wish that the discussions you will have today at the first inter-parliamentary meeting with our delegation for relations with South-East Europe will be fruitful.
Situation in Kosovo
The next item is the Council and Commission statements on the situation in Kosovo.
Mr President, ladies and gentlemen, you are certainly keeping me busy today! But we now turn to an extremely grave matter. In this regard, I should like to give you the following information: in a few days' time, the negotiations on resolving the crisis in Kosovo will resume in France. At this stage I should like, on behalf of the presidency, to underline once again the European Union's willingness to do all it can to bring the negotiation process begun in Rambouillet to a successful conclusion.
All of us would certainly have liked Rambouillet to have produced a more positive result. Unfortunately, an agreement was not signed, but nonetheless these negotiations were not in vain. They prepared the ground for both sides to give a written undertaking to continue this process, and that is an important step forward.
Our particular thanks go to the co-chairmen of the Conference, the foreign ministers of the United Kingdom and France, Mr Cook and Mr Védrine. I should also like to say how much I appreciated the tireless efforts made by the three leaders of the negotiations: the EU special envoy, Wolfgang Petritsch; the US special envoy, Christopher Hill; and the special envoy of the Russian Federation, Boris Mayorski.
It was only through the international community presenting a united front that it was possible to bring the belligerent parties to the negotiating table and to lay the foundations for a possible final peaceful settlement.
In our view, the draft Rambouillet agreement achieves a fair balance between the interests of both sides. While respecting the territorial integrity of the Federal Republic of Yugoslavia, it provides for substantial autonomy for Kosovo with a high degree of local self-administration, legislative bodies and its own judiciary. Kosovo's final status would then be determined three years later at an international conference.
An important matter, on which both parties still need to agree, is the military back-up to be provided for civilian implementation.
In their opening declaration at the Rambouillet talks, the Kosovar Albanians explicitly called for the rapid deployment of NATO troops, while the Belgrade side did at least say that it was prepared to discuss the scale and make-up of an international presence to implement the agreement. That is a point on which a final agreement remains to be negotiated on 15 March. In the meantime, the moderate political movements of the Kosovar Albanians have stated that they are willing to sign the agreement. This is an encouraging sign and, above all, a warning sign to Belgrade not to stand in the way of a peaceful solution.
Our Foreign Minister, Mr Fischer, has just returned from a trip to Belgrade and Pristina, where, in his capacity as President-in-Office of the Council, he once again impressed on both sides the fact that they would be the first to suffer if the peace process begun in Rambouillet were to fail. The Kosovar Albanians would lose the opportunity for far-reaching autonomy, safeguarded by international troops. The Federal Republic of Yugoslavia would have to be prepared for increased international isolation.
At the same time, Mr Fischer reaffirmed the intention of the international community not to stand and watch if the belligerent parties refuse to cooperate. NATO's threat is meant seriously and is still real, because this is about the people of Kosovo. They are the ones who are having to bear the burden of this conflict. Well over 200 000 refugees and displaced persons still do not dare to return home to their villages. The persistent local fighting and the Yugoslav army's stepping-up of training exercises in recent weeks have caused further waves of refugees into Macedonia.
Both sides have to show, in the interests of their people, that they are equal to the political responsibility resting on them. The international community is prepared to play its part. The European Union already signalled during the negotiations that it would be involved in implementing the agreement. This intention was confirmed by the General Affairs Council of 22 February 1999. The European Union will therefore take on a leading role. The Commission has said that it is prepared to host a donor conference at an early stage, so that the work of reconstruction can begin as quickly as possible.
According to the Commission's initial assessment, the damage runs to around EUR 330 million. Houses which have been destroyed need to be repaired or rebuilt as swiftly as possible. Refugees and displaced persons must be able to return home quickly. Farmers need seed. All of this is a basic precondition for peaceful everyday life to resume in Kosovo and for the situation to stabilise and get back to normal. We know that the population will not be able to do this on its own and is dependent on our help. We are prepared to give it, provided that the leaders of the Kosovar Albanians and the leadership in Belgrade show sufficient courage and are sufficiently far-sighted to accept the Contact Group's proposals on 15 March.
In Rambouillet, a decisive step was taken towards reaching a peaceful settlement. I urge both sides to follow this road to the end on the basis of the compromises already reached, and to refrain from taking any measures which might put at risk what has been achieved so far. It is thanks to the international community's determination and unity that the negotiations in Rambouillet have achieved some degree of success. The European Union has made a decisive contribution to this and it will continue - both at the forthcoming talks in Paris and in the possible implementation of the agreement - to play the role incumbent upon it, in order to maintain peace and stability on its south-eastern border.
Mr President, the President-in-Office, Mr Verheugen, has provided you with a complete summary of the present situation in Kosovo. There is no doubt that this is a crucial time and we hope that when the international community and the parties involved meet again on Monday in Paris, they will be able to sign an agreement, despite the news we have received of the recent clashes at the border with the Former Yugoslav Republic of Macedonia.
The Commission is also concerned at the recent news about the separation of men and women in the southern part of the region. As the President-in-Office already mentioned, Mr Fischer and my colleague Commissioner van den Broek visited Belgrade and Pristina on Monday, which is why I am standing in for the Commissioner today. Their aim was to put pressure on the parties to sign the Rambouillet agreement and arrange an international military presence to guarantee its application. The talks in Belgrade did not give rise to much optimism and the three delegations were warned that they should not underestimate the resolve of the international community. A meeting was also held in Pristina with the political leaders, who all expressed their support for the outcome of the Rambouillet Conference. The Commission hopes that the Kosovo Liberation Army will overcome its hesitation and sign the agreement. Some members of the KLA are perhaps suspicious of the fact that they will have to hand over their weapons when the agreement comes into force under international military supervision. But they must realise that it would be a grave mistake to delay or to reject the agreement.
Under the agreement, Kosovo's autonomy must be established by promoting economic and social development in the region. The European Commission is naturally prepared to fulfill its obligations in this respect, and once the agreement has been signed, reconstruction will be our main priority. Measures have already been taken to assess the damage, and the results were analysed recently in Brussels with the international donor community. Although not all of Kosovo could be assessed, it is estimated that a minimum of EUR 350 million will be required for reconstruction work alone. As soon as the agreement is signed, the Commission will organise a meeting of donors with a view to raising the funds needed to cover the costs of reconstruction. The Commission itself will guarantee an adequate presence on the ground and it hopes to play a prominent and visible role in the reconstruction work. At the same time, the development of civil society in all its dimensions must be encouraged, and this is an objective to which the European Union hopes to contribute along with other international organisations such as the OSCE.
This is therefore the Commission's position on this important issue.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, on behalf of my group, I should like to fully endorse the picture presented and the views expressed by the presidency and the Commission on this matter. Our biggest problem is, of course, that for peace we need partners, but that we still only have two opponents who are hardly prepared to become real partners. It is also difficult to become a partner under pressure, but we have no alternative other than to exert this pressure on both the Serbian and the Kosovar-Albanian sides.
As far as the Serbian side is concerned, and there is no need to waste words in passingmoral judgement on Milosevic and other Serb leaders, I just have one concern - and I do not know whether the presidency would like to comment on this - which is that the actions, in themselves perfectly understandable, of the High Representative Carlos Westendorp with regard to Republika Srpska, by being taken at this particular time, just a few days before the Conference reconvenes in Rambouillet, might harden the resolve of the Serbian side.
I am thinking here of the decision made in Brcko, but even more of the decisions on staffing concerning Poplasen, which ultimately also led to Dodic's resignation, who is of course to some extent our 'ally' on the Serbian side in Republika Srpska. That is a question I am asking myself. I hope that this has been well coordinated and well thought out.
As far as the Kosovar-Albanian side is concerned, I should like once again to say loudly and clearly here that all of us who hold talks with liberation movements or resistance movements, whether it is the Kurds on the one hand or the Kosovar Albanians on the other, have a duty to insist that they adopt a peaceful, cooperative position, a position on the basis of which a compromise can be reached. I believe - as the Commissioner has also said - that some things have already started to happen: on the KLA side too, forces which are more willing to compromise have come to the fore, and I still say that if these resistance movements want the solidarity and support of the international community, then they too must be prepared to cooperate and compromise.
The final point which I should like to underline clearly once again, and which I would ask to be taken into account in the position we adopt at the talks in Rambouillet, is as follows: without military back-up, the whole initiative does not make any sense, and it will be years - as we have of course also seen in Bosnia - before a real solution is reached here. Please, stand firm where the military back-up for peace is concerned!
Mr President, ladies and gentlemen, when we discussed Kosovo here four weeks ago, it was clear to those who know the facts that nothing tangible in terms of agreements would come out of Rambouillet. The fear that Milosevic is above all playing for time has, of course, proved to be well founded. The deadline's being put back three times was also only to be expected. Milosevic knows our weaknesses, but he does not know how determined we are. This is now also true of the hardliners on the Albanian side. Despite Rambouillet and despite the agreement reached in October last year between Mr Holbrooke and Milosevic, Serb soldiers have, in the meantime, moved into Kosovo and are creating a gauntlet which has to be run to cross over into Macedonia and Albania. There are 4 500 new heavily armed soldiers on the Macedonian border and 1 500 on the Albanian border. This warlike activity is frightening the Albanians and of course putting them to flight, and we are standing by and watching, as is our wont. We are not doing anything; we are thinking about reconstruction, but I think that first we need to make sure that there are no refugees before we think about reconstruction and go grovelling in Belgrade.
At the same time, the inglorious Lord Owen - of whom we all still have painful memories from the war in Bosnia - puts in an appearance and makes the abstruse proposal actually to offer Milosevic compensation for Kosovo by separating Republika Srpska from the State of Bosnia, which is recognised under international law, and allowing him to annex it. As long as ideas of this kind lurk at the back of the mind of a good many negotiators, Milosevic will succeed in stalling us and keeping the source of the blaze, Kosovo, alight. He will continue to drive the Kosovar Albanians out; he is of course experienced in ethnic cleansing. And in the end there will simply be fewer Albanians in Kosovo, in whose minority rights no one will really be interested any more, still less in defending them.
That, then, is my realistic assessment of the situation and those are the reasons for my fears. But against my better judgement, I am still hoping for an agreement in Rambouillet and I have done all I can to influence the Albanians. Only it must be clear - as Mr Swoboda has already said - that there should be no agreement unless it includes military monitoring! Unless this is the case, any talk of reconstruction is likewise to no avail. I wish the negotiating parties, and above all the Europeans, who thank God are also sitting at the negotiating table, success with all my heart, because the implementation of the Dayton Agreement in Bosnia - and it has already been pointed out that this is, unfortunately, like trying to square the circle - would also be made easier if Milosevic were finally to consider his real duties as a Yugoslav politician and abandon his aim of a greater Serbia.
However, it would be better for everyone in the region, and in particular the Serbs, if Milosevic were at last forced, as indeed he should be, to answer for his war crimes in The Hague.
Mr President, many people in Europe, not least in my own country, are opposed to the idea of too far-reaching a process of Europeanisation. They are made uneasy by the prospect of national self-esteem being replaced by a far stronger sense of European identity. The developments in the Balkans show just how wrong they are, and how important it is to ensure that the process of Europeanisation makes rapid progress in every European country, without exception.
We all possess our own national historical heritage. It helps us to retain our sense of identity in an ever-expanding world, whether we be Bavarians or Germans, Gascons or Frenchmen, Smålanders or Swedes. In view of this we need a common European identity, based on a recognition of the freedom and equal worth of individuals - values that constitute Europe's most valuable contribution to the world community.
In our time, no area of Europe has had more ground to cover in this respect than the Balkan countries. They still retain the ethos of national self-interest and intolerance which the European countries, thanks to a deeper level of cooperation, have managed to overcome, although the pace has sometimes been slow. It is both right and essential that Parliament and the EU as a whole should concentrate their efforts on reaching an agreement that will put an end to the bloodshed in Kosovo and pave the way for a lasting peace. As Liberals, we regard Rambouillet and the continuing negotiations as a step along that road. There is no call for an international military operation in Kosovo.
However, our commitment in the Balkans should go considerably further. We have to help the people to overcome their petty, narrow-minded nationalism so that each race can see itself in a broader context than as exclusively Orthodox Serb in the case of the Serbs, or Albanian Muslim in the case of the Kosovans.
When the guns fall silent and the killing stops, then we will have to face the real challenge, namely to spread a sense of being European throughout the Balkan countries, in order to create a society characterised by tolerance and a recognition of the freedom and equal worth of individuals, so that in the future it will be possible for the people of the Balkans to be part of the wider European community.
Mr President, I should like to make a few comments. Firstly, it is our opinion that there can be no military solution to the problem in Kosovo. Secondly, because of their unilateral nature, the threats made by NATO, the USA and the European Union are simply helping to reinforce the most extreme elements and are making it more difficult to find a political solution. Thirdly, focusing attention on the acceptance of NATO troops by the new Yugoslavia underscores the priorities of NATO, which is pushing for military presence for its own geopolitical aims in the context of the new order of things. Fourthly, the solution that is going to be reached, leaving open the question of the independence of Kosovo, threatens to open up a Pandora's box in the Balkan region and to embroil all the countries in that region. Finally, is it not perhaps hypocritical for us to speak about the Kosovar Albanians, who indeed need our support, while ignoring the fact that thousands of Kurdish refugees are facing expulsion in Turkey and we say nothing about this?
Mr President, naturally the Greens are in favour of an international commitment to achieving a peaceful solution in Kosovo. We also support the presence of a peacekeeping force, should one be required, on condition that it complies with international law and has a mandate from the UN. However, it is clear that the really vital work will remain to be done once a peace treaty has been signed. In such a situation, a European civil peace corps, like the one decided on by Parliament on the basis of my report, could play a major role. There is also a need for a stability pact in the former Yugoslavia and south-east Europe generally.
I cannot help thinking of my own region, namely the Nordic countries, where during the last 200 years, in the wake of centuries of warfare, we have managed to find satisfactory ways of cooperating without damaging the sovereignty of the individual countries. During the past 200 years, some new Scandinavian states have come into existence, and in all probability there will be more in the future, just as has come about in the former Yugoslavia. The setting-up of new states need not pose a threat to freedom, provided there are stable and close cooperation procedures in place.
Mr President, Mr President-in-Office, I cannot help but detect a whiff of Munich in this whole European approach to the Kosovo issue. We continue to refuse to speak of the attackers and the attacked, placing the Kosovar Albanians and Mr Milosevic's regime on the same footing and believing that they must reach a compromise. Yet we know very well that it is mainly Belgrade that is blocking progress. We know and must never forget that there have been thousands killed in Kosovo, that there are hundreds of thousands of refugees and that this tragedy was certainly not provoked by the so-called Kosovar extremists, but was planned by Mr Milosevic, as has been established, both politically and legally, in reports.
We hope that you will succeed in obtaining an agreement and that you will be able to implement it. But we also have serious doubts since we know that as long as that man is in Belgrade, there will be no peace for the Kosovars, nor any democracy for the Serbs. We will continue to be confronted with the threats of destabilisation, as we saw once again last week in Bosnia. Therefore, the structure you are building with so much skill, patience and imagination is a structure that is not founded on any real principle of democracy or the rule of law. It is a structure that ultimately simply serves to shore up this tyrant in Belgrade who has massacred in Bosnia and who has massacred in Kosovo, and who will continue to do so because his power rests on massacres, on the negation of democracy and on the negation of the rule of law. I have no illusions, but the Council must finally implement a common European policy and confront this problem of democracy in Belgrade and then clearly confront it in Kosovo too.
Mr President, I should like to thank the President-in-Office of the Council for his statement. I have to say, however, that I cannot agree with Mrs Pack's negative view of what has been achieved so far. I believe there has been some considerable progress. But I recognise the point she is making that, until we get final agreement, we actually have nothing. Therefore the events of the next week or so are going to be crucial. We must have an agreement.
I am not as concerned as Mrs Pack and other speakers have been that there has been delay in the agreement. What we must try to get out of these negotiations is clearly an agreement that works and will be enforceable. The price for that is a few weeks' delay. After all that has gone on it is probably a price that is worth paying. But we have to keep to our principles here: firstly, we have to keep the contact group together and on board; we have to make sure there is full solidarity between EU Member States - any weakening by any one of the Member States will undermine the push for a final agreement; we have to recognise again that what we are talking about is autonomy for Kosovo while respecting the territorial integrity of the Federal Republic of Yugoslavia. Also, we have to make it clear that we will not tolerate war crimes and other criminal activities and that we have the clear intention of bringing criminals to book once there is an agreement. We are not prepared to let people get away with some of the activities they have got away with in the past. We still very much need to push that message home in relation to Bosnia.
I have to say, in disagreement with at least one speaker, that I do not believe this agreement will work without a military presence. We all have to recognise the sensitivity of the Federal Republic of Yugoslavia to having foreign troops in its territory but, nonetheless, it will not work without a military presence. But we must not commit a single fighting man until we are sure we have a peace agreement. We must not endanger the lives of European or American troops without that agreement.
Similarly, the European Community must be prepared to spend not a single penny on reconstruction until we are sure we have an agreement. When we are clear that we have agreement then we should push very hard to reconstruct Kosovo and, in particular, deal with the question of refugees and displaced persons. If we really want peace then the European Union has to be very proactive once there is agreement. But we have to have an agreement first.
Mr President, I should particularly like to say that I fully agree with my friend, Mr Dupuis. The real problem is Mr Milosevic, just as the problem in Iraq is Saddam Hussein. To make peace, you need two people: to wage war, one is sufficient. We should not forget that.
In our view, that means two things: firstly, we need credibility on our side, and we need to demonstrate our credibility when we talk about democracy. In an international context, democracy is nothing other than peoples' right to self-determination, which is something people love to talk about, but which, once they have won a war, they quickly forget. This has time and again proved to be a curse for humanity.
Secondly, we should not labour under any illusions, and here I agree with Mr Titley: without a military presence, there will be no peace here. It is absolutely essential. It should not be prolonged indefinitely, but it must be there, it must be perceptible, and it must actually ensure that the commitments or promises signed up to are kept. We certainly do not want to shut out the Serbian people; Serbs are also Europeans and some day they too will have a right to belong to Europe, but that can only be the case under a genuinely civilised regime, and not under a totalitarian dictatorship, which is what Milosevic's system is.
Applause
Mr President, the tension over Kosovo has risen in the last few days. It has come to be a kind of political cliff-hanger, and in a few days' time we shall see the start of a new phase in the talks process. What will be the follow-up to the conclusions of Rambouillet? That is the question which is naturally exercising people's minds both here and elsewhere. The international clock is running, and which of the two parties will be the first to accept the Rambouillet conclusions? What steps will be taken against those who do not accept them? These are the most pressing questions at the moment.
The Kosovo Albanians appear to be close to accepting the conclusions, but Milosevic is still wrestling with the question of his sovereignty. Can he agree to having military forces in his Federal Republic? The Serbian presence in Kosovo has intensified, and that too is cause for concern. What is Milosevic's aim here? These are questions which will have to be answered in the next few days.
My hope is simply that the parties will accept the conclusions of Rambouillet. They contain the germ of a solution for the longer term, even though no one will be happy with every aspect of them. But it will not hurt anyone in the region to learn how to compromise. That has always been my group's line in this conflict too. Unilateral solutions lead to unilateral consequences, so they are not real solutions. But if Rambouillet is step A, then step B has to be an international military presence. And that certainly has to be a longer-term military presence. How are we to organise that? As a question, that is at least as interesting as the question of when Rambouillet will be concluded. What role will the European Union play in that?
I think we have to seize the opportunity to debate how the Amsterdam Treaty is to be implemented and how the European Union can play a part in this kind of area in future. That will doubtless require unanimity within the EU. And I hope unanimity will be maintained in the immediate future, because without it we shall not be able to play a meaningful role here.
We must also be prepared to enforce the Rambouillet agreement by military force if necessary, if the Serbs persist in rejecting it. But ultimately a political solution must of course be preferably to a military one.
Mr President, we too hope that the Rambouillet accords will be signed and will somehow bring peace to Kosovo. Regrettably the first signs do not augur well, not only because of the troops being deployed around Kosovo by the Serbian Government, but also because of an extremely disquieting episode, namely the issuing of a warrant for the arrest of certain KLA representatives, three of whom have been negotiators at Rambouillet. Clearly we cannot turn up with mere aspirations, but must have a proper policy demanding that the treaty be signed and not postponed indefinitely. I disagree with Mr Titley, who believes that an agreement must be reached, even if it takes time: more time means more deaths and a further deterioration in the situation. The deal must therefore be clinched immediately, and it must be a tough one with peace as its goal.
One question which must be addressed is the need for the members of the contact group to speak with a single voice, and for there to be close cooperation between the European Union and the USA so as to maintain a united front. We must not fall out of step, because Milosevic exploits any gaps to pursue his policy of procrastination in an effort to avoid the day of reckoning when harsh conclusions will be reached. What is also needed here is a broader view of the Balkan problem. The signing of an agreement cannot be the end of the matter: a more general plan is now needed to bring peace throughout the Balkans. A conference should be convened to this end, and I believe that the Council, under the German Presidency, could begin working in this direction.
Mr President, the Rambouillet peace process should be supported for one simple reason. We have nothing better! Nevertheless, we are forced to realise that it has not been possible to square the circle. Milosevic is still refusing to allow a military intervention force in Kosovo, and the KLA is refusing to disarm and be satisfied with autonomy. The Kosovars' weakness, their political fragmentation, is Milosevic's strength. You cannot help thinking that both sides have simply used the break in the negotiations to arm themselves for the forthcoming spring offensive.
The flurry of political activity, on the part of both the European presidency and the United States, has done nothing to change this. Once again, as has been the case so often before in the Balkans, this situation is exposing the weaknesses of the so-called international community. NATO is, admittedly, still ready to give the order to go into action, but the credibility of the only western military alliance to remain intact has suffered in Kosovo, not only because of the jealousy which keeps on surfacing between the United States and France, but also, and above all, because of the European partners' hesitation to become involved in a cost-intensive military operation which might last for years. We can only continue to note this lack of political will with regret, and call on the Europeans finally to make up their minds about what we call the common foreign and security policy!
Mr President, I too would like to stress that the basic condition for a just solution to the problem in Kosovo is solidarity among Member States of the European Union. I have to say, however, that reaching an agreement comes first and in this I agree with Mr Titley. We must reach an agreement which will guarantee the integrity of the borders in the Balkans, a request that has been put forward by all the Balkan countries: Bulgaria, Albania, Greece and Romania. Only if a specific agreement can be reached on how to solve the problem of the autonomy of the region will we be able to say that military presence will have a positive impact.
At present, this region is full of memories. Today in Greece we have French, English, German and Spanish people who are visiting the cemeteries of English, French, German, Bulgarian and Serb people who died in the First World War. I would therefore like to stress the need to reach an agreement which, as I said, must guarantee current borders. When this agreement has been reached, the armed forces which are currently massing in the Former Yugoslav Republic of Macedonia will be able to play a more constructive role.
In European terms, Kosovo is not another Iraq. While we welcome the American presence in the region, nevertheless this issue is essentially a European Union issue, which is why we need solidarity among all Member States of the European Union in dealing with it.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will be taken tomorrow at 11 a.m.
The sitting was suspended at 11.55 a.m. and resumed at 12 noon
VOTES
Mr President, ladies and gentlemen, on behalf of the GUE/NGL Group, I would ask that the reports by Mr Sarlis and Mr Swoboda be referred back to committee pursuant to Rule 129. These two reports present the European Parliament with a heavy responsibility: promoting the liberalisation of international goods transport by rail.
The Commission directives, to which these reports refer, contain no more than technical provisions and do not recommend this solution. In the Council, the governments of the Member States are divided on this issue. Moreover, the railway workers, their unions and the European Trade Union Confederation expressed their opposition to such an approach through a European day of action and strikes, which was widely respected, and during talks with each of the two rapporteurs.
For all these reasons, I call on Parliament not to go down this road and to refer these two reports back to committee.
Mr President, I can oppose this both as rapporteur and on my own account. I should like to make the following quite clear: firstly, rail freight has been declining for years, as has employment in the sector. That is why it is absolutely essential and high time to reform the railways. That is the idea behind my own and Mr Sarlis's reports.
Secondly, it is unfortunate that the Commission rejected some of our points yesterday. That is why it is also high time to explain our point of view clearly to the Commission. We are not calling for unlimited, broad-brush liberalisation; we are calling for a sensible approach towards giving the railways more of a European dimension. We have to achieve this, and that is why I really do ask that we put this to the vote today. We have discussed it at length in the committee; Mrs Moreau was the only one to vote against. That is why it is important for us to vote today.
Applause
Mr President, I should like to express my support for Mrs Moreau's proposal.
The Treaty of Amsterdam includes the concept of general interest services. In a field such as rail transport, it is clear that this concept must take precedence over a liberalisation of rail transport services. Yet today we have no framework directive that defines what a general interest service actually is.
We believe it is impossible to liberalise this key sector or open it up to competition. Indeed, it is a sector in which, as Mrs Moreau said, workers are very active in defending not just their jobs but also the general interest.
I believe it is premature to discuss this subject before we have a framework directive on general interest services. Like Mrs Moreau, I would also ask that this report be referred back to committee.
Mr President, first of all I have to say that I am against referral back to committee. Today Parliament must vote on both of these reports. The majority opinion of all the groups in this House is that the issue of the gradual liberalisation of rail transport must at last move forward. I repeat that, at this stage, we are talking about gradual liberalisation only in respect of the transport of goods. We have been debating this matter in the European Parliament since January 1998, when we adopted a special resolution in which we said that we wanted to go forward with gradual liberalisation. The majority opinion, if not the unanimous opinion, in the Committee on Transport and Tourism led to the findings that we are putting before the House.
I must also say that since 1970 there has been a Commission directive which calls for partial liberalisation. Nothing has been done in the 27 years since then, while we have liberalised sea transport, air transport and road transport. We must now move forward and show the Council and the Commission what we can achieve.
Applause
(Parliament decided against referral back to committee)
(Parliament adopted the legislative resolution)
The Commission's report (COM(98)0326) makes it possible to analyse current or planned actions aimed at implementing the conclusions of the intermediate ministerial meeting on the integration of fisheries and environmental issues held in Bergen on 13 and 14 March 1997. The scope of the report is limited to the North Sea.
The North Sea has a highly productive system in comparison to the Atlantic. The total biomass of all the fish species present in the North Sea is estimated at approximately 10 million tonnes. The annual fish catch is around 2.5 million tonnes. It is estimated that the main species of predatory fish consume a similar quantity every year.
Commercially, the most important catches are sand eel (38 %), herring (13 %), Norway pout (10 %), sole, haddock, saithe, whiting (8 %), sprat (7 %), horse mackerel (4 %) and plaice (3 %).
The North Sea conference in Bergen established nine priorities: the reconstitution and maintenance of the reproductive biomass; a reduction in the capacity of the fishing fleet and/or fishing; the protection of juvenile fish, crustaceans and molluscs; the protection of species and habitats; protection against activities other than fishing; control and implementation; scientific, technological and economic consequences; information and participation; and greater integration of fisheries and environmental policies.
The scope of these conclusions is therefore particularly wide and may have consequences for Europe's fishermen as a whole, to the extent that they affect elements of the common fisheries policy, such as the TACs, quotas, the reduction in the capacity of the fishing fleet, net size and technical fishing measures.
All the countries involved are members of the European Union, with the exception of Norway. We must therefore cooperate closely with Norway in order to make sure that no conflicting measures are adopted that might lead to unfair competition.
During the last part-session, we adopted an own-initiative report on the regionalisation of the CFP which introduced certain notions that we believed were open to criticism. In fact, rather than seeing the North Sea as a regional entity, in terms of a production pool, the principle adopted was that of regionalisation based on territorial administrative regions. The report on the Bergen conference that we are considering today clearly shows that the European Parliament's approach is unrealistic, especially if we include the zone's extension from 12 nautical miles to 24. To my great surprise, this latter provision was adopted by certain French Members, despite the fact that it would have the effect of banning access by French fishermen to certain essential fishing areas to which they currently have access.
Piecyk report (A4-0074/99)
Mr President, it is a well-known fact that the construction projects relating to the trans-European transport network are virtually at a standstill as a result of a lack of political will, regardless of the many speeches of goodwill and good intentions. That is why we are backing the amendment tabled by the rapporteur, who rejects the Commission's suggestion to revise and amend the guidelines by producing new White Papers.
We simply cannot accept the proposal that only those seaports with an annual goods turnover of at least 1.5 million tonnes can be considered as interconnection points for developing intermodal transport. We are voting against this amendment as it will most likely be detrimental to the seaports in my country and elsewhere, condemning them to isolation and cutting them off from funding that would enable them to create intermodal systems and establish satisfactory links with the major transport networks. It would prevent them from developing on an equal footing with the others.
Proposals to extend those same criteria to seaports in the ultraperipheral regions are doubly unacceptable. They would affect, for example, the seaport of Ponta Delgada in the Azores.
The implementation of the single market is leading to a constant increase in mobility, especially in the transport of people and goods. The needs of sustainable development and the Union's international commitments in this area make it essential to ensure that production of CO2 and other greenhouse gases falls. These two factors are leading to the introduction of an integrated trans-European transport network, including an intermodal dimension which is set to develop.
Given the ever growing traffic jams that are increasingly suffocating our towns, this approach is ultimately likely to generate substantial savings, not only in terms of environmental costs but economic costs too.
I share your rapporteur's view that it is very prudent of the Commission to propose the inclusion of inland ports and intermodal terminals in addition to sea ports, as they form interconnection and transshipment points within the trans-European combined transport network.
Moreover, I fully agree that the motorway or road element providing the initial and/or final transport of goods and passengers within the trans-European combined transport network must be as short as possible.
In the interests of clarity and coherence, I also believe that Parliament should stand by its opinion that Community aid for the trans-European transport network must be allocated to port infrastructures but not extended to include superstructural investments. The latter can be eligible for aid under the Cohesion Fund or the Structural Funds.
I voted for the Piecyk report both for its intrinsic merit in that it clarifies the issue of the intermodal connections within Europe and, in particular, for Amendment No 13 referring to the intermodal links joining Spain and Portugal.
It seems to me both appropriate and timely to replace Essen project No 8, the Lisbon-Valladolid motorway, with the new definition to be found in this amendment. That would provide central and northern Portugal with rail and port infrastructures as well as a complete road network once extensions have been made to the IP5 highway, which is scheduled for rapid conversion into a motorway, as planned in the annex.
The objective of this report is to clarify the situation of sea ports, inland ports and airports in the overall framework of the workings of trans-European transport networks. For the internal market to operate efficiently and to ensure that all regions within the EU can compete on a competitive basis then the completion of the trans-European transport network must be made a priority for all national EU governments.
However, it is clear that European Community financing does not meet the requirements and challenges to complete trans-European transport networks despite the beneficial effect that such investments have in developing local and national economies. It is clear that the development of such networks will create a higher number of jobs as well as put in place infrastructural projects which could improve the economic competitiveness and productivity of particular regional economies.
The European Commission commissioned a report on the issue of whether public/private sector partnerships should be given a role in the development of trans-European transport network projects within the European Union as envisaged by the Maastricht Treaty. This report concluded that public/private partnerships would be an integral part of such developments. The European Commission has now, quite rightly, invited Member States to identify specific projects which will be suitable for the public/private partnership approach. Member States are invited to involve the private sector as soon as possible in the development of such infrastructural projects.
From an Irish perspective, I welcome on a broader level the initiative of the Irish Government which has sought to give private firms the opportunity to fund major public projects under the partnership approach within the workings of the Irish economy. We must be realistic about the state of play of European Structural Fund receipts for Ireland after the conclusion of the next Community Support Framework. In the year 2006, Ireland will be receiving only 20 % of its present allocation of EU structural funds. The Irish Government must be innovative and proactive in devising new ways of compensating for the reduction of EU regional and cohesion fund monies.
I welcome the opportunity given to the private sector to have a tangible role in addressing how best public project initiatives and programmes which have previously been funded by EU monies can, in the future, be funded by the private sector.
Commission Neil Kinnock has already noted the role that the private sector can play in the transport sector. Representatives of Irish and European businesses from the economic and social sectors which will be receiving a shortfall in EU structural funds should take the opportunities being afforded to them to see how best they can enter into partnership with the state for the development of their respective regions.
The situation in France is serious: our ports are less and less competitive, shipyards are closing and there are fewer and fewer seafarers.
The report by my colleague Mr Piecyk forgets that a port can only exist as part of an overall maritime chain, that is, repair, construction and trade itself. Yet these three activities have been progressively separated to each die a slow death. A good example of this is the independent port of Le Havre. This is a jewel among French shipyards. It was where some of the greatest ships were built, such as the 'France' and the 'Club Med 2' - a superb cruise ship with five masts, 134 metres long, with sails measuring 2 000 m2 , and steered by computer - as well as oceanographic vessels, cable ships, ferries and, above all, liners.
But now that is all over. Already dealt a blow in 1979 by the sale of the liner 'France', the town, with its 30 years of communist management and CGT co-management, has just lost its port which will be shutting down in two years' time. On 9 November, the European Commission deemed illegal the FRF 1.8 thousand million in aid granted by the French Government to Le Havre's workshops and shipyards, demanding that it be returned in accordance with the rules of competition. Anybody taking over the port would therefore have to pay this back. As you can imagine, there have been no takers.
After having destroyed our agriculture and our farmers, our public services, our textile industry, our mines and coal industry, as well as our merchant navy, Brussels has now turned to our ports and our shipbuilding industries. Brussels is refusing to adopt a policy of European preference in the building and repair of ships flying a national flag. Brussels is banning all state aid and subsidies aimed at bailing out companies. Brussels is forcing any company that takes over a firm that has received aid to pay back all the public funds received. Brussels is opening up our ports and shipyards to competition from those with cheaper labour costs. Enough is enough; there is no doubt that this sector is going to die a slow and painful death.
We refuse to accept this. That is why the National Front proposes a fundamental reform of the sector, a reform of the tax system for shipowners and investments in port infrastructures. We must encourage maritime investment, either through direct aid or fiscal measures. We must protect the industrial know-how of our highly skilled workers and re-introduce Community preference for the use, construction and repair of boats flying a national flag - as the United States did long ago - while penalising by means of compensatory taxes those vessels that fail to respect these preferential measures. With its moves towards free trade and deregulation, Brussels is trying to drown our seafarers, eliminate our workers and sink our ports. We must resist such measures.
The development of the trans-European transport network, as provided for by Decision 1692/96/EC, aims to set up a network of integrated multimodal infrastructures. This is also an important area of cooperation between the Member States and the European Union.
The Group of Independents for a Europe of Nations naturally voted in favour of the Piecyk report, although we wondered about the length of the procedures: has the Committee on Transport not had the file since 4 March 1998?
If we are to improve the productivity of companies and permit the opening up of certain regions of the EU's Member States, we need to introduce effective, flexible and inexpensive logistical structures as quickly as possible. We therefore regret the European Union's delay in this field which is essential for the economic activity of our regions.
We believe that the Commission's proposal is of note in terms of both its structure and the approach adopted.
In terms of structure, it is wise to include inland ports and intermodal terminals together with sea ports given that there is a close relationship between sea ports and the interconnection points which are situated inland, and this allows intermodal transport to develop.
In terms of the Commission's approach, it would seem necessary - while naturally respecting the principle of subsidiarity - to better integrate the interconnection points by including in the guidelines specific references to the interconnection points, by identifying them and by introducing new or revised specifications for projects of common interest.
Sarlis report (A4-0058/99)
Mr President, we have just voted against a European Parliament report on the liberalisation of the railways, an issue which, judging by what has happened in the UK, could have serious social and economic consequences for the European rail sector. For the time being the report deals with the liberalisation of international goods transport, but there is no doubt that the aim is also to liberalise passenger transport, both domestic and international.
It opens up the possibility for any entity, person or group, not necessarily with previous experience of or links with the rail sector, to gain access to a business, regardless of their national origin and the Member State in which they are applying. That business would enable them to use infrastructures built with state money and gain access to profitable parts of the rail network, while maintenance costs - in other words, the unprofitable aspect - would generally remain in state hands.
Instead of investing in improving the quality of public services in the various countries, linking up regions nationally and internationally - a vital task up to now and one that should continue - instead of accepting the need to modernise and rationalise the management of the railways in general in order to serve communities, instead of considering the very positive experience we have had of cooperation between public services, instead of improving the conditions of competition with other forms of transport, we are opting for unacceptable liberalisation, the consequences of which can only harm the sector as a whole.
To complement the judicial process of removing frontiers and allowing the free movement of people and goods, in January 1998 we adopted the Commission's White Paper on rail transport in the European Union.
A number of key ideas were set out in the document. The important thing at that time was to implement an ambitious and quality programme for national rail companies which were often in debt.
A year later, we are calling for the same thing: liberalisation of Europe's railways for international freight transport, then progressively for national goods transport and for international passengers. The gradual extension we are calling for is getting off to a very timid start. Revitalisation is more necessary now than ever before and the only way to achieve it is by extending the laws of the free market to this vital area of the economy.
Our networks are finding it very difficult to move to a European scale. The interconnection of existing networks poses both material and legal problems. The grand axes are not being extended and free access to rail infrastructures is not always fully applied in practice.
Our national rail companies - together with our respective governments - are finding it very difficult to distinguish between managing transport infrastructures and operating railways.
We therefore still need to plan new measures and to define additional approaches to complement the existing provisions. The ones I see as most necessary are flexible management that is better adapted to customers and open competition in a free market.
I therefore approve this new Sarlis report because I do not believe that roads should be the only modern and competitive infrastructures. Rail has a fundamental role to play, especially on the eve of enlargement.
After the White Paper entitled 'A strategy for revitalising the Community's railways', the European Commission is now proposing an 'infrastructure' package, that is, a package allowing us to modify existing directives. What is its aim? Essentially, it is designed to divide up the railway market and thereby speed up the move towards the liberalisation of goods transport.
We cannot accept this under the present circumstances. Why seek at any price to redefine Directive 91/440 without even agreeing to first assess it? Between 1985 and 1995, 500 000 jobs were lost in this sector. How can we possibly believe that the Commission's proposal to liberalise the market will provide an effective solution for the railway sector? We are not fierce opponents of the concept of liberalisation when it is well measured and well considered. But in this case it is a matter of advocating blind competition, of opening up the lines to organisations other than the railway companies. And what about passenger safety? What are going to be the respective responsibilities of these newcomers and the railway companies?
The rail sector needs new impetus and we must encourage what is already taking place, namely, cooperation between national networks. With the help of the reports submitted for our scrutiny, the Commission is giving a free hand to the implosion of this sector, and that is something we cannot accept.
Yesterday's debates on the liberalisation of the railways were particularly important. While not denying the solid work done by Pavlos Sarlis and Hannes Swoboda, I strongly oppose the Commission's desire to impose a uniform liberal system on the railway sector.
It is not for us to question the forced march of the British towards the complete deregulation of their rail network, but the experience has clearly been a failure, from the point of view of both the consumers and the operators. For the former, this privatisation has not led to the improvements previously heralded. For the latter, the initial birth of several operators is now giving way to the reconcentration of the sector in the hands of a single company.
Although I accept that certain services cannot be run by the public sector alone, I believe that in the case of rail transport, only the public sector can absorb the costs of this operation which directly affects large numbers of people, falls within the scope of town and country planning and has many consequences for the environment. When it comes to freight transport and the transport of certain sensitive goods in particular, the public sector is best placed to guarantee safety due to its status and its ethics.
Finally, the proposals submitted to us, which threaten to dismantle the very nature of universal service, forget two things. The first is that the government will have to bear the cost of infrastructure investments, which means that it is the tax-payer who will initially pay. The second is that if the operator is going to be able to satisfy its shareholders, it is going to have to make a profit. We are therefore deluding ourselves if we believe that the consumer will see any reduction in fares. On the contrary, he will often pay more as a result of higher fares. These arguments may perhaps cause some people to smile. But I believe that they cannot simply be brushed aside.
I shall therefore vote against these two reports and would call on the Commission to put forward new proposals that are more realistic. There must be no more cursory deregulation.
As it seeks to increase the share of the railway sector in the transport of goods and persons, the liberalisation of rail transport naturally relates to sustainable development and respect for the European Union's international commitments in terms of environmental protection.
As our rapporteur pointed out, the European Parliament's wish, as expressed in its resolution of 13 January 1998, is indeed to achieve the widest possible liberalisation of rail transport, even if this should take place in successive stages.
It is therefore very unfortunate that the Commission is making no proposals to this effect. The liberalisation of rail transport principally rests on two pillars, which must be acted on as quickly as possible.
The first is the need to institutionally separate the business of operating rail services from that of maintaining railway infrastructures.
The second is the need to open up access to national networks under fair conditions and to grant the right of transit to new operators in order to allow them to face their competitors on an equal footing.
In this respect, our rapporteur's amendments go in the right direction and are perfectly in keeping with the route outlined by Parliament. Liberalisation must not of course result in reduced safety for railway users. On the contrary, the very highest levels of passenger safety must be achieved.
It is therefore essential - and on this point I totally agree with the rapporteur - that those who manage the rail infrastructures take responsibility for operating and supervising the safety systems.
The challenges linked to developing the single market for rail transport warrant an in-depth analysis. Today's debate is therefore very welcome.
There is indeed a very real need to revitalise rail transport in Europe, and goods transport in particular. Among other things, rail transport can reduce the nuisance caused by road transport.
But ideology - I would not go so far as to say dogmatism or excess - must not result in a total disruption of the rail sector. I am thinking in particular of the desire for liberalisation, as proposed or sought by the Commission.
I am aware of the extent to which the Commission is committed to the virtues of competition. But in this instance, excessive development of intermodal competition would most certainly prove damaging to the rail sector as a whole. That does not mean that nothing should be done, that the status quo is a solution. On the contrary, we should prepare the rail sector to face its own future. That is why the market may be opened up, but progressively and between equals who must bear the same responsibilities.
The provisions relating to authorised candidates, which provide simple intermediaries with the power to reserve capacities, are a threat to the railways. They actually introduce discrimination between the players: rail undertakings would continue to bear investment costs, and often the debts of the past, while being relegated to the role of a sub-contractor vis-à-vis these new intermediaries, which would be free to select the most profitable market segments. If the Member States want to allow companies other than rail undertakings to reserve rail capacities, then let them do so by means of their national legislation. They do not need the authorisation of a directive.
I would like to end by reminding you that rail undertakings are not just commercial companies. They also fulfil a public service role and play an important part in town and country planning.
Everyone today agrees that for transporting people and goods over short and medium distances, the railway is an instrument of the future more than ever before. That is why it must be developed, modernised and adapted commercially to stand up to the fierce competition from the road network.
The decline of railways over recent years, and goods transport in particular, is very evident. Faced with this situation, European policy has been to liberalise the railways. Since the early 1990s, a whole series of first generation directives have contributed to this. Some of these have yet to be fully transposed into the legislation of all the Member States.
Before moving any further in this direction we must therefore take stock of the present situation and assess the effectiveness of the decisions taken to liberalise and internally reorganise public services.
Yet the Commission is already seeking to take liberalisation even further and to totally open up goods transport by rail to competition, when liberalisation has to date been limited to combined transport. The Commission believes that logistics companies should also have access to railway infrastructures.
Railways must clearly be made more competitive in comparison to roads. Their very survival depends on this. However, to totally open up the railways to competition risks dismantling the public service, not to mention the fact that the system established by the directives to allocate rail infrastructure capacities is both costly and bureaucratic. Those in charge must be independent of the railway company, and there must be a supervisory body to control all elements.
I therefore share the opinion of Mr Wibe, the draftsman of the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy, when he states that 'The cost of increased administrative burden in the Member States could easily outweigh the benefits in terms of increased efficiency'.
It is for this reason that I am voting against the Sarlis and Swoboda reports.
We would like to express our satisfaction today with the two texts proposed by the Committee on Transport and Tourism concerning the 1991 directive on the development of the railways and the 1995 directives on the licensing of railway undertakings, and the allocation of railway infrastructure capacity and the charging of infrastructure fees. The two rapporteurs should be congratulated on their excellent work.
These directives are a step in the right direction. After having liberalised air transport and the gas and electricity market, the European Union could not ignore the railways for much longer. Rail transport, which is very frequently used in Europe, has been experiencing a serious crisis for some years. After having tried planned methods - nationalisation of railway undertakings, public status for employees, inflexibility within the market, significant deficits, and so on - which proved catastrophic in the Member States as a whole, the only way to now revitalise the railways is through liberalisation and a return to the market realities. In this respect, some Member States have been able to react quicker than others and we must draw inspiration from the successful experiences in each of the Union's Member States.
Europe's consumers are demanding when it comes to both safety and also quality, particularly in terms of delays, prices, services, and so on. Over recent years they have tended to move away from this form of transport. Today we must give rail the means to regain a potentially large customer base.
This liberalisation must naturally be progressive and take place in stages, as our two rapporteurs have indicated. The railways are a form of transport for the future for passengers and goods. But there is more to it than that. Rail transport makes a major contribution to town and country planning and plays a very important role in rural and isolated regions, for example. Moreover, in the fight against air pollution, rail - and the combined transport of goods in particular - is a political choice that we have always defended.
I am opposed to opening up rail transport to competition and to the deregulation proposed by the Commission and the Council.
The Amsterdam Treaty refers to general interest services but there is in fact no directive that defines its framework or guarantees the logic of public service, namely, equal access by people and territories to rail transport infrastructures and services on the one hand, and the adjustment of costs that guarantees the right to transport and movement on the other. In the absence of such a framework, liberalisation is dangerous even if it is gradual. It will increase the inequalities between the regions and the people of Europe, dismantle public services and, in most cases, be accompanied by a deterioration of social conditions for the workers in question.
Europe's trade unions representing the rail transport sector were right to express their opposition to this plan. Unfortunately, the areas that have already been liberalised have experienced a deterioration in the service to users, particularly the more modest of them.
I will be voting against the Sarlis and Swoboda reports and the related proposals for a directive.
Some liberalisation of the rail sector has already taken place, but without any proper evaluation exercise having been carried out. Nevertheless, we know that in many cases the experience has not been especially encouraging. Before any further steps are taken, the long-term implications of directives that are now in force and the effects they have produced must be considered.
Without questioning the philosophy of free enterprise in the use of rail infrastructures, we have to be realistic and realise that while agreeing in principle, it is vital to have attractive conditions for the exploitation of those services.
That being so, the sine qua non for those attractive conditions to exist must be modern infrastructures, and these can hardly be expected to exist in a country like mine where, for decades, nobody believed in trains and road transport won a huge advantage.
The railways have to be seen as a means of transport that is closely linked to others, since that is the only way to guarantee users satisfactory services and to ensure that all means of transport achieve maximum profitability. For example, to take an issue in the news at the moment, it is inconceivable that a new airport is being built that will not be served directly by a major rail link, thus, incredibly, making access for over 10 million passengers a year possible only by road.
But what is at stake here is not only the existence of railway lines, however modern. It is equally vital to have a regular rail service, one that can only be provided by intercity rail links linking conurbations that have several million inhabitants. Otherwise, in the case of a thinly populated hinterland near an airport, we inevitably fall into the vicious circle of laying on fewer trains because of the lack of demand (only or nearly only airport users), which then puts people off using the trains because they are so infrequent (after all, nobody wants to wait an hour for a train after a one and a half hour flight).
The three reports being put to the vote this week in the plenary should make it possible for the railways to enter the next millennium as a popular and successful means of transport.
The railways are an environmentally friendly transport system for goods and passengers which have a promising future, but whose potential is not being exploited adequately at present. For it to be possible to take full advantage of this potential in the short term, far-reaching reforms need to be set in motion today. There is no avoiding partial liberalisation in the railway sector. Firstly, however, liberalisation is not the same as privatisation and, secondly, this partial liberalisation will be introduced progressively and with due consideration of the social aspects. In this way, the ground will be prepared for developing the railways into an efficient and reliable mode of transport for the future - not least in Luxembourg, in the centre of Europe.
The European People's Party and its Luxembourg members will ensure that this process of liberalisation in the railway sector is not half-hearted, but balanced and objective-driven. Make no mistake: this is about the survival of the railways. Action is needed now.
We have discussed three proposals for moving towards a liberalised rail system.
Although I too believe that going back to the railway policies of the past is no longer an option, as a politician and trade unionist the various strategies for moving towards greater liberalisation fill me with fear for the future.
After all, the heritage of a hundred years is being broken into pieces here, and we do need to ask ourselves whether the Commission's policy - which always sees the liberalisation of the national and international economy as the only answer - is the right one, because where this policy leads is best illustrated by the example of a country with a highly developed rail system, such as Germany. There is simply no end to the series of train accidents there; this shows that making savings in the wrong place can be rather expensive and, even worse, that the staffing cuts which the railway companies have been forced to make are being made at the expense of safety.
Although Luxembourg was one of the countries which had the most to lose from a decline in rail traffic, it has held on to its railways, modernised them and downsized, in the only operation of its kind in Europe, and yet at the same time care was taken to ensure that no social hardship was suffered. And is all of this now supposed to have been in vain?
We are right to ask why directives such as Directive 91/440, which has not even been transposed in all the countries yet, should now be hastily amended and whipped through Parliament and the Council of Ministers, and why they have not been given a longer trial.
In general, it seems to me that the Commission has once again been too perfectionist. What is the point of having separate accounts for freight and passenger transport? Instead of simplifying matters, this is once again increasing bureaucracy.
It is true that there are proposals on the independent management of railway undertakings, on debt remission and the improved management of public finances, but at the same time the governments are reminded of their duty to guarantee access rights to international groupings for international rail transport.
On top of this, even at this early stage when the discussions have not even been concluded, the Commission is also being asked to take action on route pricing. Does that mean that in the not too distant future, prices on routes through Luxembourg are to be calculated on the basis of the cheapest supplier? If so, then some interesting pay negotiations are in store for the unions.
At present, the impact of the new measures seems impossible to assess. But a desire to ensure optimal infrastructure use is not, on its own, sufficient to yield improvements.
The best example of this are the 'freeways', which were announced with great ceremony. Large maps were unveiled showing 25 of these lines, only seven of which are in operation, however. And that too is only because the smallest railway company, the Luxembourg one, brought all its diplomatic skill to bear in the 'bureau unique '. The various railway companies have proved here by their exemplary cooperation that they can achieve something across borders.
Whether the Commission's interfering in this way will improve matters, I have my doubts. In any case, I do welcome the fact that the majority of the European Parliament has spoken out in favour of a more moderate approach and is proposing that the new directives should be introduced progressively - and this in spite of the Commission's negative stance.
I shall therefore be voting against the Sarlis and Swoboda reports.
With its new proposals the Commission is delivering a coup de grace to public railway undertakings, while insisting on pushing forward with liberalisation, to the advantage of private interests and to the detriment of transport safety, public service and the rights of transport sector workers.
These proposals retain the basic philosophy which underlies the liberalisation process and which is characterised by the separation of the provision and maintenance of infrastructure on the one hand and the provision of rail transport services on the other. In other words, public budgets are being asked to continue to bear the burden of infrastructure funding, while private railway undertakings are exploiting the capacity of the rail networks. The Commission, however, does not stop at that. It has decided that infrastructure managers who will operate along private lines may also be private undertakings, in the context, of course, of the more general move towards privatisation of infrastructure by means of the funding and exploitation of infrastructure by private capital. However, there are no safeguards for rail sector workers. On the contrary, large-scale redundancies are being forecast and a regime of total flexibility in relation to the number and working conditions of rail sector workers is being promoted.
The reports under debate go much further than the Commission proposals. They call for the liberalisation of international passenger and freight transport both within Member States and internationally.
Neither the reports nor the package of proposals put forward by the Commission make any reference to the impact these measures will have on rail sector workers. The easier access private undertakings will have to infrastructure is preparing the ground for the privatisation of the profitable activities of public railway undertakings and the overhaul of labour relations. Furthermore, the bill that went through the Greek Parliament recently, which aims to bring Greek legislation into line with Community directives, is moving in the same direction and provides for the axing of thousands of jobs over the coming years.
The liberalisation of rail transport that is being put forward will not lead to the revitalisation of the railways, as has been hypocritically claimed, but it does jeopardise the notion of public service. Against this background we can look forward to further increased charges. As one of the rapporteurs put it, 'the main reason why there are so few companies competing in railway operation is (...) that the profitability in railway operation is too low'. Closing down unprofitable lines necessarily entails reducing rail networks, to the detriment of regional growth and the environment.
The repercussions we are already seeing in the other transport sectors that have undergone a process of liberalisation, our concerns for the fate of the public service, for the protection of the environment and regional growth, our diametric opposition to the practices of social dumping and to the policies aimed at overhauling labour relations, lead us to vote against these reports.
We are calling for a policy in the rail sector to support public undertakings and the development of the network so that it can meet the needs of the national economy, of rail users and of rail sector workers. We are calling on the Commission to withdraw its proposals and we are calling on the governments of the Member States to reject these proposals in Council. We hope that rail sector workers will make a concerted effort to overturn this unpopular policy, which promotes the profit-making management of the railway to the detriment of transport safety and the rights of rail sector workers and rail users.
I have voted against this report because I consider that the Commission's proposals would lead to over-regulation of the rail sector, which would in turn be detrimental to its commercial viability. In my view, it is not possible to increase efficiency by force through a surfeit of minor regulations emanating from Brussels.
Swoboda report (A4-0059/99)
The Amsterdam Treaty itself provides for the special treatment of public service undertakings. The Swoboda report, however, pushes for technical measures to be taken in the context of liberalisation, even though there has been no framework directive in relation to railways. There has already been opposition to this from governments in the Council of Ministers, and in many countries there have been popular movements and strikes by rail sector workers.
Development of the rail sector and greater cooperation are both desirable and necessary, particularly from an environmental point of view. The ever-increasing volume of traffic on our roads brings with it an increase in the number of road traffic accidents and the human tragedies that ensue.
However, the Commission's proposals do not provide a solution to the problem. On the one hand, they represent further liberalisation and increased competition within the rail sector and, on the other, vice-like control and detailed regulation. In my view, it is absurd for decisions on changes to train schedules, the drawing-up of discount schemes, reservation charges and so on to be taken at EU level.
The railways play a tremendously important role in large and sparsely populated countries such as Sweden. For obvious reasons, certain sections of the railway network have never been profitable, but it is still essential for the traffic on them to be maintained if the main objective is to ensure that the whole country 'lives'. The future of the rail sector must therefore be discussed thoroughly in the Member States themselves before any further directives are adopted at EU level.
In view of the fact that transport networks cross borders, there is a need for cooperation in the framing of transport policy, which also includes rail transport.
However, this report is far too detailed, particularly when it descends to the level of timetables. I have therefore voted against paragraph 21 in the report.
I have voted against this report because I consider that the Commission's proposals would lead to over-regulation of the rail sector, which would in turn be detrimental to its commercial viability. In my view, it is not possible to increase efficiency by force through a surfeit of minor regulations emanating from Brussels.
Tamino report (A4-0101/99)
Mr President, the Tamino report is extremely important in that it describes how the increased use of electrical appliances, computers and cellular phones has led to the presence of more sources of microwaves and electromagnetic fields in the environment. How radiation from these appliances affects people's health in the short and long term is something we know very little about. One might say that we are guinea pigs in our own development. Nevertheless, we suspect that radiation can cause cancer, changes in the workings of the nervous and immune systems, cell activity and so on.
The conclusions reached by the Commission and the committee of experts are clearly at odds with a large number of scientific publications, which have been ignored in the Commission's proposal. In its recommendation to the Member States, the Commission states that there is no convincing evidence to suggest that extremely low-level magnetic fields cause genetic damage and that they are therefore unlikely to lead to the onset of cancer. In fact, it is not possible to make such an assertion when no one really knows the answers, and when there are others who take a different view. In this case, the precautionary principle must be applied. According to the World Health Organisation, it is not possible to guarantee that electromagnetic fields do not cause harm, and people are becoming increasingly concerned.
Italy, Luxembourg and Sweden all have stricter provisions than those proposed by the Commission. We should be following this path too, until our knowledge is more complete. Therefore, the precautionary principle must be applied. We should lay down minimum safety distances from housing and workplaces for the siting of structures which generate electromagnetic fields.
I sincerely regret that we have not adopted all the amendments tabled by the Greens as well as by Mr Tamino, in particular those relating to safeguards and quality criteria for the long-term effects of electromagnetic radiation.
The Commission's recommendation for limiting the exposure of the public to electromagnetic fields is concerned with avoiding recognised acute effects of using such things as telephone equipment and electronic equipment, and the acute effect of the growing number of high-voltage transmission lines in residential areas. Generally speaking, the June Movement is a great supporter of applying the precautionary principle. However, we also think that the application of the precautionary principle should be critically assessed case by case. And in this case, we have come to the conclusion that the European Parliament should resist the desire for very restrictive recommendations in this area.
In his work on the report, Mr Tamino wanted to take into account the possible long-term effects of magnetic fields. This topic has attracted the interest of the general public for many years and has been the subject of intense research over the past 20 years. However, it has not been scientifically proven that there are health effects, such as the development of cancer, in the long term. At the moment, large-scale research projects are being carried out to assess the significance of electromagnetic fields in the development of cancers, for example. We therefore believe that it is inappropriate to react to isolated studies, and that the EU should wait for the imminent completion of the WHO's major evaluation project, amongst others, before embarking on legislation dealing with possible long-term effects. Research in this area, such as that carried out by the Anti-Cancer Association in Denmark, is very extensive, and on the basis of the results of this research, we unfortunately cannot support Mr Tamino's very restrictive amendments. If the research results expected soon from the WHO and others provide supporting evidence, we would of course be glad to assist in legislation to protect people against possible long-term effects. But until then, we will stand by the advice we have received from the Anti-Cancer Association.
Nobody in this House can reasonably dispute the fact that the health of our populations and the protection of consumers and the environment are major concerns which must guide our thoughts and our actions.
Nor can anyone claim that our societies could do without electrical energy and the electromagnetic fields it creates without suffering catastrophic results. Our task is therefore to ensure that its use is nevertheless accompanied by the harmonising and preventive measures needed to protect our populations.
It is therefore essential that our decisions be accompanied by all the necessary scientific precautions.
I therefore share the views of our rapporteur. Protection measures must be regularly updated and reassessed in the light of the increase in our scientific knowledge and the patterns of usage of energy transport systems and types of device likely to increase the exposure of consumers and the population to electromagnetic fields. This is not to impede technological progress, but to optimise the benefits by constantly reducing the risks.
Given the current absence of a single Europe-wide system for measuring the conformity of devices and the need to introduce a uniform control system which is not an obstacle to the single market, it is wise to call on the Commission to propose in the very near future a system to continuously review devices that generate magnetic fields which takes account of their relative intensity and the actual length of time they are used.
I will therefore support the proposal for a recommendation, as amended.
We voted in favour of the Tamino report on restricting exposure to electromagnetic fields, both because we agree with what it says and because we wish to highlight the importance of laying down rules that will not result in Sweden having to make its own rules any less exacting. The Commission's proposal gives rise to such a possibility, since it contains less stringent rules than those currently in force in Sweden; Italy and Luxembourg are in the same situation.
We should also like to say that we are most surprised that the Swedish Government, in the Council of Ministers, according to the minutes of 5 February, did not support Italy's demand for a tightening-up of the rules relating to both the short-term thermal effects and the long-term risks, for example of cancer, which largely corresponds with the Tamino report. On the contrary, it seems that Sweden, in some instances, recommended a watering-down of the Commission's text. We find this remarkable in the extreme.
The report is extremely important from an environmental point of view, but it also contains a great deal of detail. Nevertheless, I think that the environmental aspects should prevail, and I have therefore voted in favour of the report.
One of the most alarming aspects of this matter is the fact that the text produced by our rapporteur, Gianni Tamino, once again criticises the Commission's inability to respect the public. Scientists tell us - albeit still without total certainty - how hazardous both high and low-frequency electromagnetic waves are to human health; and yet the Commission simply denies the existence of any such danger, thereby reneging on its duty pursuant to Article 130r of the Treaties to formulate policies to protect human health. And yet the people of Volturno cannot sleep at night because of the repeaters located above their heads.
The Commission's main aim is to safeguard the profits of its industrial overlords, and public health is an optional extra!
How can it refuse to define limits to protect consumers? Why not make it compulsory to label products, indicating the dangers deriving from electromagnetic waves and giving instructions for use? For example, why not label hair-driers, explaining that it is safer to use them as far as possible from one's head? Or microwave ovens, simply advising people to stand a few metres away while they are in operation? Why not inform people that prolonged use of mobile phones could damage their brain cells? The very thought that the profits of telecommunications companies might be dented is a deadly sin to you, the priests of the god Market. We Italian Communists, on the other hand, consider public health to be paramount.
Needle report (A4-0082/99)
Mr President, the Amsterdam Treaty sets new standards for health policy in Europe. The Commission has provided us with information on this. Some aspects of the approach adopted in the Needle report are good, but in other places it oversteps the mark. The fact that there are unsuccessful health policies in some Member States is no reason for shifting the responsibility to European level. That is why I have voted against the Needle report. We must use the little money we have in Europe for specific projects, and not distribute it here, there and everywhere.
The Treaty of Amsterdam will reform many previously traditional procedures and, above all, in accordance with the new Article 152, it should make it easier to achieve a level of convergence in the health sector.
Community public health policy needs to be somewhat adapted in line with new priorities and new structures. The serious 'mad cow' crisis unfortunately brought home to us the importance of improving the information distributed when it comes to promoting public health. Collecting data on the health of the people of Europe is more useful today than it has ever been before. Disseminating the subsequent analyses has become essential, not only for the general public but also for the professionals who need to make changes to their national health systems.
On that basis, we can promote and consolidate the activities of the Member States in the various fields and disseminate information on the best practices.
But it is not enough to merely provide information. We must also react quicker to health threats. Speed is a crucial factor in medicine and one which requires increased monitoring and the introduction of new forms of coordination within the Community. This would involve many fields: rare diseases, food safety, blood safety, ecological threats, the side effects of medicinal products, etcetera.
We could also give more consideration to the unique medical situations in each of the Member States and implement appropriate policies, particularly for problems such as drug addiction, cardio-vascular diseases, nutritional problems, and so on.
I therefore approve the Needle report due to the way in which it has been able to turn to good account the beneficial effects of the Maastricht Treaty in the crucial field of public health.
Health protection is a fundamental right recognised in the European Social Charter (Article 11) and an objective enshrined in the Treaty (Article 3).
Community action is therefore justified, in so far as cross-border aspects are concerned. Just as water or air pollution has consequences which are not confined to one Member State or another, similarly viruses, bacteria, microbes and other pathogens are not discouraged by national borders. Just as environmental policy has a cross-border dimension, public health policy has a European dimension.
The need then is to distinguish clearly between what should and what should not be covered by Community action. The relevant articles here are Article 52 (formerly 129) on public health and Article 5 (formerly 39(b)) - plus a protocol and two declarations - on subsidiarity and proportionality. Both talk of complementary Community action consisting on the one hand of policy measures and on the other hand of cooperation by Member States and with third countries or international organisations. But Member States must fully discharge their 'responsibilities... for the organisation and delivery of health services and medical care'. This means that the role of public health systems and the provision of medical services as such is not a European responsibility.
When the rapporteur calls in paragraph 6 for 'a prime objective of Community action to be focused on fostering equality in health', he is overstepping the boundaries not only of subsidiarity, but also the letter and spirit of the Treaty. Firstly, there is no legal basis for that kind of measure. Secondly, 'equality in health' is not a Treaty objective. The Treaty speaks of 'ensuring a high level of health protection'. The Treaty also says that Community action must be directed towards the improvement of public health and the prevention of human diseases, in particular the major health scourges. So the stated aim is not maximum equality in public health, but as high a level of human health protection as is possible. And that kind of aspiration is dangerous, because equality is attained not only by raising poor standards but also by lowering good ones.
I would therefore urge the rapporteur to withdraw the first part of paragraph 6 in order to avoid a split vote on this demand, which is meaningless in terms of the Treaty.
Of course, it could be said that a subsequent Treaty revision may address a problem of this kind. But we are not talking today about a mandate for an intergovernmental conference. The Commission says after all that its communication contains no new proposals for a new Community policy on public health. In the communication it notes 'disturbing inequalities in health status between social classes', but makes no suggestions at all for remedying that state of affairs. Understandably so, since the Commission does not have a leg to stand on - legally or politically - when it comes to preventing and combating social inequality in European health.
We must not be reactionary. The Maastricht Treaty includes a separate title on public health, and the Court of Justice, with the Decker and Kohll judgments, has ruled on the Community dimension of certain social security services. So there is some leverage in favour of a European health policy. But we must not go too far and outrun or circumvent the Treaty. Rather than making plans for an intergovernmental conference even before the Amsterdam Treaty has been ratified, we must first of all apply that Treaty in such a way that the European citizen above all benefits by it. It is his taxes which are being spent, and it is his health which is at issue here.
People expect cross-border health hazards to be tackled effectively, and therefore at European level. Cross-border health hazards have increased considerably as a result of trade and mobility - both recreational and occupational.
Food and food poisoning come from factors not only at home but also abroad. Thus BSE, salmonella, antibiotics and hormones threaten to invade our food and our bodies too. Health protection is therefore unquestionably an issue of consumer policy as well. And consumer policy, like public health, is a title in the Treaty.
The Maastricht Treaty laid the basis for a European contribution to consumer and health protection. The Amsterdam Treaty has broadened and adapted that basis. So for the most part, we must make do with what we have.
An effective health policy cannot reasonably be envisaged without taking a look at all the other policies implemented by the European Union and the Member States. The Treaty of Amsterdam is therefore right in stating that a high level of health protection must be guaranteed when defining and implementing all the Community's policies and actions that are likely to affect health, and in subsequently defining the role of the Member States in organising and supplying health services and medical care.
This issue is so important that it may even be appropriate to set up a directorate-general specifically responsible for managing the various aspects of public health policy, including questions relating to resources and health expertise.
It is also an area in which the principle of subsidiarity must be fully applied. There is therefore no question of the Union replacing the Member States in the field of health. Its role must be to support and complement the action of the Member States.
That is why I am also of the opinion that in addition to the search for greater consistency with socio-economic policies and programmes, Community action in the field of health must also make it a priority to actively promote real equality between people in terms of free movement.
To achieve this objective it will be necessary to combat inequalities and fight for equal access to health care for all. We will also have to increase the scope for health professionals to improve their knowledge and practical skills, perhaps even by creating priority health areas. In addition, we must provide the population with better information on the inherent risks of their lifestyle and diet, while actively preventing the causes of illnesses.
With regard to public health, according to Article 152 of the Treaty, Community action should 'complement national policies'. There clearly seems to be a danger that, in setting its sights so high, the Community believes that it should take over the Member States' responsibility, instead of merely complementing it. A telling example of this is to be found in the proposal to appoint a Commissioner and establish a directorate-general with responsibility for health, which would encompass all aspects of public health policy.
It should be made abundantly clear that overall responsibility for people's health, including the political and economic aspects, rests with the various Member States. The European Union should perform a complementary role and not try to usurp the Member States' responsibility.
In general terms, social policy should be a national responsibility. However, health is often an aspect of both social and environmental issues. This makes it hard to distinguish clearly between what constitutes a national question and what should be decided at European level.
I support the report in so far as it sets out to improve public health. Cooperation between the Member States, and indeed worldwide, needs to be strengthened in order to improve the health of men, women and children. Nevertheless, the relevant legislation and its implementation should in the first instance be dealt with at national level. Minimum standards of care can be a way of resolving questions where a clear-cut decision is difficult, but those countries with higher standards should be allowed to keep them.
The sitting was suspended at 12.50 p.m. and resumed at 3 p.m.
EU Mediterranean policy
The next item is the joint debate on the following reports:
A4-0042/99 by Mr Colajanni, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the Commission communication: 'The role of the European Union in the peace process and its future assistance to the Middle East' (COM(97)0715 - C4-0114/98); -A4-0095/99 by Mr Sakellariou, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a recommendation to the Council on the European Union's Mediterranean policy.
Mr President, this House, which has always followed events in the Middle East with attention, dedication and passion, does not need to be told how critical the present situation is, not just because the peace process has been on hold for 18 months and because the painstakingly achieved Wye Plantation agreement has not been implemented, but also because of the continued building of new settlements and the non-completion of the corridor which is supposed to link the West Bank to Gaza, not to mention the matter of the airport, the port and the prisoners: the causes of contention are legion. I would point out above all that the outcome of the Israeli elections will be crucial. It is not up to us to tell that country what type of government to vote in; naturally we hope to see a victory for parties which desire peace or can put together a grand coalition that is not influenced by extremist groups.
Circumstances in the region as a whole are worrying: nothing has been settled in Lebanon or Syria, and nor is any headway being made on implementing the Barcelona agreement and process, because it is quite impossible to contemplate a massive programme of investment if there is no security for individuals. The Palestinians are in an untenable situation. Huge efforts have been made by the EU over the past few years, without which the Palestinian Authority could not have been formed; the Palestinian Authority owes its existence to the European Union. Our assistance has been vital to the survival of the Palestinian Authority and also to the life of the Palestinian people, especially in Gaza, a tiny patch of land where a million people live as if in a sort of concentration camp. Even though our assistance has been granted under extremely difficult and quite abnormal economic circumstances, it must continue. Is it fair to demand that the Commission guarantee transparency and combat waste and fraud? Much has been done in this regard, but it is unfair to ignore the fact that any action carried out in that region is hampered by security measures and other constraints which defy economic reason. Unless we understand this, we cannot understand what has been achieved there.
I shall now turn to a particularly sensitive matter. We must realise that we have both asked and obtained a great deal from the Palestinians: free and democratic elections which are a model for many free countries in the region; the nullification of the PLO Charter provision pledging to destroy Israel; an intensification of the fight against terrorism; a curbing of Hamas activity. We are rightly continuing to demand more democracy and lawfulness within the Palestinian Authority. Now, however, we must ask one more thing of the Palestinians, and this is the key point of my resolution. The date of 4 May is a landmark which could prove disastrous. We must now ask the Palestinians to make one last effort, namely to turn back the clock, to postpone their unilateral declaration of independence. But we must give them a good reason to do so, and I believe that a solemn political undertaking must be made by the guarantors, by which I mean the United States, European Union, Russia - in other words, the major Oslo powers. We must issue a binding political statement confirming the aims of the Oslo accords and, above all, guaranteeing that the Palestinian people will retain their full right to self-determination beyond the deadline of 4 May 1999, which was set five years ago in Oslo.
I believe that the Palestinians understand the sensitivity of this situation and are awaiting a move from their main partners in dialogue and international guarantors. Furthermore, in my opinion they realise that a unilateral declaration of independence on 4 May could provoke a reaction from the Israelis - as already announced - and that such a reaction would damage the peace process. I believe they understand that such a step could bring victory at the Israeli elections for parties hostile to the peace process, and are therefore disposed to put back the date. But an initiative is required from the EU, the USA and Russia, and this is the most useful thing that can be done at present for the Middle East peace process.
Mr President, Mr President-in-Office, Mr Vice-President of the Commission, the Euro-Mediterranean partnership, which began so promisingly at the Barcelona Conference in November 1995, has today not yet really got underway, having been in existence unofficially for three and a half years. I have presented two previous reports to the House on the Euro-Mediterranean partnership, which led to corresponding resolutions by the European Parliament on 11 October 1995, shortly before the Barcelona Conference, and on 13 March 1997, shortly before the Malta Conference. I am pleased to say that in both cases the European Parliament voted by an overwhelming majority in favour of the proposals put forward, and I hope that this time too our position will be adopted by a similar majority.
What we have before us this time is a recommendation to the Council, which has deliberately been kept very short so as not to repeat the proposals of the two previous resolutions, which are already known and have been adopted. I would like to draw your attention to four points, Mr President-in-Office, and I would ask you to comment on these.
Firstly, the deadlock caused by the Netanyahu government in the Middle East peace process has also had a very negative influence on the Barcelona process. Mr Colajanni has just spoken about the Middle East peace process, so I do not need to explain this further. If we wish to take the Euro-Mediterranean partnership forward we must also take on a more active role in the Middle East peace process. I am not referring to our financial role, as in terms of payment we are top of the league. I am referring to the political area of the negotiations, where our envoy, Miguel Angel Moratinos, must finally be allowed to sit at the negotiating table in the peace talks.
Secondly, we must involve the whole of the Mediterranean area in the partnership, leaving no gaps along its shores. So I agree with my colleagues from the Euro-Mediterranean Parliamentary Forum that Libya should also be invited to participate. In my opinion, the recent developments in resolving the Lockerbie problem have created more favourable conditions which might allow Libya to be invited to the next conference.
The Balkan states, which were not able to be present from the beginning, should also be invited, at least as observers this first time. Increasing the number of participants could prove to be a positive development by providing the conference with fresh momentum.
Thirdly, we need new impetus not only in terms of participants but also in terms of content. In the area of security policy in particular, we could present old proposals in Stuttgart, such as confidence-building measures and a stability pact for the Mediterranean, and new proposals, for example arms limitation and disarmament agreements. We could also breathe new life into the Barcelona process in the area of domestic policy by including immigration issues.
My final point concerns the indebtedness of the countries concerned. We were prepared to commit a very considerable sum to this Mediterranean policy, but any investment or efforts here will be fruitless unless we can agree on a reasonable way to write off their debts beforehand. I am thinking here of Chancellor Schröder's proposal at the G8 summit that the money repaid as debt write-off could at the same time be used and invested for the development of the countries in question.
If we try to take this approach, to give the process new momentum, Stuttgart could actually be a success.
Mr President, the politics of the Middle East have long been a matter of prime concern to the Committee on Foreign Affairs, Security and Defence Policy, and I wish to congratulate Mr Colajanni on his excellent report.
However, the concern in the House extends far beyond the Foreign Affairs Committee, and during the last year the Committee on Budgets has been heavily involved in the future regulations for financing the Middle East peace process and eventually, when Commissioner Marin himself became involved in this process, we saw the results of excellent cooperation between the Commissioner and the Committee on Budgets.
Equally, the Committee on Budgetary Control has long had a deep interest, a concern that arises from the fact that something in the order of 54 cents in the dollar of the Middle East peace process is financed by the European Union budget. In a very difficult political situation it is nevertheless part of our responsibility in the Committee on Budgetary Control to ensure that the European taxpayer gets value for money, as well as the resources put there by the taxpayer having maximum political effect in the peace process. To that end, inevitably the opinion of the Committee on Budgetary Control raises the critical points rather than the complimentary ones.
I should like here and now to say that we have been more than pleased with the cooperation we have had from Commissioner Marin, who has answered a very detailed series of questions, followed up by a very detailed set of supplementary questions on a number of the problems that arise in the Middle East from the implementation of the process and that we are very grateful for the cooperation we are seeing from the Commission for a small mission from the Committee on Budgetary Control that will visit the Middle East, particularly to see the value-for-money questions in the Occupied Territories. It will obviously be at that time that we will make a final judgement on the value-for-money questions and that will be done in the context of the discharge procedure.
Meanwhile, we congratulate Mr Colajanni on his report, we raise the critical questions about the quality of expenditure and we congratulate Commissioner Marin personally on the way in which he has engaged himself with the Committee on Budgetary Control and with the delegation in trying to ensure that we report properly to Parliament in terms of discharge.
Mr President, Mr Tomlinson has already mentioned the points that we have been discussing in great detail in recent weeks, particularly in connection with his report on the Palestinian issue and the new rules which we have fortunately been able to put together in a joint package with the Council and the Commission. With the exception of the points that we had asked the Commission to change once again, we are satisfied with its proposal, which has now eliminated the problem areas that we raised in the debate.
Nevertheless, I would like to take this opportunity to mention two points once again. Firstly, this is a programme that involves partners whose expenditure in the course of the year is very difficult to estimate at the beginning of the year. It is not like the usual Community programmes, where we can calculate exactly what resources are needed. As a result, there is a backlog of funds, in other words funds were earmarked which were subsequently not used and these are now left over.
However, what we need - and I know how difficult this is, as we also attempted to improve this procedure in cooperation with the Commission - is a more reliable procedure, including in terms of the anticipated expenditure in a particular financial year. I would therefore ask the Commission to try to provide us with greater certainty in planning and implementation in the course of the year. If you look at when the funds were used, you can see that a considerable percentage were not used until the last few weeks of the year. However, in accordance with the Notenboom Procedure, October is the latest we can carry over funds not used in the current year. We therefore need greater assurance from you in future: immediately after the summer break we need you to give us a summary of how much money is still expected to be spent, as we both know that last year we again had to forfeit funds because they were not going to be used in the few remaining weeks before Christmas.
I know that this is a big problem, especially for partners whom we simply have to deal with differently than we do within the Community; however, we will not be able to avoid this problem, and we do not want to weigh ourselves down with a huge burden for the future. I would therefore urge that this should be taken into account in the report in future, and this is the purpose of the amendment by the Committee on Budgets. We have also included it in our opinion on the report.
Mr President, ladies and gentlemen, the presidency welcomes the fact that today the European Parliament is looking in depth at the Middle East and the role of the European Union in the Middle East peace process. As you know, the European Union is a resolute supporter of the peace process in accordance with the Oslo and Madrid agreements.
In 1996 the European Union appointed the Spanish Ambassador, Mr Moratinos, as the EU's special envoy for the Middle East peace process. Since then Mr Moratinos has dedicated himself with great energy and initiative to the aim of bringing the peace negotiations to a successful conclusion. Every presidency has devoted considerable attention to this region.
From 10 to 14 February the German Foreign Minister, Mr Fischer, visited all the states in the region and the territories administered by the Palestinian Authority, where he took part in the talks on achieving progress in the implementation of the Wye River Memorandum. I mention this here because the European Parliament's resolution could give the impression that the EU is not sufficiently represented in the peace process. I would like to point out that so far the European Union has rightly decided to support the USA in its various committed attempts to achieve a peaceful solution in the Middle East, rather than to compete with it.
The USA has for a long time been a partner that is accepted by both sides, and we recognise and respect its role and its importance in the region. We must remember that this is a difficult process, and that while progress has been made setbacks have also been encountered. The Palestinians' right to self-determination conflicts with the Israelis' right to live within secure and recognised borders. In view of the complex history of the conflict, tenacity and patience are of particular importance.
At this point I would mention that the European Union has already made a vital contribution to the progress of the Middle East peace process. The EU has been most generous in its financial support for the Palestinian areas since 1993. Not only has it made an important financial contribution, but by doing so it has also allowed the political agreements to be implemented.
The EU is aware that a number of problems have arisen here. The negative economic development in these areas is of course disappointing and sobering, especially in view of the extraordinary efforts we have made. It is genuinely alarming that the population's standard of living is lower today than in 1993. I believe that the problems are certainly largely due to the deadlock in the peace process and the resulting shortcomings in the implementation of the economic agreements. But the Israelis and Palestinians themselves also bear responsibility, and each must ensure that international aid is applied more effectively than before in their own regions.
We must not forget, however, that there are also very successful EU projects that have significantly improved living conditions. Examples include the building programme for schools, water treatment plants in Bethlehem, Nablus and Hebron, and waste disposal in Gaza. It is certainly no consolation to imagine the disastrous route that economic development in the Palestinian territories would have taken if aid from the EU and other donors had not been so generous. One thing is certain: without this aid the territories administered by the Palestinian Authority would not have been viable and as a result the entire peace process would have been in jeopardy.
We should bear this in mind in future, since our disappointment at the economic development of the Palestinian territories must not undermine the EU's fundamental financial commitment. Financial aid is political aid. Without our support the peace process and, accordingly, the people in this area would not have stood a chance. I therefore welcome the EU's offer of substantial aid for the period 1999-2003 at the donors' conference in Washington and most recently under the German Presidency in Frankfurt.
On that occasion, on 4 and 5 February in Frankfurt, details were given of how EU funding is to be more efficiently applied. Reference was made not only to obstacles caused by Israeli bureaucracy but also to the difficulties within the Palestinian administration that were rightly addressed in your parliamentary report. By taking over the joint presidency of the conference, the EU also illustrated its commitment effectively.
However, the EU's support for the Middle East peace process also has a further dimension: the Euro-Mediterranean partnership. With the third follow-up conference of EU foreign ministers and their twelve Mediterranean partners under the Barcelona process in Stuttgart next month, the EU will be making a further specific contribution to regional integration and economic development in the Middle East. We are hoping that this will provide further support for the peace process and open additional lines of communication and dialogue.
I would like to look at two further points contained in the European Parliament's motion for a resolution. The first is the reference to the need to support Jordan. The presidency is very much of this view, as economic and political stability in Jordan is a crucial factor in peace-keeping in the Middle East.
Our Foreign Minister, Mr Fischer, also spoke to the new King Abdullah during his trip to the Middle East and expressed the EU's wish that Jordanian policy should continue as before. King Abdullah assured him of this. It is very much in Europe's interest that security and stability in this important state should be maintained, and the EU should therefore help Jordan as far as possible. The General Affairs Council of 22 February asked the Commission to examine how the EU can help, taking national contributions into account.
The second point concerns the lack of water resources in the Middle East. We all know that this is one of the most serious problems in the region and that all states affected will sooner or later be forced to cooperate. Ambassador Moratinos has already held various talks with Israel, Jordan and the Palestinian Authority on this subject, and he has also set up a task force on water issues. During his trip to the Middle East, Foreign Minister Fischer emphasised Europe's interest in finding a solution to the water problem. Various Member States are involved here.
I can assure you that the European Union will continue to play an appropriate role in the Middle East peace process. We will pursue our policy with commitment and patience, with great dedication and acuity, and in agreement with the United States. I am sure that in the not-too-distant future the parties will achieve the peace in the Middle East that all sides would like to see.
Mr President, today we are discussing two documents which, both with Palestine and with Libya, are going to be of great importance for the future development of the European Union's Mediterranean policy. I would like to thank Mr Sakellariou and Mr Colajanni for their reports, especially since both Members are particularly interested in these issues.
I am only going to give you a very brief political analysis because what the President-in-Office said corresponds exactly to the Commission's position. I should therefore like to keep my analysis short, as I have little to add to what the President-in-Office said.
As regards what Mr Colajanni said, I agree with him that the Stuttgart Conference is very important and comes at a very delicate time politically. As Mr Verheugen pointed out, the Commission and the special envoy, Mr Moratinos, accompanied the Presidency and we had the opportunity to witness the atmosphere there and the problems involved in trying to find an appropriate solution in a difficult political situation. On the one hand, there is the deadline of 4 May that is laid down in the Oslo agreements; on the other hand, there are the Israeli elections, which are naturally going to play a key role in the peace process and in the implementation of the Wye Plantation agreements.
There are two positive points that I would like to mention. We have worked tirelessly in recent months with the German Presidency - whom I would like to thank publicly - in order to conclude the association agreement with Egypt. In principle, I believe that we will be able to complete these difficult negotiations before the Stuttgart Conference, thereby allowing this important country to finally have its own agreement.
I would like to make a point about the procedure in the light of what Parliament has recommended. It is true that the ratification of the agreements is progressing very slowly at national level. I would like to take a moment to talk about Mr Samland's proposals both for the programming and also for the programming of the joint agreements. As you reach the end of your time in the European Parliament, Mr Samland - as I surely am too, since some people are trying to ensure that I leave before my time - I would like to tell you that the system of joint agreements is being changed. If we do not amend that system at the next intergovernmental conference, Mr Colajanni, the average time needed to ratify the agreements at national level will continue to be between two and a half and three years. That is not the Commission's fault. The problem is that we have a cyclical programming system that needs to be reviewed, and we will have to find solutions for the future through calm and peaceful discussions with the European Parliament and with the Council. I agree with you that there are some things that need to be changed as soon as possible and one of those, Mr Colajanni, is the system of ratifying joint agreements. However, I have contacted some of the Member States by letter to try to speed up the process.
You raised a key point: how to resolve the disruption affecting the peace process and the Barcelona Conference. We have talked about this on many occasions. In my opinion, the solution will involve organising a meeting similar to that held in Palermo, and we are working with the presidency and have had many technical meetings on this issue. The Malta Conference could not succeed because it took place at the height of the conflict between the Israelis and the Palestinians. But in Palermo, great efforts were made and it became evident that the political forum of the Barcelona committee had to be maintained at all costs. It is the only point of political reference we have in the Euro-Mediterranean sphere, given that the multilateral process and the regional process are not working at this point in time. I am very hopeful and believe that we will be able to make significant progress in Stuttgart.
As regards the peace process in the Middle East, we fully agree with what the President said and with Mr Colajanni's philosophy. We must make every effort to try to obtain an adequate solution for 4 May and a commitment on the part of the Israeli Government to quickly move the peace process forward. In this respect, I have little to add to what was said by Mr Colajanni and by the President-in-Office, Mr Verheugen.
As far as assistance to the Palestinians is concerned, I would first of all like to point out, in relation to what both Mr Samland and Mr Tomlinson said, that the Commission has taken the fundamental step of following up the Tomlinson report by fixing the timetable for the next few years at the conference of donors in Washington and Frankfurt. I welcome the fact that distinguished members of the Committee on Budgetary Control are soon to visit the Territories. But the problem lies in the difficulty of drawing up a financial programme in a situation where there are security problems, terrorist attacks, a lack of dialogue between the Israelis and the Palestinians, closures of the Territories, and obstacles to the distribution of goods. These are all problems that we are very well aware of and they make it difficult to prepare the financial programming.
That is where the special regulation in the Tomlinson report, approved by Parliament, comes into play. As a result, I cannot promise the chairman of the Committee on Budgets that there will be 100 % funding for the financial programme. That is impossible. I cannot predict whether or not the Wye Plantation agreements will be implemented. I do not think that Mr Samland can ask that of the Commission, of the Member States, or of this Parliament. If the Wye Plantation agreements are implemented as they should be, we will be able to present the financial programme to the Council and to Parliament. If the Wye Plantation agreements do not work, then that will be very difficult. And this is something that I want to stress. Nevertheless, we are going along with the reasoning put forward by Parliament.
Mr Verheugen made a very important point. In February, at the meeting in Frankfurt, the Presidency and the Commission highlighted the two most significant problems of the last five years. To ensure that the Palestinians enjoy economic development, two requirements must be met: there must be greater transparency in the Palestinian budget, and Israel must put an end to its restrictive policies. If the Palestinian economy is not transparent, there is the risk of corruption, whereas an open and transparent Palestinian economy would make it more difficult for problems to arise. However, in order to achieve this, Israel must accept the fact that a bilateral agreement has already been signed between the Palestinian Authority and the European Union. Indeed, the Commission has emphasised this point on many occasions. It is a fundamental element of our cooperation and we must let the Israeli authorities know that it is a mistake to implement such restrictive economic policies.
Israel has every right to demand security and greater cooperation in the fight against terrorism. However, it is also evident, as highlighted in the Colajanni report and the Commission communication, that economic development in Palestine is also a key element in ensuring Israel's own security. Israel will become much more secure as the Palestinian economy grows. If there is no development, there will be more poverty, a greater degree of marginalisation, further difficulties for the Palestinians, and a greater likelihood of extremist tendencies developing.
This is why we want to complete the financial programming for the next few years and, in conclusion, I would ask Parliament to understand one point in this respect. The Commission is going to propose to Parliament and the Council that it should no longer be responsible for the Palestinian Authority's current expenditure. I want you to understand this. Over the last five years, in order to implement political decisions taken by the Council, for exceptional reasons, and to keep the Palestinian Authority active for political reasons, the Commission has had to finance current expenditure operations that were not included in the economic assistance programme. That was a purely political decision and it must be seen as such.
We therefore do not want the Commission to deal with any more current expenditure. But what will happen if the borders are closed in the next few years? Are we going to let the Palestinian Authority fall? No, we will not. But what the Commission will propose is that in each instance a joint decision be taken by the European Parliament and the Council. We believe that this is a reasonable solution. However, Mr Tomlinson, when you present the report on the discharge, I would ask you not to forget that, for political reasons, the Commission has allocated current expenditure that, in principle, was not included in the economic development programme. There is nothing to hide here and I am speaking very openly. We do not intend to repeat this in the future. Nevertheless, what I do want to state very emphatically is that you cannot accuse the Commission and Commissioner Marín - and I say this without any complex - of having acted wrongfully: the only thing I have done is to implement the political decisions of the Council and Parliament.
The issue of Jordan is an example of a typical problem of political compromise. The old MEDA programme, which is being updated, included a special structural adjustment programme for Jordan. The Council has stated that the Commission was asked to draw up a special programme for Jordan and that is the case. Once again, Mr Tomlinson, Mr Colajanni, we will have to choose between the political option on the one hand, and financial rigour on the other. And as far as Jordan is concerned, if we have to act politically, then let us do so.
As regards Libya, Mr Sakellariou, we have a political problem that must be solved at a political level by means of a political decision. You are perfectly aware of that and, therefore, we will first of all have to find a solution according to the formula put forward by the Secretary-General of the United Nations. It is, of course, only right that the Libyan dispute should be resolved. It would also be a positive step if Libya were to participate in the Euro-Mediterranean Conference. But we all know that there is a precondition. If we can find an answer to the precondition, we will have resolved a political problem. It would naturally be better if Libya's relations with the European Union were to return to normal. But there is firstly a precondition to resolve.
Commissioner, you have spoken at some length, but I understand that you need to express your thoughts on your policy and on how this important problem has developed over the last few years. For this reason the Chair showed understanding, but it needed to show a great deal of understanding.
Mr President, just this once I really want to talk about the Rules of Procedure. Rule 46(3) of the Rules of Procedure gives Parliament the right to make recommendations to the Council in connection with Article J.7 of the EU Treaty. This recommendation, which will be adopted by Parliament tomorrow, was addressed to the Council presidency, but the Council presidency has not discussed what was in the recommendation. I thank the Vice-President of the Commission, Mr Marín, who did discuss the substance of the recommendation and the question of Libya. However, the recommendation is addressed to the Council.
I would therefore like to ask, on behalf of Parliament, when the Council intends to reply to our recommendation, even if only to say 'no, thank you'.
Mr Sakellariou, I have listened very carefully to what you have said. As regards the procedural matter you have raised, I have to tell you that Mr Verheugen, the President-in-Office, had informed us that it would not be possible for him to stay and so he has not heard your recommendation to give a reply on. However, the Chair will try to obtain clarification from the Council so that we will have an answer.
Mr President, I would firstly like to thank Mr Colajanni and Mr Sakellariou for their very committed reports which really show the direction that Europe should take. However, I would also like to thank Mr Tomlinson and Mr Samland, as I firmly believe that the links between foreign policy, the budget and budgetary control must be strengthened in future so that perhaps some of the things that have happened recently could be avoided. Being involved in foreign affairs, I know how important financial resources are in conducting foreign policy, but as a Member of Parliament I also know that we in this House and also the public must be sure that the resources are used properly and efficiently.
I also wish to comment on a point raised by Commissioner Marín. It was really very interesting, Commissioner. You said that we must decide between policy and financial stringency. Perhaps together we can find a way of combining the two, of taking very useful action in the political sphere and yet being at least efficient in financial terms. You are right on one point: Parliament itself was probably not prepared to make the link between policy and financial stringency. We, at least in my group, are fully behind what you proposed here yesterday. We will support you in uniting policy and financial stringency.
I have two comments on what Mr Sakellariou proposed. I support what he said about Libya. I have myself visited Libya and spoken to those in charge, and I believe that many people there are ready and willing to become part of the international community once again. The conditions you mentioned, Commissioner, will of course still apply. Perhaps I could make one further point about the Colajanni report as I and others prepare for a trip to Syria and Lebanon. I believe that we must do everything we can to encourage Israel to withdraw from Lebanon, in its own interest and in the interest of the peace process, so that a similar process can then be begun with Syria in relation to the Golan Heights.
Finally, I would call upon the Commission and the Council to approach 4 May 1999, an important historical date for the Palestinians, in such a way that it does not provoke renewed conflict but instead marks a further step towards peace.
Mr President, I would like to make a point of order. The President-in-Office has left when we are in the process of debating a recommendation to the Council. I think that that was very impolite behaviour before the House, particularly since it was not due to reasons beyond his control: he is currently attending an informal meeting in Room 100. It was very disrespectful of him to leave the sitting, especially given the issue we are now debating. I would therefore ask you, Mr President, to protest to the President-in-Office about such unaccustomed behaviour during a parliamentary debate.
Mrs Izquierdo Rojo, as you will have heard, I noted the presence of the President-in-Office at the time when our rapporteurs were speaking. I am very sorry but I do not want to make an issue out of this. The President-in-Office was here up to and following the speech made by Mr Marín, but perhaps you were unaware of this. It would have been better if he could have stayed longer, and I agree with you on this. However, I will make a note of that aspect of your comments.
Mr President, if I may say so, I too find it odd that the Council President merely listens to the Commission and the rapporteurs and then completely ignores the debate. One often has the feeling when discussing Mediterranean affairs that the European Union treats them with a certain disdain, as though Libya, the Middle East and the Balkans are really rather a nuisance. And yet this is both our most sensitive and most fascinating border. Here, different cultures have been in contact for centuries, more often clashing than meshing, but also trading and establishing the principle of communicating vessels in important areas of culture, philosophy and mathematics, to mention but a few. It was not possible in the past, and is even less so today, to define the Mediterranean countries merely as those whose shores are washed by that sea. The concatenation of problems - one need only think of the Middle East and the Gulf - is such that these borders can no longer be drawn in the manner of the Romans, who wrote on their maps just beyond the southern shore of the Mediterranean: 'hic sunt leones ' - ' here be lions'.
The first fundamental mistake would therefore be for Europe to think that the Mediterranean area can be confined to countries which resemble it to a greater or lesser extent: the multifarious array of cultures and political systems cannot be narrowed down artificially. Europe must foster cooperation with all the coastal states - obviously including Libya - and also, where problems do not stop at geographical borders, with their neighbours.
My first point, therefore, relates to the Mediterranean countries in their entirety. My second is as important as it is insidious, and answers this question: is the problem of the Mediterranean a matter of joint economic development with Europe? It is, but, if we think it is only or mainly that, we shall be making the second fundamental mistake: it is also a matter of joint civil development. How? By imposing a common denominator on the whole of Europe? That would be the third fundamental mistake. Allow me at this point to quote a highly authoritative speaker from the Islamic world, President Khatami of Iran, whom it would be absurd to ignore. According to him, before a people can accept change and evolution, it must first be conscious of its own existence and historical identity, so as to have a point of departure. This is just what the West has sometimes misunderstood when following its colonial and post-colonial inclinations.
Of course, it is not always easy. We are dealing with very different countries, but isolation will not solve problems which should instead be entrusted to the wisdom of politicians: Libya should teach us a lesson. True fundamentalism must never make us forget that behind it lie problems on which we can legitimately comment: Islam, for example, is not necessarily intolerant in itself; intolerance is caused by social and economic problems when they are allowed to fester.
Mr President, the Middle East peace process is deadlocked and the parties are waiting for two things, the May elections in Israel and the declaration of an independent state of Palestine. We must persuade the Palestinians to postpone that declaration. Something has to be done here. And I think we should commit ourselves to recognising that state if it is declared. We should not forget that 4 May marks the end of the transitional phase of the Oslo Agreement, at which time the final outcome of the negotiations will become apparent.
It is clear that a postponement is important in order to stop extreme elements from gaining the upper hand in the Israeli elections. The problems in Lebanon are big enough. Europe must preach moderation and a willingness to compromise and must hope that the people and government of Israel can find the way to peace and dialogue. This peace process is also extremely important to the Barcelona process, which is likewise deadlocked at present.
Aside from the peace process, the Union must invest in democracy and human rights. Good governance is the basis for successful progress. The Union can foster these processes by focusing its attention on civil society. With luck, all the problems over the legal base for providing funds have been resolved. The Union must also support the organising of a parallel meeting of NGOs during the Euro-Mediterranean summit in Stuttgart. My group, the Liberals, endorses both reports because they take account of the fine detail and give the European Parliament a voice at a time of such significance in the region - for peace, security and a promising future.
I want to make a general observation about small groups. A minute and a half is given to group representatives. This is totally inadequate for colleagues to express more than a few thoughts and they have to rely on the forbearance of the Chair. For its part, the Chair is put in a difficult position and does not want to cut off speakers. At some point this system must stop. It would be better if fewer colleagues spoke for a longer time to enable them to express their views. It is impossible to give just a minute or a minute and a half. It is not enough.
Mr President, all honour to the rapporteurs who in the last five years have placed passionate and carefully considered visions before us. But great as this passion is to move the situation in the Middle East or Mediterranean area forward a little, we are still dependent on developments on the spot, such as elections in Israel and Algeria.
Moreover, the date of 4 May hangs over us like a sword of Damocles. The rapporteur calls on the Palestinian Authority to desist from a declaration of independence. If it happens, I fear it may have implications for the financial assistance we provide. That is already the subject of criticism, and we want better scrutiny of it.
It is clear too that we must ask the Israelis, after the elections, to make serious efforts to move the peace process forward. In the run-up to the elections, positive noises have been heard, for example about a possible withdrawal from Lebanon. The rapporteur speaks of unconditional withdrawal from Lebanon. I cannot go along with that, since Israel can in no way be sure that Lebanon can control the fundamentalist military groups there. Nor are things clear with regard to the deeply entrenched Syrian presence in Lebanon. Withdrawal from Lebanon without any agreements with Syria is an invitation to violence.
So we must remain hopeful that a coherent solution will be found, so that part of the external threat to Israel is removed and realistic possibilities are created for further and more specific ties with the Palestinians. Restoration of the peace process may help our policy on the Mediterranean, but it is not the only factor. The Commissioner mentioned Egypt earlier. After three years of talks, it is very important that we should now involve Egypt in the peace process. It is a shame that the Council representative is no longer here. I echo Commissioner Marín in urging the Council to bring in Egypt as an important country. That will be a step forward.
Mr President, both the Colajanni report and the Sakellariou report take us forward in a very positive direction. They were unanimously adopted by our committee and also have the support of our group.
I would like to make a comment on the Sakellariou report. Mr Sakellariou quite rightly highlights four basic areas: finding a solution to the Middle East problem; increasing the number of participants at the conference to include Libya and the countries of the former Yugoslavia; content, and the debt issue. However, I should like to ask whether, with the way things are developing at the moment, these are the only issues. Perhaps there is a new, important issue - which indeed is not new, judging by the force with which it has emerged - in the Mediterranean area, which threatens to destabilise the whole of the Eastern Mediterranean. Is it possible to move towards a Mediterranean zone of safety and cooperation without tackling the Kurdish question?
The Kurdish question affects Mediterranean countries, it affects Turkey and Syria, and it affects countries which, as Mr Graziani said, are extensions of the Mediterranean region, such as Iraq and Iran. The Kurdish question is closely interwoven with, and is destabilising, relations in Mediterranean countries, such as the relations between Greece and Turkey, Turkish-Cypriot relations, or the wider relations in the Eastern Mediterranean region. We cannot afford to ignore the Kurdish question and it must be integrated into issues relating to Mediterranean cooperation.
Do we want policies to combat terrorism and violence, and to tackle issues which the European Parliament has repeatedly and wholeheartedly condemned? Do we want to take action at international level? Do we want to promote political solutions instead of violence? If this is indeed what we want, I think we must concern ourselves with how to integrate the Kurdish question into our deliberations on achieving peace and security in the Mediterranean region, to which the European Parliament hopes to contribute.
Mr President, on behalf of the Green Group, I should like to begin by expressing our support for the reports by Mr Colajanni and Mr Sakellariou. Both of them deal with issues - the Middle East peace process and the Euro-Mediterranean process following the Barcelona Declaration - which are currently deadlocked, as colleagues have pointed out. We could certainly not disagree with what Mr Colajanni said about the outcome of the Wye Plantation agreement and the significant fact that the 'land for peace' principle has now been accepted. We must however acknowledge that the current deadlock is largely due to the ambiguous attitude of the Israeli Government and the obstacles it is raising, and I believe that this must be emphasised by Parliament.
The Lebanon and Syria questions must be solved too, without a doubt, if there is to be peace in the Middle East. Here I would recall Parliament's efforts to set up 'people to people' initiatives; I believe that a more effective response is required from the Commission.
As regards the deadlock in the aftermath of the Barcelona Declaration, we too should like to see all the countries concerned participating - not only Libya, but also the countries of the former Yugoslavia and Albania - and we should like Macedonia to have special observer status.
I would conclude by stressing that the present situation was caused largely by the European Union's current shortcomings in tackling common foreign and security policy problems. Unless this state of affairs is rectified, the prospects are bleak indeed.
Mr President, ladies and gentlemen, the two issues we are discussing this afternoon are in fact one and the same issue.
As is his custom, Mr Colajanni has produced an excellent report which is balanced, prudent and which searches for even the slightest sign of progress towards peace in order to defuse the many occasions for confrontation and obstacles which arise on a daily basis in Israeli-Palestinian relations.
Nevertheless, my group has serious reservations as regards the general position adopted. It is very diplomatic and seems to take as read the Israeli Government's volte-face on the resolutions on the peace process, to which it is nevertheless committed. The rapporteur proposes a further effort by the Palestinians, a degree of procrastination in order to delay any unilateral declaration of independence by the Palestinian Authority. But we do not believe that diplomatic efforts are justified when the spirit of peace has been violated and Mr Netanyahu is seriously in the wrong on this point, most probably to the detriment of the long-term interests of the Israeli people.
The European Union will gain little by not daring to speak its mind. It would be making a mistake in continuing to believe that the United States must to some extent be left to act alone on this issue, with the idea that this forces it to be more open to Palestinian proposals and to put up greater resistance to its own pro-Israeli lobbies than if the Union were to clearly state its position and bring pressure to bear.
In fact, as Mr Sakellariou and Commissioner Marín pointed out, the position we must adopt on this subject is largely determined by the position we must adopt in order to relaunch the whole process of Mediterranean cooperation. The position we take will have a determining influence on the consolidation of peace at the gates of Europe.
Apart from the clauses on human rights and democracy, every option must be envisaged in a flexible frame of mind in order to genuinely relaunch the Barcelona process. The solution to the economic and demographic difficulties of the countries in question will clarify, facilitate and anchor the gradual appeasement which time alone can bring to the eternal dispute between fraternal enemies which is undermining the Middle East.
Mr President, ladies and gentlemen, there has been a stalemate in the Middle East peace process since the Wye Plantation agreements. We know where the responsibilities lie: with the Israelis for their intransigence, and, for reasons which are all too evident, with the sole superpower, the United States, for the support it is giving to the Israeli policy. For electoral reasons, the powerful support the Israeli policy finds in Washington and elsewhere will never be subject to any serious criticism on the part of American politicians, and particularly those who run the federal administration.
Finally, the responsibility also lies with the servile alignment of European policy with that of the United States, even when US policy is contrary to Europe's most obvious interests and even where we have the political and legal means to oppose it. This is true, for example, with regard to Lebanon, whose political subjugation and continued occupation we continue to tolerate. It is also the case in Iraq where the blockade and the bombings have cynically continued for years to the detriment of the civilian population, when there is clearly no security consideration to justify such a policy.
When are we finally going to use France and the United Kingdom's voting rights on the UN Security Council - which could even win the support of China and Russia - in order to put a stop to this scandal?
As regards our military interventions, if they are essential, why must they be carried out within the framework of NATO, which has no legal or political justification except to chain us to the decisions made in Washington?
We claim to be able to solve the problem of Albanian immigration in Kosovo yet we are incapable of solving immigration problems in Strasbourg, Hamburg, Brussels or Genoa. Our inconsistencies in this field will benefit neither our interests nor peace in the Mediterranean.
Mr President, Commissioner, ladies and gentlemen, two minutes is really a very short time to speak as chairman of the Delegation for relations with Israel on our Mediterranean policy and, in that context, on peace in the Middle East. So I must be brief and, after thanking our two rapporteurs, I would like to make five points.
Firstly, Europe is currently obsessed with its enlargement towards the East and Agenda 2000. It should concern itself more with the south, and, as a result, its Mediterranean policy. This is ultimately a question of survival, for Europe and thus for us.
Secondly, in this connection it is now time - behind the statements of principle and the agreements signed - to act, and act quickly. There are too many long delays in ratifying agreements between Europe and southern countries followed by further overly long delays before concrete, quantifiable and, above all, visible actions are implemented in the field.
Thirdly, although we must continue to hold talks with everyone, in the case of Libya, Mr Sakellariou, we must first demand the extradition and trial of the terrorists who blew up aeroplanes and killed hundreds of innocent people. The families of the victims demand this and are appealing to us in their suffering.
Fourthly, everyone agrees that Europe must be more active politically as regards the Middle East. Indeed it must, but at the present time it must act without interfering in the forthcoming elections; otherwise, we will be acting contrary to our objectives.
Finally, Europe must take initiatives to avoid a unilateral declaration of independence by the Palestinians on 4 May, while supporting the principal of a Palestinian state. This is a double requirement which anyone with good sense today recognises as a condition for relaunching the peace process immediately after the elections.
Mr President, the Mediterranean policy of the European Union must be our most effective, high-minded and unanimous policy. As all wise men have pointed out - it would be sufficient just to mention Braudel - the Mediterranean is the cradle of Europe from a historical, cultural and ethnological perspective. It is also of major significance in current geopolitical terms, because it connects the continent of Europe with the troubled region of the Middle East and also with the awakening giant that is Africa.
However, our Mediterranean policy is our most neglected, irresolute and ineffectual policy. The events of 1989, with the overthrow of the autocratic regimes of the Eastern bloc, served to highlight the need for an enlarged Europe to include the countries of Central and Eastern Europe. We have come to realise, rather belatedly, that enlargement must be balanced against the need to meet the challenges thrown up by the South. Not until the end of 1995, with the Barcelona Conference, did we attempt to open up prospects for cooperation, though with pre-defined commitments and an unlimited time scale.
As pointed out by Mr Sakellariou, the rapporteur, the fruits of this endeavour remain negligible. In the ensuing three years, the Middle East peace process has not ended the drama in the region, nor has the human rights situation improved. Indeed, in many respects it has deteriorated. Nor has the threat or the use of violence among partners ceased to be a political instrument. Also, as a look at the map is enough to convince anyone, the partner relationship is fragmented and ad hoc. Many countries that border the Mediterranean remain outside the plan which, in order to be effective, must be cohesive and all-encompassing. Moreover, the lack of an honourable and realistic settlement of the immigrant problem is poisoning relations on all sides. We must make a courageous and flexible effort. This effort needs to be coordinated, as we have bitter experience of aspirations that are disjointed. The European Union must play a leading role in breaking the deadlock in the Middle East and this particular policy must fall in line with enlargement to include the countries of Central and Eastern Europe. If none of this happens, our Mediterranean policy will remain a cosmetic declaration and an excuse which fails to solve any of the burgeoning problems in the very region where Europe and European civilisation were born.
Mr President, we support the two reports being discussed. I will only refer to the Colajanni report which attempts, among other things, to redefine the role of the European Union in the Middle East peace process. I find this report balanced but, given the ever-changing situation, its content is repeatedly being called into question.
Nevertheless, there are certain elements that do not change. The Union's foreign policy in this particularly troubled region of the globe must no longer be limited to simply being the principal donor of economic and financial aid in the form of the vast sums made available to the Palestinian population. These sums, however, have still not produced the desired effect: the substantial fall in the average earnings of the Palestinians is proof of this. Europe must therefore cease being an economic giant and a political dwarf. It is now more essential than ever to have a true European common security policy. Only then will we be listened to and have a genuine role to play on the international stage.
The economic and political situation has deteriorated sharply over recent months and the Lebanese thorn is proving increasingly painful. Given its complexity, the situation in the Middle East requires negotiated solutions involving the various parties. We must remember that Lebanon is under Syrian supervision and that the south is occupied by Israeli troops. The peace process must continue and we must avoid at all costs the useless sacrifice of human lives.
I should like to mention paragraph 29 of the resolution concerning the occupation of southern Lebanon which is now very much in the news. I believe that a unilateral Israeli withdrawal must be possible, provided it is coupled with guarantees for the Hebrew state. In my view, we should therefore eliminate the term 'unconditional'.
Mr President, the report by the Committee on Foreign Affairs, Security and Defence Policy on the Middle East tends to place the Israeli Government and the Palestinians on the same footing in terms of responsibility for the current deadlock in the peace process. This does not reflect the reality of the situation. It is the Israeli Government which has gone back on its previous commitments.
I do not accept the way in which the report tries to organise pressure on the Palestinians to postpone their declaration of independence on 4 May 1999. Should not the role of Parliament, and of the European Union, be to make every effort to ensure that the peace agreements are honoured, that is, all the peace agreements? These explicitly set the date of 4 May 1999 for the declaration of Palestinian sovereignty.
Another problem remains in connection with the Mediterranean policy: the situation in Western Sahara. Here, too, the peace plan is deadlocked. The UN Secretary-General, who is personally committed to resolving the conflict, set a new deadline of 31 March 1999. I would call on the Council to intervene speedily in order to ensure that the conditions established by the United Nations are respected by that date and that the Sahrawi people can express their right to self-determination and independence.
Mr President, the delayed entry into force of the five association agreements signed as part of the Barcelona process is deplorable and significant, as is the fact that - three years on from the Conference that took the name of the city where it was held - not all the Mediterranean countries have been invited to participate in the partnership process which was so loudly applauded in November 1995. It seemed to be the dawn of a new age, a welcome opportunity to establish new relations and revive cooperation between Europe and the Mediterranean countries, particularly in the political, economic, financial and cultural spheres.
The delay is deplorable for two reasons: firstly Europe's lack of a common foreign policy, and secondly the stalled Middle East peace process. Until such time as security can be guaranteed in Israel, peace will be nothing but wishful thinking. It is vital to step up the EU's relations with Jordan, given the major role played by the late King Hussein in overcoming the stalemate in negotiations.
A Europe which is incapable of giving itself a political identity cannot claim to have the weight required to play a determining role, both in guaranteeing peace and in fostering cooperation and development. And yet the EU has to play an increasingly important part in these processes. Otherwise its role will simply be to beat the human rights drum: a noble role, without a doubt, but utterly useless in terms of influencing proceedings, unless our words are followed by deeds.
Two factors seem to me to be germane to a policy of economic revival and reform: firstly, debt cancellation for countries undertaking to reinvest the amounts involved in development projects; and, secondly, closer cooperation with SMEs andcraft undertakings. It is not 'cathedrals in the desert' that will generate growth, but the organisation of a network of small businesses geared to making high-quality, typical and distinctive products. Expanding the production base in the Mediterranean countries will help to combat illegal and clandestine immigration, which represents a running sore both for the immigrants and for the European host countries.
Mr President, let me finally turn to the German Presidency, which is hosting the Euro-Mediterranean Committee in Bonn on 19 March and Stuttgart on 14 April, to say that we hope these meetings will finally lead to tangible progress.
Mr President, allow me first of all to say that the Council's desire to concentrate all its efforts on foreign and security policy only highlights its disregard for Parliament. It does not listen to us and I would like to thank Commissioner Marín as he has provided us with some of the answers we had hoped to receive from the Council.
I would very briefly like to say that we are dealing here with an extremely old problem, perhaps one of the oldest problems affecting humanity. But we are faced with a very specific timetable beginning with the Stuttgart Conference on 4 April. A month later, there is the possible declaration of independence by the Palestinians, and then there are the Israeli elections. I think that we need to take a very practical line in this dual debate, covering, as it does, two issues that are very closely linked. Although we have tried to take them in isolation at times in order to make progress, it is clear that the cornerstone of the Mediterranean process rests to a large extent on finding a successful solution to the peace process in the Middle East because that is the only multilateral forum that exists in the Mediterranean.
In my view, the European Union should promote something that the Presidency mentioned. Without being too specific, it is basically the fact that, clearly, there is a right that we must recognise. Exercising that right is another matter, and that is an area where we can help. Indeed, we can also set an example. We certainly have the ability to contribute, and I believe that we can actually do so: issues such as water and regional development spring to mind here. But, in my opinion, we also have the authority and the opportunity to establish that there is no fundamental inconsistency between a declaration of independence and allowing those who have their own identity and who might help find common ground in many areas to return to the negotiating table.
That is what we have done and I think that that is where our strength lies.
Mr President, I should like to congratulate Mr Colajanni on his excellent work and to thank Commissioner Marín for what he has said here today.
There is one very important point regarding the Colajanni report and that is paragraph 13, which refers to the need for an initiative on the part of the Council to make the new presence of the European Union in the Middle East more visible. I very much regret, and indeed it is a great shame, that the Council is not present at this debate, as we are thereby being deprived of the right to obtain answers on a number of points which, unfortunately, lead to false reasoning regarding the content of this new initiative.
The Council is making a mistake by leaving it entirely up to the United States to formulate proposals for a solution to the Middle East problem. The Council is mistaken if it thinks that the presence of a single representative, who is unaided and lacks the support of any form of infrastructure, can solve the problem. The Council is wrong if it thinks that the presence of the European Union should be confined to trips and contacts and that it should not include recommendations on the specific issues and problems which make up the Middle East question.
We call on the President-in-Office to tell us: firstly, what the position of the European Union is on the withdrawal of Israeli troops from the Golan Heights; secondly, what the opinion of the European Union is regarding a solution to the problem of Southern Lebanon and, thirdly, what will happen to the agreement between the European Union and Syria.
Finally, Mr President, in order for us to arrive at that point, the institutional presence of the Council in the Middle East needs to be re-examined. This can only be achieved if a decision is finally reached to set up a joint task force comprising the Council, the Commission and, possibly, the European Parliament, which can tackle each of these problems in turn.
Mr President, Commissioner, I would like to highlight once again the importance of the Mediterranean policy for the European Union.
We are currently undertaking enlargement negotiations with the countries of Central and Eastern Europe. I would like to be sure that this dialogue with the Eastern European states will not prevent the European Union from concentrating on the problems in southern Europe and those affecting the Mediterranean countries.
In my opinion, this North-South dialogue must work in parallel with the policies being implemented by the European Union with a view to achieving a fair and necessary enlargement towards Central and Eastern Europe.
These issues were raised at the 1995 Barcelona Conference and the proposal was made to initiate dialogue between civil society in the north and south of the Mediterranean. The Euro-Med Civil Forum held in Barcelona a few days after the Euro-Mediterranean Conference also examined these issues and established the foundations for discussion and collaboration between north and south.
Following that conference, a second conference was held in Naples, and similarly further Euro-Mediterranean Conferences were held in Malta and will this year be held in Stuttgart.
This dialogue must continue because otherwise Europe will not meet the conditions necessary to ensure that we have a peaceful and friendly future alongside our neighbours in the southern Mediterranean.
Mr President, I would like to begin with a question of terminology that has me rather worried.
The report talks about the Middle East. But I thought that for us, as Europeans, the area in question was the Near East. It is the Middle East for the United States and that is of some importance as it means that European politics are, in fact, looked on as subordinate to US politics. That is why I think it is worth making the distinction. The Commission communication is a good one. I would even go so far as to say that it is progressive since it presents figures and puts forward arguments relating to the political failings and how the situation of the Palestinians has deteriorated since the beginning of the peace process. The conclusion to be drawn from this is very clear if we compare the European Union's contribution with that of the United States and the rest of the world.
The EU must play a greater role as a joint leader rather than sitting on the sidelines. And in order to do so, the European Union must become an ethical point of reference for what is happening in the Near East. We must therefore state clearly that if an international agreement provides the legal authority for the Palestinians to declare an independent state on 4 May, then the European Union must support such an international agreement with all the consequences it entails. If we do not, we will constantly be defending the aggressor and exonerating it, while asking the victim to remain calm. Clearly, we must do exactly the reverse.
Mr President, the Colajanni report once again sheds light on a glaring reality, a treachery which many refuse to see: the evident determination of Israel to ignore the agreements concluded and to ignore the UN resolutions, which they do not care about.
The European Union has a duty to stand up to this. The obligation to intervene, invented to support causes that were far less just, must be applied to the Middle East with determination and steadfastness. It is time to ensure that Israel can no longer harm the Palestinian people as it has been doing for more than 50 years.
Europe cannot allow an imperialist and racist Israel on its borders to remain with impunity. The Palestinians' aspiration of finally receiving the land promised to them a thousand times over is totally legitimate and the intention of the Palestinian Authority to declare on 4 May 1999 the independence of the territories that are still occupied, must be supported by the EU at a political, financial and, if necessary, military level so that a free Palestine can finally flourish.
Mr President, here we are, on the eve of the Stuttgart conference, voicing criticism of the Euro-Mediterranean partnership. I shall not dwell on the difficulties in the peace process, because the rapporteurs have already done so, or on the need for a more incisive EU role, because most of my colleagues have already done so. I would rather refer to the limitations of the instruments in the Barcelona process. I think we all now realise that multilateral relations and decentralised cooperation - which were perhaps the most worthwhile of the Barcelona instruments - are faltering, whereas bilateral relations between the EU and the Member States are suffering from all the problems linked to ratification dates which have been recalled by Mr Marín. I for my part would invite the Council to react to five very detailed proposals contained in the Sakellariou report: human rights, encouraging active participation by civil society, enabling new states to participate politically in this process, debt and immigration. Perhaps, if these proposals are taken up by the Council in Stuttgart, this very difficult and complex process will be revitalised. I believe that if the Commission receives much clearer political input, it will be better able to extricate itself from the managerial problems which we all realise are extremely awkward.
Mr President, the last contribution by Mrs Napoletano obliges me to alter my own, because otherwise I would add nothing new. I wish to stress that her position is identical to mine. Obviously, if we are in agreement from one side of this House to the other, it means that this approach, and this one alone, is the right one. So I shall use my minute and a half - which, as the speaker before last said, is somewhat ludicrous given the important points needing to be made - to express a few thoughts to Mr Marín, but not without first thanking Mr Sakellariou and Mr Colajanni for their remarkable work, which thoroughly covers every aspect needing to be covered.
To continue this theme of thoroughness, I would just comment on one of these aspects: civil society. Mr Vallvé mentioned it a moment ago. After Barcelona, ideas and proposals were put forward concerning civil society, and it does not seem to me that they received due consideration. Mr Marín, I agree with you that it is difficult to handle situations of such sensitivity and importance. It is also true, however, that where credible external bodies exist - and there are some in Europe and in the Mediterranean - then your hand should probably be strengthened from a managerial point of view.
And, finally, just one comment of substance: after Barcelona, Palermo, Malta and Naples, let us not be lured into making Mediterranean tourism policy the dynamo of growth. That would be quite feasible, but let us confine ourselves to tackling more serious problems, namely those highlighted by Mrs Napoletano and myself.
Mr President, with this report and its one-sided view of the Middle East peace process the European Parliament is continuing a rather sad tradition. While repeatedly denouncing supposed human rights violations in Israel, Parliament is treating human rights violations on the part of Arab dictatorships and the Palestinian administration with much greater caution.
We consider direct interference in the election to be unacceptable. Israel is the only democracy in the region and the political strategy of the democratically-elected government should be respected. After all, the peace process did not reach a state of deadlock because the wrong politicians are in power in Israel but because Arab terrorists refuse to end their campaign. Critics of Israel have not yet learned very much when it comes to supporting Israel in the fight against terrorism, which costs the lives of hundreds of innocent people every year.
Finally, I would like to comment on a point made by one of the previous speakers, who described the Gaza Strip as a concentration camp. This comparison with the Nationalist Socialist death camps is absolutely outrageous.
Mr President, I believe that before the next Euro-Mediterranean Conference, the Council should give consideration to Mauritania's desire to participate fully in the Euro-Mediterranean process. Parliament has already done this itself at the Euro-Mediterranean Forum.
Mauritania is one of the five countries that together form the Arab Maghreb. It is important to coordinate the Maghreb as a whole because of its social and economic development, and in Europe's history there are terrible examples of what has happened when a geopolitical Arab region has been divided.
Mauritania is also involved in NATO's Mediterranean dialogue. This suggestion is far from being premature as Mauritania has been participating in the process since it first began. As Commissioner Marín is aware, Mauritania has participated as an observer for ten years. I think that that is too long to continue being an observer and that it is now time to provide Mauritania with the opportunity to take part.
The Euro-Mediterranean process is global in nature and includes countries such as Sweden, Finland, Portugal and Ireland. Why, then, should we not include this ancient country from the Arab Maghreb?
In my opinion, this would be an excellent time to remind the Council that Parliament supports Mauritania's full participation in the Euro-Mediterranean process. This idea was approved and incorporated by Parliament in the Final Declaration of the Euro-Mediterranean Forum. The Council is not present here as its representative preferred to attend an informal meeting. As a result, I would ask you to forward this speech to the Council because if not, it will not be aware of this matter and the Stuttgart Conference is due to take place at the beginning of April. I would therefore ask you to pass this on personally since the Council should have been represented here.
Mr President, Commissioner, I welcome the fact that these two reports are being discussed jointly here as the problems experienced in this region can only be solved by a joint effort on the part of all concerned.
However, when it comes to the Middle East peace process, we are repeatedly given the impression that Israel is considered to be largely responsible. I also notice that these reports are tolerant towards shortcomings on the part of the Palestinians, but where similar shortcomings are detected on the other side they are accompanied by warnings or criticisms. Some of the wording is also reminiscent of the resolutions on countries in Africa which waver between military dictatorships and one-party regimes and regularly have to be warned to observe the principles of democracy. But Israel is more or less the only functioning democracy in the whole region and it is also a country that is particularly under threat.
When Members of this House always demand that the same concessions should be shown to the parties to the conflict, we wonder why the same tolerance is not shown towards Israel. Why is Israel required to accept a separate Palestinian state instead of also expecting the Palestinians to appreciate that Israel is currently in a special situation and that allowance must be made for its sensitivity, especially after the repeated terrorist attacks? Now, more than ever, patience is required, as it always is when a country is about to hold important elections. This patience will certainly also be required when the deadline of 4 May, agreed in Oslo, expires. We cannot then allow one side to create a fait accompli.
In my view it would not hurt us to be more pro-Israel in our advice. It deserves it.
Mr President, it is well known that the EU's Mediterranean policy needs to be strengthened and overhauled. In the Middle East peace process, the United States is jointly responsible for the implementation of the accords, whereas the European Union remains on the sidelines of discussions concerning the political future of that region.
I hope that the Stuttgart conference will be an opportunity to launch the reform of a policy based on the principle of attentiveness in distinction, which means playing an active role in the Mediterranean Arab world without forgetting the unalterable historical and cultural differences which divide us.
The best guarantee of stability, especially in international politics, is a healthy, sensible realism. That is why I see the need for a common immigration policy: a restrictive policy applying rigidly the principle of Community preference. I believe in the effectiveness of well-organised cooperation, but I am suspicious of moves to integrate Mediterranean states into our Union which, I would remind you, is a community of European countries.
Mr President, I shall focus on Mr Colajanni's report. I would like to congratulate him on his excellent work and on having prepared such a well-structured and comprehensive report.
I would like to concentrate mainly on the European Union's role in the Middle East peace process. I must say once again that I am very concerned at the lack of progress that has been made recently in securing a final peace settlement that is acceptable to both sides. In my opinion, the European Union must be very clear and must ensure that its position prevails. As the leading provider of economic assistance to the region, it can no longer allow itself to remain in the background when it comes to political questions as - and I would stress this point, Commissioner - the European Union is the biggest provider of per capita aid to Palestinians in the world.
As regards the EU's cooperation with the Middle East at a political level, we must continue to make every effort to help build autonomous and independent institutions for the Palestinian people. Our aim must be to promote and structure a civil society in Palestine, as was mentioned earlier. We must also ensure that the aid we provide is used to train civil servants who will be the backbone of a new civil administration.
As far as economic assistance is concerned, the Union must be able to transform its aid into tangible and lasting results on the ground with a view to improving the welfare of the Palestinians and generating an economic fabric in the region that affords Palestine a certain degree of independence from other countries. This is particularly important, for example, in terms of ensuring that they have the ability to export their own products. I agree with the rapporteur that it is essential to monitor the way in which the Palestinian authorities make use of the aid donated by means of auditing procedures, and this should mean that all expenditure and all measures taken are totally transparent.
In order to achieve all this, we need not only the Union's commitment, but also the participation of Israel in order to allow economic development in the region. In that way, both peoples will be able to coexist and respect each other, which is necessary for peace in the region.
Mr President, I just wanted to say that this has been an excellent debate. I see that a large majority of the House is in favour of a certain position and its main points are very clear. In accordance with the guidelines set out in the Sakellariou and Tomlinson reports, we will present the programming to the Council and to the European Parliament at the same time. It is convenient to have the Council's decision and Parliament's assent at the same time so that we can take an overall decision and resolve the many issues where improvement is still needed.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Trans-European energy networks
The next item is the report (A4-0087/99) by Mr Adam, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a European Parliament and Council Decision amending Decision No 1254/96/EC laying down a series of guidelines for trans-European energy networks (COM(98)0542 - C4-0556/98-98/0284(COD)).
Mr President, as Members will be aware, the trans-European electricity and gas networks are an important part of our energy strategy and there is provision in the Community's budget to carry out studies as to how these can be best improved. Colleagues should also note that there has been a slight change in the approach. Some of the money is now available for the actual construction of these networks.
The Commission has now come forward with a list of additional projects which are felt to be within the Community interest and therefore subject to the codecision procedure. They are summarised on pages 8 and 9 of my report. They are: the connection of isolated electricity networks, the development of internal electricity connections and various gas proposals. Most of the proposals overall relate to gas, to gas interconnections and underground storage facilities. One rather interesting thing about them is the way in which the islands and remote areas of the Community are increasingly considered for linkage to these networks. Perhaps as an aside we might note that it gives an indication of the difficulties we have in exploiting renewable energies, which are often seen as the saviour of the remote areas: our main networks are continually pushing to the limits of Community territory.
Looking at the Commission proposals I am not aware of any particular problem with any of the projects. Some of them have been up for discussion for quite some time. Many of them take gas into areas of the Community which are not well supplied with it at the moment. Of particular importance are the projects which develop gas supplies from Eastern Europe. This is important in relation to our growing demand for fuel from that source.
We have tabled three amendments in committee. They have been tabled in order to strengthen the links with offshore islands in the case of Greece and Spain. We understand from the discussions in committee that these are not likely to cause any problem for the Commission or for the Council, so the procedures should not be held up because of this.
There is, however, an aspect of the overall problem which I would like to mention and which the committee feels is important. Because this is a legislative text I cannot make reference in the resolution to anything other than the formalities that are laid down by Parliament. But the committee feels that we need to have a better link with the broader areas of policy as far as networks are concerned. It is all very well providing the networks, but they affect competition policy. There is some unease for instance in the electricity sector, and in the gas sector as well, that although we provide networks which in theory can work in two directions, all too often they only operate in one direction.
There is concern also that the ownership of electricity stations seems to be more easily bought in some countries than in others. The way in which the liberalised market operates is certainly more liberal in some countries than in others, and it seems to me and the committee that in approving projects of this type we ought to have more of an assurance that they are in line with the Community's overall competition policy.
We also feel that we should be looking at how we can extend the electricity grids into Eastern Europe and as far as the former Soviet Union. This is the way we ought to be going. Not only do technical issues arise in this matter but there are also questions of competition and questions relating to environmental impact. We hope that the Commission will look at the whole range of these areas, including oil pipelines - which are not technically part of the network agreement - and bring forward a communication on this subject in the near future. We thought we would get gas from the Caspian area very readily. We know there are demands from Asia for that.
The committee welcomes the progress that is being made. We look forward to the expansion and integration of these networks with the countries of Eastern Europe.
Mr President, thank you for allowing me to take part in the Energy Committee's debate. There are two things to which I would like to draw attention. The first is that there is an inherent conflict in opening the trans-European energy network to former Soviet states. These states clearly want to be able to operate in a liberal market and earn money. But when, as Parliament's representative, I discuss this with my colleagues in the Lithuanian Parliament, the disagreement is unmistakable. They want to earn money and they want access to a liberal market on different terms from those we wish to see. This is a conflict. Should an Ignalina nuclear power station price-dump on the European market? That is the question my colleagues put to our colleagues in the Lithuanian Parliament, the Seimas. And the conflict will intensify later today when we discuss Mr Adam's second report. There is an issue of interpretation here when the Lithuanian side maintains that the Copenhagen criteria contain nothing about energy. It therefore becomes a debate in which energy is left out of the real negotiations. And yet we must maintain the demands for closure, even if our colleagues in the Lithuanian Parliament cannot accept them. At the same time, however, we must be realistic, because the funds we are making available and the financing we can offer is peanuts compared to what such an operation will cost.
I agree with Mr Adam - whom I should like to thank, by the way, for taking part in the meetings with our Lithuanian colleagues - but I stress that we need solutions which take into account the economies of the applicant countries. It will not work otherwise. I would like to emphasise once again the problem of granting access to a liberal market for some nuclear power stations which should in fact have been closed down a long time ago. It creates a conflict in the political situation, in the political negotiations connected with accession.
Mr President, I do not think that we can combine these reports. That is why I have said that it is one thing to talk about trans-European energy networks for gas and electricity, and another thing to talk about the safety of nuclear power stations in Eastern Europe. We should not combine the two things because, despite the fact that we are pressed for time, we will not manage to understand anything.
I would like to say to the Commissioner that, in my opinion, the ongoing activities of the Commission and the Member States in the field of energy are extremely important. I particularly welcome the development of the gas and electricity networks as this is essential for the liberalisation of markets, to establish closer relations and to improve the standard of living in the countries involved.
I agree with all the points made by Mr Adam, which I will not repeat. But I would like to point out that it is important to ensure that we have sufficient resources to extend the networks, and we will support all efforts to that effect. The 1996 decision, which was reviewed in 1997, included 74 projects. The 1999 revision has included a further 17 projects. I would like to highlight one of those in particular, which has already been approved by the Council and which was based on an amendment by the Committee on Research, Technological Development and Energy concerning Spain. It involves strengthening internal connections, which, in turn, will also allow us to improve international exchanges.
So a great deal is being done, as I mentioned at the beginning, and perhaps some projects are moving too quickly. However, all investment in electricity and gas networks will be important, perhaps particularly so in the electricity sector, Commissioner, because it is generally forgotten - or at least, this House tends to forget - that electricity cannot be stored and the service provided has to be immediate, in other words there must be immediate production to meet demand. As a result, we have no option but to develop a system of widespread interconnections, to extend our networks and to also include, of course, the countries of Eastern Europe. Some people say that we do not cooperate enough with the countries of Eastern Europe. We should increase their possibilities of generating electricity. We should help them and they should help us. I would therefore like to thank you for all your efforts and hope that you continue with them. You will have our constant support.
Mr President, in the short time I have available, I would like to mention one of the key projects of the trans-European energy network.
I am referring to the project connecting the French and Spanish electricity networks with a high-tension line. The line is practically finished and all that remains is to select the connection point to cross the Pyrenees. And that is where the problem arises.
The project involves passing this 400 000 volt electric cable through a natural park, a bird reserve and one of the few virgin valleys in the Pyrenees. Naturally, all the political parties in Aragon, the parliament, the government, the trade unions and the chambers of commerce, have directly opposed such a ridiculous plan. As a result, this trans-European network project has been paralysed for years.
I would ask us to apply some common sense, in this case as in others, in order to combine essential energy projects with respect for the environment, sustainable development and, above all, the unanimous wish of those who may be affected, particularly when less traumatic solutions actually exist.
Mr President, on the subject of using nuclear energy to produce electricity, in recent years we have had two camps: the enthusiastic supporters and the resolute opponents. Since the German Government's unambiguous rejection of nuclear power and the announcements by Belgium and Switzerland in recent weeks that they too will not use this technology, we are now faced with a completely new situation. This technology no longer has a future.
In view of the fact that there is also enormous doubt concerning the economic viability of nuclear power stations, as established in the last few days by the Pemelin commission, Euratom loans for the construction of new reactors can no longer be justified. For our own safety we must devote all our efforts to setting new parameters in energy supply. Mrs Bloch von Blottnitz recognised this clearly. Her amendments are a step in the right direction.
Mr President, I would first of all like to thank the rapporteur, Mr Adam, for his excellent report. The list of projects of common interest was updated in 1997, when it became necessary to add projects to the list, chiefly to take account of the enlargement of the Community. The majority of the amendments and additions that have been put forward by the Commission during the present phase are the result of the rapid development of the situation in Europe, mainly in the gas sector.
The projects that have been included in the Commission proposal have all been chosen on the basis of their contribution to the general objectives and on the basis of special criteria which determined the direction to be taken in the consultations we had with the industry. Moreover, they are fully in line with the intentions of the Member States, at least insofar as these have been expressed by the experts on energy matters with whom we had the opportunity of holding talks.
The Commission accepts all the amendments tabled by the European Parliament. In particular, we accept the two amendments for the inclusion of projects concerning the electricity grids in Greece and Spain. We fully agree that the additions to this list of plans for projects of common interest are wholly appropriate.
Ladies and gentlemen, I would like to dwell in particular on the case of Greece. We are providing opportunities for the funding of studies and projects to link the islands to each other and also to the Greek mainland. I think you will recognise the opportunities that are opening up, not only in respect of the energy balance but also for the use of renewable energy sources and, mainly, of solar and wind energy, which we have in abundance in Greece.
I also want to highlight the concern expressed in the excellent report produced by Mr Adam regarding the security and the external dimension of the energy networks. In the coming months the European Parliament will present a document on the security of the Community energy supply. I also want to emphasise that the general issue of the external dimension, especially the issue of connections with the countries of Central and Eastern Europe and the former Soviet Union, is a constant concern of the Commission. Mr Sindal and Mr Adam had the opportunity to talk about this issue previously. Our desire to keep the European Parliament fully informed on all these issues and on all the developments in the years to come remains steadfast.
Finally, the Commission hopes that the motion for a resolution we have before us will be adopted as soon as possible, so that it will be possible for these projects and especially the feasibility studies to get under way. The latter are necessary to show us to what extent the projects are sustainable and can be incorporated into the energy plans of the European Union.
Ladies and gentlemen, allow me once again to thank Mr Adam for the excellent report he has put before us.
Thank you, Commissioner, for that clear and concise contribution.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Nuclear sector-related activities for third countries
The next item is the report (A4-0088/99) by Mr Adam, on behalf of the Committee on Research, Technological Development and Energy, on the Commission communication on nuclear sector-related activities for the applicant countries of Central and Eastern Europe and the New Independent States (COM(98)0134 - C4-0314/98).
Mr President, since 1990 nuclear power has been an important issue for the European Union's relations with the Central and Eastern European countries and the newly independent states. This importance is reinforced by the enlargement negotiations. The European Parliament has recognised the sovereign right of states to determine their own energy policies, including the nuclear option.
The European Union has a significant presence in the nuclear activities of the Central and Eastern European countries and the newly independent states. There has been undisputed progress in improving the operational safety of nuclear power stations, including the first generation reactors of the RBMK1000 and the VVER230 types. These improvements in safety have been achieved particularly by the use of on-site assistance teams, supported by the PHARE and TACIS programmes. These have resulted in a radical change in safety culture. I would note that this change in safety culture and the increased operational safety cannot be measured in direct monetary terms. The fact that these benefits cannot be readily measured, however, does not make them any less real.
It is becoming increasingly obvious that despite the massive investment of the European Union in the nuclear activities of the Eastern European countries, the European Union cannot dictate policy to other states. This includes countries such as the newly independent states as well as those in the first and second wave applicant countries. In the case of the Russian Federation, the constant referral to unsafe reactors and the pressure to close these reactors down is somewhat resented. To the Russians there are no unsafe reactors; there are only first and second generation reactors. The pressure to close down is seen as an unwarranted interference in domestic affairs.
We should note that all the reactors in the European Union, in Central and Eastern Europe, in Russia and the newly independent states operate to the standards set by the International Atomic Energy Agency and the nuclear conventions which are currently in force. It is clear that the use of nuclear energy in these Eastern European countries will continue. Many of them have established policies which aim for maximum energy independence and security of supply. Many of them do not wish to be dependent on Russia for supplies of oil and gas. We must also remember that there are perceived economic advantages to continuing to use existing nuclear stations rather than building new alternatives.
To add to the complications, some of these countries provide their neighbours with electricity. This is true of Lithuania and Bulgaria. Bulgaria exports to Turkey something like US $600 million of electricity every year - badly needed currency. To press for closure in those circumstances raises considerable resentment. Although the European Union has been very active in the nuclear sector, up to now there has been a clear failure of the European Union and G-7 policy. Not one unsafe or first generation reactor has been closed as a result of current policy. It is clear that the nuclear states of Eastern Europe will continue to pursue the nuclear option.
Two main factors are responsible for the failure of this policy: firstly, the ambiguity of the agreements and, secondly, the lack of provision for alternative electricity capacity. I should also add that there is a lack of consideration of the perceived national security and economic needs of many of these countries.
Future activity must involve real cooperation and negotiation with the recipients of aid. The European Union cannot take a heavy-handed, dictatorial position. We cannot impose our will upon those countries. We cannot tell them what they must do. We have tried this and, I have noted, it does not work. It is my profound belief that we can only advance through cooperation and negotiation. This negotiation must include an agreed energy strategy for each country in which provision for alternative electricity supply must be a fundamental component.
Another essential component will be the revision of regulatory standards by the Western European regulatory authorities with the involvement of the International Atomic Energy Agency and the European Commission. The ultimate aim of this increased cooperation will be the development of an acquis communautaire for the use of nuclear energy. Nuclear safety standards, applicable throughout the European Union, the Central and Eastern European countries and the newly independent states must be the goal.
We urge the Commission to coordinate its own services much more effectively than it has in the past. I hope it will accept that cooperation and not confrontation must underpin our relations with the applicant countries and the newly independent states in relation to nuclear activities.
First of all, my thanks to the rapporteur, Mr Adam, for his first-rate and above all constructive report. I would also like to express my appreciation of the intensive debate and positive exchanges of views held in the European Parliament on the difficult subject of nuclear safety. The report we are looking at today paints a realistic picture of the scope of the problems and of the difficult task facing anyone working to improve nuclear safety in Central and Eastern Europe. Unfortunately, as the report makes clear, change and improvement are not things which can be achieved in the very short term. And there are reasons for this.
First of all, and I heard Mr Adam say the same, the partner countries with which we examine these problems are sovereign states. They set their own energy policy and their own nuclear policy as well. Some of them depend very heavily on nuclear energy for their electricity supplies and for export revenue too. Mr Adam has also made those points this afternoon.
A third obstacle is of course the extremely high cost of modernising, not to mention decommissioning, nuclear plants or individual reactors.
The strategy which has been much discussed, as it was in the report of the European Court of Auditors and the Commission, goes back to the G7 decision of 1992, which was really taken in the wake of the Chernobyl disaster. A strategy for nuclear energy was devised at that time to serve as a basis for the Commission's activities in this field too. The short-term imperatives were to find practical solutions to the most pressing safety problems which we had identified jointly with the IAEA, for example appointing independent and competent safety authorities and improving reactor safety in both Eastern Europe and the New Independent States. For the longer term, emphasis was placed on sustainable improvements to safety, on the one hand by encouraging the decommissioning of the less safe reactors, replacing them with alternative energy sources and improving energy efficiency, and on the other hand by helping to modernise those reactors which could be made safe by modernisation. As you know, that was not the case with all nuclear reactors. Some of them simply had to be closed down.
As regards the most pressing safety problems, I am convinced that despite the criticisms which might be made and which have been made, the European Union's efforts have borne fruit and that the money - 800 million or so - was well spent. A number of things have been achieved under the nuclear safety programmes. To mention just a few: the independent regulatory authorities have been set up or strengthened and the legal framework needed to operate a nuclear safety policy is in place, both in Central Europe and the New Independent States, though the quality of the regulatory authorities varies from country to country.
Technical solutions have been sought to the most important and most serious design faults in nuclear facilities. Exchange and transfer of know-how has led to progress in fostering a culture of nuclear safety in the region. This has led to a more formal and regular dialogue between nuclear facility operators and the regulatory authorities, and also to an acceptance of the need to apply high safety standards to the building of new reactors.
I should also mention the substantial contribution which has been made towards improving operating practice in nuclear facilities and modernising them, in part by the supply of equipment and the promotion of greater awareness of the problem of waste management.
Lastly, we have helped, and are still helping, to resolve the problems presented by the Chernobyl facility; in addition to the 'shelter implementation plan', the Commission has helped significantly to implement the policy devised by the G7 to achieve closure of Chernobyl by the year 2000. In a nutshell, the cost of our work to improve nuclear safety has been between EUR 750 and 850 million. The mere cost of building the so-called sarcophagus around the Chernobyl reactor IV, the site of the explosion, is put at between EUR 600 and 800 million. This shows the scale of the costs involved, and it has been calculated that the cost of all the modernising and decommissioning work required, just for the dangerous facilities in Central and Eastern Europe, is likely to be between four and five billion euros. These are very large sums, so of course the 100 million a year which the Commission has spent on its activities is a relatively small amount.
Building on the G7 strategy, the Commission will continue its policy of helping the partner countries to modernise those reactors which can be modernised, but it will also continue working towards decommissioning those reactors which cannot be modernised because of fundamental technical or design faults inherent in that reactor type.
I should stress here that there is a difference in implementation of the policy between the applicant countries and the New Independent States of the former Soviet Union. It is obvious that the prospect of Union membership gives us greater leverage over the nuclear policy of the applicant countries.
We need to realise that closing down rectors is only realistic if broader energy strategies are developed at the same time. Mr Adam's report makes that point as well. In line with the report's recommendation, the Commission will foster efforts to secure a strategy of this kind as part of the pre-accession strategy for the applicant countries, as well as under the partnership agreement with the countries of the former Soviet Union. That is not new. We have been working on this with these countries for quite some time now.
We are also holding talks with Lithuania, Bulgaria and shortly with Armenia. These are three countries in which we do not only want to implement these comprehensive energy strategies; they also have nuclear facilities which ought, on the basis of earlier agreements and notably the Nuclear Safety Account, to be closed down. We know that these facilities generate much of the electricity in these countries, and we are well aware of the major economic interests which are at stake here if facilities close down, of the loss of important energy export opportunities and of the sacrifices which these countries will be required to make in this area. This is why we are seeking, and have sought, to cooperate with the international financial organisations to draw up financing plans which can serve as a basis for international financial aid and the funding of alternative sources of energy.
And I should emphasis once again that I quite agree with Mr Adam that we must not seek to solve these problems with the countries concerned in a confrontational way. Nevertheless, and we are attempting to get this message across to Lithuania and Bulgaria, we are dealing here with earlier decommissioning undertakings which these countries gave in the context of the Nuclear Safety Account, and we are keen to help them face up to the consequences of decommissioning and also to absorb those consequences.
The Commission has learned a great deal, not only from practical experience and internal audits, but also from the criticisms voiced in various reports of the European Parliament and the Court of Auditors. The problems which the programme experienced in the initial phase are now behind us. The Commission has drawn on its experience, and on your observations too, to make the necessary changes in the programme's management.
A propos of that, I should like to offer the following examples. Much of the delay in carrying out the programmes was due to the fact that the instruments available were not sufficiently well tailored to the specific requirements of this sector. The new TACIS regulation should help to change this. It covers the period 2000 to 2006 and has three clear priorities for nuclear safety: to continue fostering the transfer of a culture of safety in the field of nuclear energy; to improve the management of spent fissile materials and nuclear waste, notably in the north-west of Russia; and to contribute to international measures aimed at improving nuclear safety, which is a fairly broad description but naturally has everything to do with further efforts to close down a number of nuclear facilities which are deemed unsafe.
We hope that Parliament will deliver its opinion on the new regulation in due course, so that it can indeed come into force on 1 January of next year. I am more than happy to assure Parliament that we shall report periodically on progress under the PHARE and TACIS programmes on nuclear safety. Lastly, it is our firm intention to improve the internal management of the aid programmes. The Commission is currently debating a proposal for a nuclear safety task force within the Commission, aimed at better coordination of the ten directorates-general which are concerned to some extent with these issues within the Commission. In the light of the discussions during the last part-session, and in order to give a clearer general and more detailed overview of what the Commission has done to date in the field of nuclear safety, we recently sent Parliament's Energy Committee and a number of other committees an 'aide-mémoire' setting out in detail the work already done and further plans for the immediate future. I hope that this will in any event have helped to lay a strong foundation for further debate with the European Parliament on this important subject.
. (IT) Mr President, nuclear safety affects millions of people in the European Union and in the Eastern European countries. The Committee on Foreign Affairs, Security and Defence Policy, which unanimously adopted my opinion on this report on 27 October 1998, considers that nuclear safety is a crucial element of the pre-accession strategy.
The Commission stated in Agenda 2000 that nuclear safety was a key objective, given the prospect of EU membership for a number of countries in Central and Eastern Europe. It subdivided nuclear installations into three categories: obsolete reactors of Soviet design which must be closed down definitively; ones which can be upgraded to acceptable levels of safety; and, lastly, the few reactors of Western design, which can remain in service provided that high safety standards are maintained in the long term.
It emerges from the Court of Auditors' special report that only ECU 300 million of the 850 m made available for the period 1990-1997 were spent by the CEECs on nuclear safety. Crucial upgrading and restructuring work must therefore be carried out under PHARE and TACIS. The safety standards of these power plants must be inspected by an independent authority recognised by the IAEA and the EU. In view of the recommissioning of one of the Chernobyl nuclear reactors, the countries applying for EU membership and the countries formed by the collapse of the Soviet Union must provide Europe as a whole with safety guarantees, in full awareness of the economic and social implications of such statements.
I repeat that nuclear safety is a crucial element of the pre-accession strategy. Unless guarantees are provided, accession could represent a risk to our collective safety. It is therefore the hope of the Foreign Affairs Committee that all available financial resources will be used to mount programmes aimed at solving the question of nuclear safety in Europe once and for all.
I am also speaking directly on behalf of the Liberal Group and not just for the REX Committee, because otherwise I would not have three and a half minutes. Mr President, ladies and gentlemen, Commissioner, my compliments to Mr Adam on his report. It is in a way his swan song, I would say. It is not easy to get everyone to adopt the same line on matters of nuclear energy, but I think in this case he has succeeded very well. The Union's energy policy vis-à-vis the countries of Central and Eastern Europe is focused on the safe operation of the existing nuclear facilities. Under the objectives of Agenda 2000, Soviet-designed reactors which cannot be modernised at reasonable cost must be decommissioned, because these reactors are unsafe. But in fact not one reactor in Eastern Europe has been closed down since 1992. Even the Chernobyl reactors I and II, although they have been inoperative for a number of years now, are still not regarded as having been decommissioned by the Ukrainian Government, despite all the resolutions passed by the European Parliament. Sovereign states are entitled to determine the main lines of their energy policy, says the rapporteur. But that does not mean that the Union has to stand quietly by and see our resolutions ignored. If the Union puts money into Eastern Europe through aid programmes and loans, then we may be able to influence the strategy followed and give an advantage to certain forms of energy over others.
That is one of the few instruments the Union has for forcing unsafe nuclear facilities to close, and we should make use of such instruments. The safety of existing facilities should also be used as an essential criterion for accession to the Union.
My second point concerns the Court of Auditors' report on measures taken by the European Union in the field of nuclear safety in Eastern Europe. The Commissioner has outlined these for us in detail. The members of the REX Committee were shocked by the report's conclusions. We have said as much previously. We appreciate that it is not easy for the Commission to operate in the former Eastern bloc, given the degree of red tape there and the complexity of the nuclear industry. But precisely because of that, the Commission should have shown greater care in implementing these programmes. Greater use should be made of the specialist know-how available on the spot in Eastern Europe.
That brings me to my final point, and I have a question for Commissioner van den Broek. A few weeks ago, in response to a question of mine, your colleagues told the REX Committee and the Committee on Research, Technological Development and Energy that they were busy on an inventory of the millennium problem, checking the millennium compliance of the computers in the facilities in Central and Eastern Europe. So when, Commissioner, can we expect a report here in Parliament on the millennium compliance of the nuclear facilities in Central and Eastern Europe? I ask this because we are already almost a quarter of the way through 1999, and 1 January 2000 is the crucial date. I would be glad to hear your answer.
In reply to Mrs Plooij, we have made funds available to the IAEA, which is naturally far better qualified to conduct this inventory than we are. You are actually asking the Commission to do something which we were unable to do in the past and will be unable to do in the future either. We simply do not have the know-how or the people to prepare an inventory of this kind. That is why we said we would support the IAEA in all the relevant work it did here, and that is exactly what we are doing. I believe the IAEA is organising a forum on these issues, and I promise to report back to you on it.
We shall adjourn the debate at this point for Question Time. It will be resumed this evening at 9 p.m.
Mrs Bloch von Blottnitz has a point of order.
Mr President, would you please be so good as to ask the Commission to be present this evening for the debate on this very important topic? The Commission talked longer this afternoon than all the Members put together, and as a result it is not possible for us to continue the debate now. I would ask you to urge the Commission to ensure that it is present this evening so that we can continue.
Question Time (Council)
The next item is questions to the Council (B4-0144/99).
As they deal with the same subject, Questions Nos 1, 2 and 3 will be taken together.
Question No 1 by Richard Corbett (H-0115/99)
Subject: Cost to the taxpayer of the abolition of duty-free sales In reviewing the decision to phase out duty-free sales by July 1999, will the Council consider the loss to national exchequers of revenue arising from duty-free sales and the corresponding benefit of ending duty-free sales?
Is the Council aware that, for the UK alone, duty-free sales account for some GBP 1 billion per annum and that this represents a loss in terms of excise duty and VAT of at least an equal amount? Is the Council aware that this represents a shortfall of about GBP 40 per taxpayer?
Question No 2 by Mark Watts (H-0135/99)
Subject: Duty-free salesThe Commission will present to the ECOFIN Council on 15 March 1999 its report on addressing the employment problems resulting from any abolition of intra-EU duty-free sales. This fulfils part of the instructions from the Heads of State at the Vienna Summit.
If the Commission does not include the possibility of an extension to the transitional arrangements for duty-free sales in its report, will the Council Presidency ask the Commission to bring forward proposals for an extension, in order to meet the reference to a possible extension set out in the conclusions of the Vienna Summit?
Question No 3 by John Cushnahan (H-0179/99)
Subject: Duty-freeOn 17 February the Commission presented its Communication as a response to the EU leaders' request at the Vienna Summit. In the document the Commission shows an aggregate job loss figure of 56 000 based on figures of direct job losses from 10 Member States and indirect job losses from a mere 7 states. The document subsequently suggests that any potential job losses arising from duty-free abolition are not 'significant' and are not of a 'macro-economic level'. Does the European Council share this view?
I should like to welcome Mr Verheugen and ask him to answer these Members' questions together.
Mr President, in accordance with the conclusions of the European Council in Vienna, in the course of this month the Council will be examining what problems may arise as a result of the abolition of duty-free sales in intra-Community travel by air and sea. The Council will at the same time try to find appropriate ways to deal with this situation on the basis of Commission proposals.
Meanwhile, I can inform the honourable Members that the Council received a Commission communication on this issue on 19 February 1999. The Council would however like to emphasise that when examining this communication it will take into account all relevant aspects of the conclusions of the Vienna Council.
I should like to thank the President-in-Office for that answer. When the Council reviews the decision on duty-free it will no doubt be looking at the problem raised, rightly, by several governments about the need to have a workable successor regime in place.
Does he agree that the review should also look at the cost to public finances if the duty-free regime were to be continued? Duty-free is a tax break, and a costly tax break, largely for the benefit of the tobacco and alcohol industries. Surely the President-in-Office can think of some better causes - if the finance ministers have extra money at their disposal - than a tax break for the tobacco industry and the alcohol industry.
Mr Corbett, I can confirm that the Council will consider all relevant aspects when assessing this issue, as I said. This includes not only the effects of the abolition of duty-free on the labour market and the economy as a whole, but of course also the consequences of revoking or changing a decision taken in the European Union. So I can reassure you that all aspects will be taken into account, including the question of whether it is correct and justifiable from a social point of view to abolish a privilege that has until now been available to very ordinary people and is the only privilege available to this section of the population. Here I am referring in particular to people who do not have high incomes and usually do not have access to privileges of any kind, be they tax-related or others. That will also be included in the full examination to be undertaken by the Council this month.
I should also like to thank the President-in-Office for his very full answer and, indeed, thank the German presidency for trying to review the whole sorry duty-free saga.
Would the German presidency explain the details of the German compromise, which we believe is currently under discussion in Council working groups? It would help the House greatly if we could have details of the German compromise proposal tonight, before ECOFIN next week.
Secondly, would he comment on what the legal basis would be for the possibility of an extension to the transitional arrangements?
Finally, would he give a view on how, in view of the very tight timescale until the end of June this year and the fact that we have European Parliament elections in the intervening period, the Council and the Commission will be consulting this Parliament on their proposals - which we hope will be forthcoming from ECOFIN or from Berlin - on a extension to the duty-free regime?
Mr Watts, the issue you mentioned has now been discussed twice by the Heads of State and Government. So you can see how important it is in political terms. Considerable time was devoted to the issue both in Vienna and at the Petersberg meeting in Bonn. It is therefore certainly a central issue in European politics. The Federal Chancellor did indeed put forward a German compromise proposal which involves examining whether a one-off three-year extension of the duty-free regime - that was the original proposal - would be possible. We are currently investigating whether a legal basis exists for this. I am not giving anything away if I say that an immediate reaction to this proposal was that we should perhaps also consider extending it for two and a half years or for three and a half years. This has to do with holiday periods in Europe and is related to the timing of the decision. We are currently looking into whether or not this is possible, and I cannot inform you of the outcome of this investigation as it has not yet been concluded.
Mr President, it is unbelievable that the Commission rejected our claim about job losses and yet in its communication to the Council when seven Member States supplied complete data on direct and indirect job losses it concluded that about 50 000 jobs would be sacrificed on abolition.
I would like to remind the presidency that at the Bonn Summit the EU Heads of State and of Government quite rightly rejected the Commission's assertion that job losses could be protected by the application of Community funding and state subsidies and that a 30-month extension would be necessary to identify the problems associated with the post-duty-free regime and to put in place a workable solution to protect employees in that sector.
I would like to ask the Council to comment on the fact that a growing number of Member States have expressed serious concern regarding the success of the regime, and that the Commission's recent statement that there is unanimous agreement that the current legislation 'provides a clear, simple and easily enforceable solution' is totally misleading.
The Council, or rather in this case the presidency, is of course aware of the status of discussions in the Council bodies, and it is also aware of the views of the individual Member States. I have to agree with you that we have a broad spectrum of different opinions, both on what course of action should be taken and on the consequences of the various possible decisions. So there are some Member States who fear enormous negative consequences if we abolish duty-free, and there are others who say that these consequences will not arise. There are others who say that there will certainly be consequences, but we must ensure that we come up with a way of softening the blow. There is a broad spectrum here.
I believe it makes sense to gather all the facts first and analyse them, and to attempt to reach agreement, which is always very important. We must see whether the facts and figures form a common basis and, if so, we must use this common basis to find a solution. You know what the legal situation is: there is a decision in force, and this would have to be revoked or replaced by another if we now wanted to take a different course of action. This can only be done by unanimous assent. The requirement of unanimity is to be taken particularly seriously in this context as it is a factor that will be relevant in assessing what is to be done. This is also why the Federal Chancellor, in his capacity as Council President, made the compromise proposal I just described, as he recognised or believed it likely that unanimity probably cannot be achieved for an amended decision.
Mr President, I would like to thank the President-in-Office for his reply to the questions so far. I am grateful to him for reminding us that any prolongation of duty-free would require unanimity and I sense that unanimity is not likely to be forthcoming.
May I also remind him that the job losses referred to are widely exaggerated. The figure of 56 000 was referred to in Mr Cushnahan's question. That appears nowhere in the Commission's study and it contrasts with the figure of 120 000 job losses put about by the duty-free lobby. So, would the President-in-Office please give us an undertaking that he and the Federal Finance Minister and the Federal Chancellor will not be persuaded by the powerful lobbying of what Mr Corbett has referred to as the 'cigarette and alcohol' lobby?
Mr Cassidy, if your question was whether I believe that I can persuade the German Finance Minister to do something, then my answer has to be that I do not know.
Laughter
Mr President, it is quite obvious that there is a strong, powerful lobby on the side of those who are against abolishing duty-free, while there is no-one on the other side because it is made up of small groups and small businesses. I wonder whether account will be taken of the consequences that will arise if duty-free is allowed to continue. Will that not destroy many more jobs in small businesses that are not in the right place and do not have the opportunities available to all the other large firms?
Mr von Habsburg, I cannot disagree with what you said. It is one of the aspects of a controversy that we could now almost describe as ideologically charged. You noted this yourself very clearly in your question. There are profoundly different views here, including on the structural impact. I do not deny that by any means.
I do not believe I can tell you anything other than that it appears to be necessary, before a final decision is taken on whether to extend the transitional arrangements, to ensure that the economic and social consequences of these decisions are clearly identified, in detail and very precisely, so that the decision can be taken responsibly. This must be examined for both options, and in my opinion the examination must include, as you suggested, the actual consequences of the continuation of duty-free on the SME-based retail sector, for example, in certain Member States and in the areas in question. There is no doubt that this is necessary.
The question is very difficult to answer, Mr von Habsburg, because some people claim that the sales in question are impulse buys or purchases that are only made because they are available. They will not be substituted by purchases elsewhere. I do not know if it is correct that pensioners will only buy butter and coffee on ships if they are slightly cheaper. But these are all just theories, and we have market research and all sorts of things here, all of which must be examined. I hope that the results will soon be available so that the issue can be resolved before it begins to seriously disrupt European politics.
Mr President, I would like to reassure Mr Cassidy that there will be many thousands of job losses, not least, regrettably, in my own constituency of North Essex and South Suffolk because of the airport at Stansted and the seaport at Harwich.
My question to the President is this: is he aware of how unbelievably complicated the scheme is going to be if the decision goes ahead to abolish duty-free sales from 1 July? It will, in fact, mean that different prices for the same product will be charged depending on which airspace or which territorial waters the flight or the vessel is travelling through. What does he propose? I cannot believe he means this regime to be in place in the manner intended. Surely there must be a temporary delay until such time as proper rules have been brought in; otherwise it will make complete nonsense of the application of the decision.
Mr President, Mrs McIntosh, I freely admit that any future rules will probably be complicated. However, I do not envisage the complication you have just described, particularly not in air travel. We board a plane in A and disembark in B, and if A and B are both within the European Community the problem does not arise, as in this case there can be no duty-free sales. If B is outside the European Community this opportunity does exist; it is relatively simple. If a ship travels from one EU country to another and in doing so crosses the waters of a third country, it may be somewhat more complicated, and I am not currently in a position to say how we should deal with this problem. However, I do not see a problem for air travel.
As they deal with the same subject, Questions Nos 4 and 5 will be taken together.
Question No 4 by Paul Rübig (H-0116/99)
Subject: Increase in parliamentary powers of control through the next amendment of the Treaties Discussions in recent weeks have shown that both the EU's institutional order and the actual policies pursued call for a modern system of checks and balances. The European Parliament has proved that it is willing and able, as the Community's only directly legitimised institution, to perform the control tasks demanded by its citizens.
The requirement that the Commission resign as a body if a vote of no-confidence is passed and the European Parliament's lack of authority to dismiss a Member of the Commission from office no longer seem in keeping with the times. The need for individual political accountability requires an adjustment of the legislation concerned.
How does the Council's representative view the prospects for eliminating these shortcomings at the next intergovernmental conference on the amendment of the Treaties?
Question No 5 by Karl Habsburg-Lothringen (H-0194/99)
Subject: Responsibility of CommissionersBy what means is the Council planning to make provision for the individual responsibility of Commissioners? When in its view will it be possible for Commissioners to be confirmed individually by the European Parliament and, where necessary, also to be called to account individually?
I give the floor to the President-in-Office to answer these questions by Mr Rübig and Mr Habsburg-Lothringen together.
The questions posed by both honourable Members contain proposals whose implementation would require an amendment of the Treaties. Such possible amendments of the Treaties do not fall within the Council's field of competence. In accordance with Article N of the Treaty on European Union, or Article 48 of the EU Treaty after the Amsterdam Treaty comes into force, the government of any Member State or the Commission may submit proposals for the amendment of the Treaties to the Council. After consulting the European Parliament and, where appropriate, the Commission, the role of the Council is confined to delivering an opinion in favour of calling a conference of representatives of the governments of the Member States, which is then convened by the President of the Council. Treaty amendments agreed jointly by the representatives of the governments of the Member States only enter into force after being ratified by all the Member States in accordance with their respective constitutional requirements.
Mr President, at the next Council following the report by the Committee of Independent Experts - which has apparently been published in the Belgian press today - will the Council institute compulsory retirement proceedings for individual Commissioners in accordance with Article 160, or will the European Parliament have to pass a vote of no-confidence in the Commission as a whole, including the majority of Commissioners who do excellent work?
Mr President, Mr Rübig, I regret that I am not in a position to answer this hypothetical question. The question is hypothetical because the Council presidency does not yet know the contents of the report, which is due to be published next week, and without knowing the content, structure and recommendations of this report it is absolutely impossible to comment today on whether and how the Council will deal with it and what conclusions it might draw.
Mr President, Mr President-in-Office, I will try not to ask a hypothetical question. Instead, I wish to ask about your personal views. You cited the paragraphs that need to be changed. Now I would ask you whether you really see the need for the Treaties to be amended in this way in view of recent events.
Mr President, I do not believe I am authorised to answer this question. I have been asked about my personal views, but these are of absolutely no relevance to the European Parliament. It is only what I can tell you about the opinion of the Council, in my capacity as President-in-Office, that is of relevance. I regret that I cannot tell you my personal views. I can only give you answers that must be agreed with all the Member States, and for this reason my answer to this question must be no, I cannot give you my personal views.
Mr President, I hope the President-in-Office of the Council will indulge us in putting forward possibilities for the next IGC even if he is not yet in a position to react formally to them. Surely one of the questions coming out of the recent events is whether the President of the Commission should have the right to dismiss individual members of the Commission. In a national government, if a minister is guilty of serious misconduct or mismanagement but refuses to resign, then the leader of the government concerned can dismiss him or her. In the European Commission, were that situation ever to arise, the President of the Commission does not have the possibility of asking that member to resign or leave the Commission. Surely that would be the appropriate Treaty amendment to bring forward in the next IGC. If the circumstances arose and then the President of the Commission did not use that power we could then censure the Commission as a whole.
Mr Corbett, I will be very specific. The presidency does not so far intend, in its proposal for the European Council in Cologne in June, to go beyond what was left over from Amsterdam. To date, the position of the presidency has been that we must now make a procedural proposal on how these remaining issues are to be dealt with, in other words on how and when the next intergovernmental conference will take place and with what agenda. The agenda we have hitherto envisaged includes the composition of the Commission, qualified majority voting in the Council and the weighting of votes in the Council. The presidency does not currently intend to make any other proposals to the Council in Cologne.
To Mr Rübig, I would first like to say that I do not believe Parliament fulfilled its responsibilities, because we should have sacked the whole Commission in January, but that is by the way. To the President-in-Office, I would like to say that I do not think Mr Rübig was asking a hypothetical question. The question can easily be answered, regardless of the outcome next month of the investigation into the Commission which is currently in progress. We know the answer very well. We cannot fire the whole Commission. You must also be able to give that answer. I seem to remember that in his speech Mr Fischer said the German Presidency was in favour of giving Parliament increased powers, which would in fact be equivalent to it becoming a real parliament and the Commission becoming a real government. Have I understood correctly? Is that really what Mr Fischer said in his speech here in Parliament?
Mrs Sandbæk, I can explain that very easily. There are two separate issues which must be distinguished here. Firstly, there is a long-term process of change in the European institutions and in relations between them, with greater democratic legitimacy, improved democratic control and increased transparency. This is the constitutional process - as I would like to call it - that is ongoing in Europe and with which we will be dealing for many years to come.
The decisions that have to be made at various stages must be seen as a separate issue because they are related to other decisions. This is the case with the famous 'left-overs' that I mentioned, which are directly linked to the process of enlargement. There was a general consensus in the EU that these remaining issues would have to be dealt with before the accession of the first new Member State. The question of when this will happen is of great political importance, since the speed with which we act on this, or our failure to do so, will send out a signal to the states wishing to join the Union.
If we now say that we will deal with these remaining issues at the same time as the far-reaching constitutional matters, which you addressed and I touched upon, then it means that they will not be resolved for some considerable time, which will be too late for the states wishing to join the Union. This is why we want to restrict ourselves in Cologne to saying how and when and to what extent we want to make the decisions that need to be taken in relation to enlargement, but also to start broader discussions on the issues that you mentioned. Of course the question of strengthening the role of Parliament in the European Union is crucial here. I would also point out that the rights of Parliament will already be increased considerably with the entry into force of the Amsterdam Treaty, which is scheduled for 1 June. But we see that as an ongoing process.
I am very concerned by Mr Rübig's supplementary question.
Mr Rübig referred to today's Belgian newspapers and asked the President-in-Office if the Council had any reaction to what appears in the Belgian newspapers today. I am concerned because I have not read today's Belgian newspapers and I do not know what they say. I do not normally buy them here.
I would like to ask the President-in-Office if Belgian newspapers form part of Community law or if the President-in-Office intends to incorporate them into Community law at the next intergovernmental conference. It is hard enough work for me to follow Community law through the Official Journal and if I also have to read the Belgian newspapers, I will have even more work to do.
Mr Medina Ortega, the presidency will not make decisions on the basis of publications in the Belgian press, nor on the basis of publications in any other newspapers. Instead, it will base its decisions on documents. We do not consider a document to be something that is written by a newspaper but something that we receive officially from a European body, from Parliament or from the Commission. Newspapers play an important role in Europe. They are essential in a Europe of freedom and democracy, but they are not an EU body. It is also better both for them and for us that they do not become one. So I can assure you that your fears are unfounded.
Thank you for making that clear, Mr Verheugen.
Question No 6 by Michael Hindley (H-0124/99)
Subject: Visa-free access for Hong Kong passport holders In the context of the EP report on Hong Kong, the European Parliament adopted a resolution urging the Member States to grant visa-free access to Hong Kong passport holders. In response, the Commission noted that, pending the introduction of a common visa list, the Commission had no direct responsibility over EU visa policy but that it strongly supported Hong Kong's efforts to secure visa-free access for HKSAR passport holders. Would the Council inform us what action has been taken in response to Parliament's resolution?
When will the question of visa-free access for HKSAR passport holders be considered by the Member States? Furthermore, what are the attitudes of Member States on the subject?
Has any Member State indicated unwillingness to grant visa-free access to HKSAR passport holders?
I give the floor to Mr Verheugen to answer this question tabled by Mr Hindley, which has been taken over here this evening by Mr Newens.
Mr Newens, I would like to say firstly that the visa system for Hong Kong residents continues to be governed by Regulation (EC) No 2317/95. The regulation was declared invalid by the European Court of Justice, but its legal effects were expressly maintained. As Hong Kong inhabitants are not included in the common list of nationalities requiring visas for entry to the European Union, under Article 2 of this regulation it is the Member States alone which decide the entry requirements. On the basis of information supplied by the Member States, the Commission has drawn up a summary of current visa requirements for nationalities not included in the common list, which was published in the Official Journal of the European Communities on 3 April 1998, page 4 et seq . According to this, only Ireland and the United Kingdom currently do not require a visa from holders of passports of the Hong Kong Special Administrative Region. The other Member States have announced that they will apply the same visa requirement rules that apply to China to residents of Hong Kong.
The Council intends, with the involvement of the European Parliament, to adopt an amended regulation on the common visa list, so that Hong Kong residents would no longer be subject to a common visa requirement in the EU Member States. The Member States would continue to decide themselves what entry rules to apply to Hong Kong residents.
I hope you will understand that I cannot comment on the national visa policies of the Member States, nor, in particular, on what their future policies are likely to be.
My colleague, Mr Hindley, apologises for his inability to be present.
From what we have heard, a decision on Hong Kong is being held up. Is it realistic to hold this up, when there is no threat of a large-scale influx of illegal immigrants, merely because there are fears as far as other countries are concerned? In view of the fact that the Hong Kong authorities have made strenuous efforts to make their travel document difficult to forge and that there is the issue of reciprocity, from which European travellers to Hong Kong benefit, is there not a special case at this point to make progress on this issue, which would strengthen relations between the European Union and Hong Kong and, for that matter, between Europe and China?
Mr Newens, we could spend a long time discussing whether the decision that has been taken is realistic or not, and whether the concerns or considerations that led to this decision are correct or not. The fact is that it has been decided in this way. The current rule will continue to apply, so visa-free access or visa requirements for Hong Kong residents entering the European Union will be decided at national level by the Member States. It is the exclusive right of the Member States to decide what criteria they apply in reaching this decision, and they should most certainly use all the information available to them, including the information you mentioned regarding the problem of forgery and security.
President-in-Office, I want to support the initiative of my colleague, Mr Hindley, and the remarks of my colleague, Mr Newens. As Parliament's rapporteur on Hong Kong, I am fully behind what they are asking in the House today. Bearing in mind the President-in-Office's comments about the exclusive right of Member States, would he not also accept that the policy of the European Union is support for the concept of one country, two systems? Respecting the right of individual Member States, would the Council not coordinate a policy which grants visa-free access, which, in my view, is the total implementation of the concept of one country, two systems?
Yes, I have to answer that question in the affirmative. On the whole, it is true that we should aspire to a common entry policy and, more generally, a common immigration policy within the European Union. We have that for the Schengen Area, and I hope that it will be extended. However, this does not change the situation that now exists in relation to Hong Kong. The legal situation within the European Union is such that the issue of whether Hong Kong residents require a visa for entry to an EU Member State is a national one. It is not something that can be decided at European level because the Member States are not currently willing to transfer the decision to European level. We can only guess at the reasons for this, as I am sure you are aware.
Question No 7 by Arthur Newens (H-0126/99)
Subject: The EU banana regime Would the Council make a statement about the latest developments in the dispute with the United States and other parties over the EU's banana regime?
I give the floor to Mr Verheugen to answer Mr Newens's question.
Mr President, ladies and gentlemen, on 4 March the Permanent Representatives Committee noted with approval the condemnation by Sir Leon Brittan, the Commissioner responsible for trade policy, of the unilateral measures taken by the United States on 3 March. The Council supports the Commission in taking all possible measures within the framework of the WTO to protect EU interests, and is to discuss the developments further. The Council has regularly discussed current developments in the banana dispute. Between Council meetings there has been constant close cooperation with the Commission in the 113 Committee and in particular with the ambassadors in Brussels.
I would like to thank the President-in-Office for his reply which is in support of the position of the Commission. However, does the Council accept that it will be regarded as an acid test whether the European Union is prepared to stand by poor producers in developing countries, in particular the Caribbean where they have no effective alternative means of livelihood, or give in to United States pressure on behalf of the large multinational companies who already control most of the market and have used their wealth to lobby major American parties? Its attitude on this issue could be a precedent for other cases. Can the President-in-Office therefore assure us that there will be no climb down whatsoever on this very vital issue?
Mr Newens, I would like to inform you that the Council has always held the view, and still does today, that this problem can only be solved within the framework of the WTO. The European Union has therefore asked a WTO panel to examine whether its banana regime complies with WTO rules, and the EU is prepared to accept and abide by the panel's decision. Only when this decision is announced can the WTO arbitrators decide on the US request for authorisation to impose sanctions, for example.
Mr President, if the WTO panel does not decide in our favour, what will the consequences be for the firms that have had to pay the tariff sanctions? Will you ensure that claims for compensation made by these firms against the US Government are pursued?
Mr Rübig, I am not yet aware of any definite position on this issue. As far as I know, no decision has yet been taken. I will have to give you a written reply to this question.
Question No 8 by Nikitas Kaklamanis (H-0131/99)
Subject: 'Euro-tax', social dimension of the EU and environmental protection There are certain misgivings within the EU about the level of Member States' financial contributions to the Union budget.
Has the Council considered the possibility of imposing a 'Euro-tax' as a levy on the movement of speculative capital and on a number of luxury goods consumed by high-income groups in the Union?
Might such a 'Euro-tax' be an option for consideration when the EU's system of own resources is revised, with the resultant revenue being used as a source of funding for the social dimension of the EU and for environmental protection?
I give the floor to Mr Verheugen to answer Mr Kaklamanis's question.
As you know, Mr Kaklamanis, the Council can only consider adopting new legislation on the basis of a proposal from the Commission. No Commission proposal has yet been submitted to the Council on the issue you mentioned.
Mr President-in-Office, your reply related to the formal aspect of the matter, which I am well aware of, but my question was more on a political level. You belong to a body to which 14 other governments belong, 13 of whom declare themselves to be Socialist governments. They declare that they are Socialists, but in fact they are neo-Liberals. A few days ago I read the election manifesto of the Party of European Socialists which talks of a social Europe. Are you aware that this year budget spending on a social Europe has fallen? Can you tell me what the political strategy of the Council is to find money for the social face of Europe and for the protection of the environment? Can you tell me whether you intend to debate with the Commission the imposition of tax on speculative capital, so that, with this money, we can help to produce a social Europe and protect the environment? Please do not answer me on the formal procedure, which I am already aware of.
Mr Kaklamanis, I have to agree with you. Because of the current political landscape in Europe - which I need not describe further as you have already done so - it has fortunately become possible to develop fresh momentum in the areas of social justice, employment policy and the environmental market economy. A huge effort is being made in all these areas, and in all these areas the German Presidency is extremely active. One example is the European Employment Pact that is to be adopted at the summit in Cologne. Another is the development of a European charter of fundamental rights, in which special attention will be paid to social rights. I could add many more to this list. My answer to your question is therefore emphatically yes: in European politics today we are seeing a clear trend towards focusing on social and environmental matters.
As the author is not present, Question No 9 lapses.
As they deal with the same subject, Questions Nos 10, 11 and 12 will be taken together.
Question No 10 by Mihail Papayannakis (H-0141/99)
Subject: Abduction of Öcalan After his futile attempts to find political asylum in any Member State of the European Union or to be tried by an international court (which was a desirable objective according to statements by the Italian and German Foreign Ministers reported in Agence Europe No. 73530), the PKK leader, A. Öcalan, fled to Kenya from where he was abducted and taken to Turkey.
Does the Council consider that Mr Öcalan's human rights have so far been respected, regardless of its views on his representativeness or his political opinions?
Does his abduction without his consent (statement by the Kenyan Foreign Minister of 16 February 1999) not constitute a violation of international law - and even an act of state terrorism - and what view does the Council take of such an act being perpetrated by a country which has applied for membership of the EU?
In the light of these events, can it be guaranteed that Mr Öcalan will remain alive and receive a trial worthy of a country governed by the rule of law?
Question No 11 by Alexandros Alavanos (H-0163/99)
Subject: The Öcalan case and the Kurdish problemIn the light of the latest developments in the Öcalan case and on the basis of its resolutions and decisions on applications for the granting of asylum (Council Resolution 20/6/1995, Agreement 97/C254/01), will the Council say how it judges the obstructive policies pursued by Member States of the European Union and their essential refusal to grant political asylum to the Kurdish leader Abdullah Öcalan? Was it not incumbent upon the Council to adopt a clear position on this matter before Öcalan fell into the hands of Turkish 'justice'?
What pressure does the Council intend to exert on Turkey to ensure that the Kurdish leader receives a fair and public trial and that his life is spared? What initiatives does it intend to take to convoke an international conference aimed at finding a solution to the Kurdish problem?
Question No 12 by Ioannis Theonas (H-0184/99)
Subject: Conditions of detention and threat to the physical and mental integrity and life of Abdullah ÖcalanSerious misgivings have been expressed about the conditions in which the Kurdish leader, Abdullah Öcalan, is being held in custody; it is also feared that his physical, mental and intellectual integrity, as well as his life, are under threat. It is alleged - and all the indications, such as the footage constantly broadcast in the Turkish media, confirm - that the authorities are keeping the Kurdish leader under the influence of psychoactive drugs in order to render him sluggish and dull his senses as a means of 'facilitating' the proceedings surrounding his case. Recently, moreover, the Turkish authorities themselves announced that Mr Öcalan had serious heart problems, possibly as a result of the conditions under which he is held.
The Kurdish leader is being held in solitary confinement in the harshest of prisons, the conditions in which have been repeatedly condemned by all the international human rights organisations, following his 'arrest' and detention which took place in an atmosphere of hysteria. The fact also that he is being subjected to legal proceedings while under the influence of psychoactive drugs which prevent him from acting and speaking freely, rendering him unrecognisable, is a blatant mockery of justice. Will the Council, therefore, say how it will react to this flagrant violation of the rights and dignity of the prisoner and what measures it will take to enable Abdullah Öcalan to be examined by independent medical experts in order to guarantee his physical and mental integrity throughout his detention and trial, safeguarding the right of the prisoner to his dignity and his life?
I give the floor to the President-in-Office to answer Questions Nos 10, 11 and 12 together.
Mr President, I would like, if I may, to answer the questions separately but in summary form. I will firstly answer the various questions raised by Mr Papayannakis. The Council would refer to the statement issued by the European Union on 22 February 1999, in which the European Union notes the assurances of the Turkish Government that Abdullah Öcalan will receive a fair trial. The European Union expects this to include fair and proper treatment and a public and legal trial before an independent court, access to a legal adviser of his choice and the admission of international observers to the trial.
It is not currently possible for the Council to judge whether Öcalan's abduction from Kenya constitutes a violation of international law, as you stated in your question, or, as you also said, perhaps an act of state terrorism. The Council does not have access to any clear and definite information concerning the way in which Abdullah Öcalan was brought to Turkey. It is therefore not possible to assess this. As to whether it can be guaranteed that Mr Öcalan will remain alive and receive a trial worthy of a country governed by the rule of law, I would refer you to the first part of my answer - the EU's demands in terms of the nature of the trial - and I would also point out that the EU has once again expressed its total rejection of the death penalty in the statement I mentioned earlier.
Moving on now to the question raised by Mr Alavanos, the first part of your question refers to the asylum problem. I must point out that the implementation of asylum procedures falls within the competence of the individual Member States and the Council cannot comment on them. In reply to your second question I would refer to the EU statement of 22 February 1999 which notes the Turkish Government's assurances that Abdullah Öcalan will receive a fair trial. I must reiterate what I said in my answer to the first question concerning the demands being made of Turkey on this point, and I would also repeat what I said about the death penalty. I would add that the European Union expects Turkey to solve these problems by political means and with full respect for human rights and the rule of law in a democratic society.
In this context, the European Union welcomes all genuine efforts to combat terrorism and to approach political solutions in such a way as to allow the reconciliation of the people concerned and a solution to the conflict.
In reply to the question raised by Mr Theonas I would say that the Council has not received any information that Abdullah Öcalan's rights are being violated in the course of the investigation and legal proceedings. According to a press release by the Council of Europe on 4 March 1999, a delegation from the anti-torture committee was allowed to visit the prisoner in private. The Council has not been informed of the outcome of this visit. In its statement of 22 February 1999, the European Union said that it expects the Turkish Government's assurances about a fair trial to include fair and proper treatment.
I would like to apologise for being late, but in this House we sometimes have to attend two meetings at the same time.
Let me begin by thanking the President-in-Office for the information he has provided. However, one issue has yet to be dealt with. I would point out first of all that we are also opposed to terrorism. One of the most serious problems affecting our country, Spain, is terrorism, although the situation there fortunately seems to be improving. So we too are opposed to terrorism. However, a group of Members went to Turkey last week to visit Mr Öcalan's lawyers, whose lives are in danger. They learnt there that Mr Öcalan is not as well as he should be physically and that his personal safety is clearly not guaranteed.
Mr President-in-Office, how does the Council plan to develop the general conditions needed for a political solution to the Kurdish problem, a problem that is not going to end with Mr Öcalan?
Thank you, Mrs González. I must tell you that, some years ago, a well-known Cuban singer had a hit with a song that could almost be applied in your case: it was about how to have two meetings at once without going mad. So, be wise and only have one meeting at a time.
Mr Verheugen, I would ask you to respond to the supplementary question by Mrs González.
Mrs González Álvarez, I would like to divide my answer into two parts, discussing firstly the Öcalan case and secondly the broader question. With regard to the Öcalan case, you may rest assured that the Council will keep a constant eye on this case and will comment or take action as developments require. The Council will also take careful note of all information concerning the progress of the trial and the treatment of Öcalan, and will consider whether this information requires it to take action. So I can assure you that this problem will be given regular and continued attention.
With regard to the broader issue, I have to point out that, as you know, Turkey has always rejected what it calls the internationalisation of the Kurdish problem. Turkey also regards comments made on this subject as inadmissible interference in its internal affairs and has to date not been prepared to talk to the European Union or anyone else about the Kurdish issue. You probably know better than I do that the official Turkish position is that the Kurdish issue does not exist.
I must therefore say that I see very, very few ways of exerting a positive influence on Turkey. However, in terms of the position of the German Presidency - which has given greater prominence to Turkey's status as an EU applicant country than did previous German governments - I would like to make it very clear that the same requirements for membership of the European Union apply to Turkey as to all the others. This means that Turkey is not at an advantage because of its particularly important strategic position, and it is not at a disadvantage because of the fact that it is an Islamic country. Turkey must meet precisely the same conditions as the others, which means that it must be a fully-developed democracy. We must be certain that human rights are respected and we must be certain that everyone in the country enjoys the same rights. I do not wish to use the term 'minorities' in relation to the Kurds, as in my opinion this is completely inappropriate in this context.
The issue here is full equality for all people living in a particular country. This is something we can and must impress on Turkey in relation to its progress towards Europe. If relations develop in such a way that it is possible to discuss a solution to the Kurdish problem in direct talks with Turkey, I have no doubt that we will be prepared to do so, but unfortunately such talks have simply not been possible so far.
Mr President, my allotted time is really very short. I would nevertheless like to ask the President-in-Office how she can be sure of the assurances and guarantees given by Turkey. I was present at the trial of Leila Zana and the 16 other convicted members of parliament. Leila Zana was sentenced to 16 years in prison. In front of the international observers, including our group, as well as the international media that was present, Leila Zana, a small and frail woman but a great democrat and a great politician, was beaten - there is no other word for it - by the rifle butts of the soldiers who were there for the trial. And this took place before our very eyes. So I do not believe these verbal guarantees for one moment. Equally, I do not believe that we will help achieve a peaceful solution to the Kurdish problem by continuing to sell arms to Turkey.
I should like to know what you base these assurances on. I would also like to know if it would be possible to introduce economic sanctions, especially having seen how pointless it was to believe that approving the customs union would help the country return to democracy. There are many other things I would like to ask you, but unfortunately I have run out of time.
Mrs Pailler, unfortunately I have to say that in such cases we cannot be sure that promises will actually be kept. There are no guarantees. I could give you dozens of examples of this from recent history, not only in Europe but in other parts of the world. That is simply the problem we have when we are dealing with countries in which there are certain constitutional shortcomings, and we all consider this to be the case in Turkey.
So there are no guarantees. However, what we can do of course is to judge the implications if, for example, Öcalan were not given unrestricted access to lawyers of his choice, or if international trial observers were not given full and unrestricted access. Then we could form an opinion. But I must add that even if that is done there is no absolute guarantee that a trial will really be conducted fairly and properly in all respects. Unfortunately I have to say that there is no guarantee of this even in states where the rule of law is fully developed.
Thank you, Mr President. Unfortunately I am unable to thank the President-in-Office as well. I wonder whether he has seen the blood-curdling images of cruel torture, the repression suffered by the leader of an entire nation and the excessive pride with which these images were broadcast throughout the entire length and breadth of this planet by Turkish television and by all the media. He says that the Council has no information. Is this of no concern to the Council? Does the Council believe that the state security court in Turkey will conduct a fair trial?
The President-in-Office has told us that there is no Kurdish problem, that there is no Kurdish nation, that there is no Kurdish minority, and this, simply because Turkey does not accept that there is! Has Mr Milosevic been persuaded that the problem in Kosovo is an international problem, that NATO is threatening to drop bombs and that NATO forces are preparing to enter Kosovo? Will the Council give us answers to these questions, convincing ones at least?
It is precisely because the Council is of course aware of the emotions that you have just described, in particular the video recordings and television footage, that is has made the statements and demands that I have repeated here today.
I was in Istanbul on Thursday and Friday and met Mr Öcalan's lawyers. They informed me that they had no precise documentation relating to the charges. They also said that had only been granted one brief visit to Mr Öcalan and that he was expressionless and totally under the influence of drugs. They have not been allowed to visit Mr Öcalan again and this all leads us to fear for his life, as has already been pointed out today.
Our trip there was a spontaneous one as Members of the European Parliament and it was very difficult for us. I would like to ask the Council if it intends to send European Union lawyers to Turkey to attend the trial and to help ensure that the trial is in fact fair, as you quite rightly said.
As I mentioned earlier, the Council put forward this demand and also supports similar demands from the European public that international trial observers be admitted to the trial. These are generally legal experts. The question is whether the European Union as an institution should take part in observing the trial if it is given the opportunity; this question has not yet been discussed and must be decided in due course.
Mr President, I should like to ask the Council representative, as he did not answer Mr Theonas, what he has to say to those who believe that a policy of double standards is being applied, depending on whether it is the Kurds or the Kosovars. In both cases, it is matter of stopping the repression and granting fundamental rights. What do you say to those who believe that the European Union is applying double standards in these two cases?
As far as I know, the Council has to date made no comment on this; so far, it has never linked the Kosovo issue with that of the Kurds. I do not intend to do so either.
Question No 13 by Astrid Thors (H-0142/99)
Subject: Coordination between the EU and the Council of Europe as regards policies for mutual assistance in criminal matters The Member States are negotiating an EU Convention on Mutual Assistance in Criminal Matters. The Council of Europe is negotiating a Second Additional Protocol to the 1959 European Convention on Mutual Assistance. The two drafts largely deal with the same issues but lack any kind of coordination. Have the EU Member States done anything to ensure that the same judicial solutions would be reached within the two fora? If not, what is the reason for pursuing different policies within the EU and the Council of Europe?
I give the floor to Mr Verheugen to answer Mrs Thors's question.
The coordination of negotiations on an EU Convention on Mutual Assistance in Criminal Matters and the Council of Europe's draft for a Second Additional Protocol to the 1959 European Convention on Mutual Assistance has been discussed in detail at EU level.
The working party on mutual assistance in criminal matters, which is drawing up the new EU convention, last examined the question of coordination at its meeting on 17 and 18 February 1999. The need for coordination between the European Union and the Council of Europe has been discussed on several occasions at the regular meetings between the troika, the K.4 Committee and representatives of the Council of Europe. Particular emphasis was placed on ensuring that their respective objectives in the area of mutual assistance are consistent and that overlaps between the legal instruments are avoided as far as possible.
One of the concrete results of this coordination process was that the Council Secretariat drew up a technical comparison of the EU draft and the Council of Europe's text. This document has proved to be a useful aid in the current discussions, and is currently being revised. Certain overlaps between the draft EU convention and the Council of Europe's draft protocol are unavoidable given that the objective of both new instruments is to improve rules for mutual assistance in criminal matters. The EU convention will impose stricter mutual assistance obligations on the 15 Member States than the Council of Europe protocol, which can be applied to over 40 countries with very different legal systems. This is true in particular of the rules concerning tapping into communications links.
It is gratifying to hear that there has now been some coordination between the EU and the Council of Europe. At the beginning of February, I happened to hear one of the Council's representatives, amongst others, say that there had been no coordination. Consequently, I think the time has come for us to consider the principles that are to be applied in the new agreements on mutual assistance in criminal matters.
It looks as though supervision of the Internet and e-mail is one of the areas where there has been no coordination in either of the agreements. It would appear that under one of the agreements, the Commission would like to compel the authorities to immediately hand out information about all e-mail correspondence. Can that be right and is it consistent with European principles, given that no one has yet defined the infringements that will be looked out for or established a corresponding legal requirement? However, it is good to hear that there has been some coordination on the basis of this initiative.
Mr President, unfortunately I cannot do so. The question initially asked by Mrs Thors did not refer to this special problem, so the Council Secretariat could not provide me with any documentation on this matter. I would very much like to answer your question but simply cannot do so; I must therefore ask you to accept a written answer.
As they deal with the same subject, Questions Nos 14 and 15 will be taken together.
Question No 14 by Esko Seppänen (H-0143/99)
Subject: Pensions of members of the ECB Executive Board According to reports in the Finnish media, Mrs Sirkka Hämäläinen, Member of the Executive Board of the European Central Bank, receives in addition to her salary at the ECB a special pension amounting to some FM 10 000 from the Bank of Finland, which is a member of the European system of Central Banks.
Was the Council aware of this before the salary levels of the ECB Executive Board were set, and does it know whether the other members of the ECB Executive Board also receive income apart from their salaries?
Question No 15 by Heidi Hautala (H-0157/99)
Subject: Rules applicable to ECB officials and Executive Board members on incompatibility and financial relationsThere has been a storm of protest in Finland about the fact that Sirkka Hämäläinen, a member of the ECB Executive Board, is not only paid a salary, but is also drawing an early retirement pension of some FM 60 000 from the Bank of Finland.
Can the Council therefore say whether the ECB has drawn up rules applicable to senior officials and Executive Board members in particular on incompatibility and financial relations, bearing in mind that, where such circumstances exist, the independence of the persons concerned may be jeopardised?
Has the ECB heeded the call from the Ombudsman and drawn up rules governing the release of documents into the public domain in the exercise of its tasks or the right of citizens to gain access to documents produced by and in the possession of the ECB?
If the answer to the above questions is 'yes', is information about the income, assets, and secondary occupations of senior officials and Executive Board members made available to the public under all conditions? If that is not the case, will the Council use its influence to ensure that a requirement to do so is laid down?
I give the floor to the President-in-Office to answer these questions by Mr Seppänen and Mrs Hautala together.
Article 11.1 of the Protocol on the Statute of the ESCB and of the ECB provides that no member of the Executive Board of the European Central Bank shall engage in any occupation, whether gainful or not, unless exemption is exceptionally granted by the Governing Council. The Protocol thus prevents the members of the Executive Board, in the interests of independence, from receiving remuneration for any activity other than as a member of the Executive Board. However, this rule does not prevent the appointment of an experienced person who may perhaps have a pension from a previous job.
It is not up to the Council to lay down the terms and conditions of employment of the members of the Executive Board, which under Article 11.3 of the Protocol are the subject of contracts with the ECB and are fixed by the Governing Council on a proposal from a committee of six members, three of whom are appointed by the Council.
Mr President, the Council has not answered my question at all. I asked if the Council knew, before the salaries of the members of the board of the European Central Bank were determined, whether they also received a pension in addition to that from the European Central Bank, and whether, besides Sirkka Hämäläinen, who is a member of the board, any other board member receives additional pay. The Council must answer these questions, as these matters are its responsibility. The European Central Bank and the national central banks which report to it are part of the EU scheme. The same rules for personnel apply to them as to any other EU institution. Under Article 232 of the Treaty, the Council must ensure that the rules of the Treaty and those relating to staff are implemented, and the Council must be responsible for ensuring that the rules that apply to the European Central Bank carry the same weight as those applying to other EU institutions. I would like to ask the President-in-Office of the Council to answer my question.
Mr Seppänen, I did answer the question, although you were not happy with what I said. I would draw your attention again to the relevant part of my answer. I said that the provision that a member of the ECB Executive Board may not receive any other remuneration does not prevent the appointment of an experienced person who perhaps has a pension from a previous job. To clarify this I would say that, according to the Council's understanding of the legal position here, there is a difference between remuneration and a pension that someone receives for work done previously.
Mr President, like my colleague, Mr Seppänen, I am surprised that the representative of the Council is not answering certain questions. I think it is important that the European Central Bank should operate transparently. It may be relatively autonomous and independent when it comes to monetary policy, but it must have some rules on transparency and, inter alia , automatic ineligibility for certain posts and financial impartiality on the part of its senior officials, such as the members of the board.
Mr President-in-Office, you have not answered these questions. Instead, you said there is no conflict in a situation where a person of experience receives a salary from the European Central Bank and a pension from some former position. Is it not the case that, in the context of the European Central Bank system, this former agency, the Bank of Finland, and the European Central Bank are in fact part of the same organisation? The representative of the Commission did not want to take a stand on this issue either. Who will?
Mrs Hautala, I must also say to you that I answered the question precisely, indeed very precisely. It is not possible to answer it any more precisely. I will say it once again. There is a difference between an additional remuneration that a member of the ECB Executive Board might receive and a pension that a member of the ECB Executive Board receives from a previous job. Legally, they are completely different. In the Council's opinion, the rules are completely clear. There is nothing to stop a member of the ECB Executive Board, who is paid by the ECB, from receiving a pension from a job he or she did previously.
I should like to know why an exception has been made for the European Central Bank, since according to my understanding of the matter, it is not possible to receive at one and the same time a pension from another appointment and a full salary from either the Commission or the Council. Consequently, I should like to know why an exception has been made in the case of the European Central Bank.
I must say quite honestly that I did not understand the question. What am I supposed to say? The honourable Member says that she does not understand something. She has not asked me a question. I can only repeat once again how the Council views the legal situation. It is clear. The question of whether it is possible to receive a salary as a member of the ECB Executive Board and to receive at the same time a pension from a previous job has been answered three times with a definite 'yes'. That is the Council's understanding of the legal situation.
Thank you, Mr Verheugen. You are asking to speak, Mrs Hautala, but I cannot give you the floor. You know very well that Members can only speak once during Question Time.
Question No 16 by Maj Theorin (H-0146/99)
Subject: Global solidarity 1.3 bn of the world's population are living in acute poverty, and the number is increasing.
In 1997 the OECD countries' aid to developing countries fell to 0.22 % of GNP. The indications are that it has continued to fall in 1998. The flow of private capital from the industrialised to the under-developed countries also declined sharply in 1997 and 1998.
The United Nations' target is for the wealthy countries to set aside 0.7 % of their GNP for aid. What does the Council intend to do within the OECD to ensure that this UN target is met?
I give the floor to Mr Verheugen to answer Mrs Theorin's question.
Mr President, Mrs Theorin is quite right to point out that development aid from Member States represented in the Development Assistance Committee of the OECD has fallen as a percentage of GNP. A comparison shows, however, that the figures for EU Member States, averaging 0.33 % of GNP, are much higher than the average figures for the DAC donor countries as a whole, where the corresponding figure is 0.22 % of GNP, whereas the contribution of such an important donor country as the USA is less than 0.09 % of GNP. Some states are seeing a reverse of the negative trend.
With regard to the flow of private capital to the developing countries, the European Union is very much aware of the importance of private investment and developments in the private sector in general. Directing private investment to developing countries can best be achieved by strengthening the private sector and creating conditions - particularly economic, legal, administrative and regulatory conditions - that promote investment. This was also the view stated by the European Union recently at the ACP-EU Ministerial Negotiating Conference on 8 and 9 February 1999 in Dakar, and it was a view which our ACP partners entirely shared.
The Council is also devoting greater attention to the problem of poverty which the honourable Member mentioned. It should be noted here that one of the fundamental points on which agreement was reached in Dakar was that the reduction and possible eventual elimination of poverty must be among the main objectives of the new partnership, along with sustainable development and the gradual integration of the ACP countries into the world economy.
With regard to Mrs Theorin's question concerning concrete measures to be taken at OECD level, I must point out that the Council, unlike the individual Member States and the European Commission, is not represented in the DAC and cannot therefore propose any concrete measures.
Thank you for answering my question. I was somewhat surprised to be told that some countries have been hiding behind the fact that the USA has given very little assistance to third world countries - that has been a well-known fact for some time. Nevertheless, there are also some EU countries whose aid budget comes to considerably more than 0.33 %. However, the goal of 0.7 %, established by the UN, serves as a useful target for all countries to aim at, regardless of whether they are in the Council or the OECD.
Since I first heard that poverty and its repercussions were being given the recognition they deserve - although it is not enough simply to recognise the problem - I have been wondering what measures the Council is proposing to take in order to deal adequately with the problems posed by poverty. What exactly are we willing to do to help third world countries?
Private capital flows naturally play an important role, as do trade agreements. I would remind the Council that the Trade Agreement with South Africa comes within that category, and I hope it will be signed on 22 March, thereby making it possible to provide assistance.
Mrs Theorin, I fully agree with you that helping to combat world poverty must be a central aim of European Union policy. Poverty is truly one of the most terrible scourges we are faced with today. As we in Europe are in a better position than most people in the world, it is also in our own interest to ensure that large parts of the world do not decline into ever worsening poverty.
This ever widening social divide is bound to lead eventually to political and social conflict that may even end in violence. Here our analysis is entirely in line with yours. It is also something we need to get across to people in our own countries, that development cooperation costs money but is in the end an important investment in our own security, an investment that is at least as important as what we invest in our military security. I fully agree with your basic views on this.
Mrs Theorin, you know what possibilities are available and what instruments we employ. The development cooperation provided by the European Union itself is geared towards these objectives, and the same applies to the development cooperation of most Member States. It applies to your country, my country and many others. We are on the right track. But I fully agree with you that a great deal more can be done and in particular that we must shed the notion that development cooperation consists of sending money somewhere in the belief that that will do.
It is indeed necessary to go for an integrated approach, and part of this involves integrating the developing countries' economies into the world economy, directing the flow of capital and investment to these countries using the measures available, and helping to build structures that are necessary and attractive for investment. All of this is included in our policy. There is never anything that cannot be improved upon. I am therefore grateful for any support we can find in terms of improving our policy's aims and the opportunities available.
Question No 17 by María Izquierdo Rojo (H-0148/99)
Subject: Participation of Libya in the forthcoming Euro-Mediterranean Conference in Stuttgart Will the European Union make it possible for Libya to participate in the forthcoming Euro-Mediterranean Conference in Stuttgart?
I give the floor to Mr Verheugen to answer Mrs Izquierdo Rojo's question.
This issue has already been discussed today, and the answer is that the Council has noted the Final Declarations of the Euro-Mediterranean Parliamentary Forum of 27 and 28 October 1998 in Brussels, which included the recommendation that the participants of the Third Euro-Mediterranean Conference should take whatever measures are necessary to allow Libya to participate fully in the Barcelona process.
On this issue the Council confirms the position it has adopted since the beginning of the Euro-Mediterranean partnership, namely that the door is being kept open for Libya and that Libya may participate in the partnership as soon as it complies with the relevant resolutions of the United Nations Security Council. The Council is following developments very closely. It has noted the recent positive developments and encourages the continuation of others' efforts in this area.
I gather from the reply by the President-in-Office that we have now reached the stage where we can actually welcome Libya since, as he knows, there is already an agreement between the parties involved, as was announced by the Secretary-General of the United Nations a few days ago.
Therefore, if he is telling me that the door will be open as soon as there is an agreement and he knows, as I do, that there already is an agreement, surely we can take it as read that Libya will finally participate in the coming Euro-Mediterranean Conference in Stuttgart as a full member. This was requested by the Euro-Mediterranean Forum held in the European Parliament in November and I believe that it is a wise move.
If that is, in fact, the case, can I assume, too, that Mauritania will also be able to participate? The Final Declaration here in the European Parliament also supported the idea of inviting Mauritania to become a full member.
Mr President, this afternoon Commissioner Marín said what needs to be said on the subject of Mauritania. Mauritania does not currently pose a problem for us in this context. As far as Libya is concerned, Mrs Izquierdo Rojo, I would be thankful if I could reach the same conclusion as you; I would be pleased if I could say that all the conditions we laid down had been met, so that Libya could take part in the Barcelona process. However, I do not share your optimism. The requirement is that the Security Council resolution must be implemented in full, and this will not be the case until the suspected assassins have been extradited.
Thank you, Mr Verheugen.
Ladies and gentlemen, exactly one and a half hours after the start of questions to the Council, that concludes Question Time.
Questions Nos 18 to 40 will receive written answers.
The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.
Nuclear sector-related activities for third countries (continuation)
The next item is the continuation of the debate on nuclear sector-related activities for third countries.
Madam President, the fewer of us there are, the more we need to keep to our speaking time, and I will do my best! Firstly, I would like to thank Mr Adam very sincerely for his report. The more I read through it, the more it strikes me just how excellent it is. I urge Parliament to treat this subject very seriously and to read the Adam report in detail.
The message is clear: we need cooperation, not refusal. Older reactors, especially first generation reactors, need to be decommissioned as quickly as possible, while modern plants need to be upgraded, and we particularly need to cooperate with the CEECs and the New Independent States to develop an all-embracing energy policy.
The more the eastern electricity network is connected to the western network, the more important this issue is becoming, as these countries will use their nuclear power stations to sell power to the West as a means of earning income. So it is by no means irrelevant to ask how this power is produced. What is more, the applicant countries - this is what I wanted to say during the debate just now - must also observe other environmental regulations. Not only nuclear power stations but also large combustion plant, cars and every single factory will have to adhere to the EU's environmental legislation. We cannot make any exceptions for nuclear power stations.
Nevertheless, there is one point that I would like to make, and I shall address this primarily to the Commission. It is not just a question of telling each other here in this forum how important all this is - we also need to draw attention to deficiencies. I was recently told about this by a German nuclear power station, Neckar-Westheim, which has been working with Zaporazhye for 10 years on improvements to valves. As you will be aware - and if not, I am telling you now - an accident took place there on 20 April 1995 along the lines of the Harrisburg incident. Similar incidents have also taken place at two other nuclear power stations in Russia. They should have reacted pretty quickly - it was only a problem with valves, a simple technical matter. Yet it has taken four years, and up to now nothing has happened, although an application has been made. Now there has to be an invitation to tender. If your house was on fire, can you imagine getting quotes to see which fire brigade was the cheapest? Your house would have burnt down by the time they got there! We need to apply different procedures in this case, and Gordon Adam is quite right in drawing attention to paragraph 20, which states very clearly what we should be doing. That is why I am asking for swifter action before the whole thing packs up!
Madam President, we in the Liberal Group tabled an urgent resolution a few weeks ago, also signed by Mrs Plooij and Mr Frischenschlager, on the K2 and R4 nuclear power stations in Ukraine. We have withdrawn this resolution now that the Adam report is on the agenda, but we would nevertheless like to say something about this issue.
I entirely agree with the rapporteur that optimum use must be made of the capacity of the safe power stations that are now ready or under construction, at least where this is the least expensive option. I have read various reports that the K2 and R4 power stations in Ukraine are to be decommissioned using EBRD and Euratom money, but we feel very uneasy about this. We originally asked for the Court of Auditors to produce a report on this use of Euratom funding, but Mrs Aelvoet has tabled two amendments that go even further, and we in our group intend to support her. We think that Euratom and the EBRD should not be providing money to decommission these two power stations. Furthermore, the ESPOO Convention requires Ukraine to keep its neighbours informed about its nuclear power stations, which it has not done. Ukraine is not a signatory to the ESPOO Convention, but as Western European institutions we are perfectly entitled to insist that it should meet the ESPOO requirements, in order to guarantee that Ukraine's neighbours have some say in the future of its nuclear power stations.
Madam President, ladies and gentlemen, in the context of building Europe, and also with enlargement in mind, we need to have an energy policy in keeping both with market trends and the real needs of consumers. There is an ever-increasing role for the EU here.
This is the context of Gordon Adam's two reports, and he has prepared them with all the rigour and insight that we have come to expect from him. The point at issue is to optimise electricity distribution throughout the whole of Europe, taking into consideration the ineluctable development of the market for gas, of which there are still substantial reserves. The objective is not only to interconnect the electricity networks of central Europe and the EU, but also to facilitate natural gas imports from third countries. The task before us now is to diversify sources of energy supply by continuing to use fossil fuels, whilst endeavouring to minimise CO2 emissions. Given the rapid growth in energy demand, we need to develop a realistic percentage of renewables and at the same time exploit Europe's nuclear know-how.
Gordon Adam's second report is about improving nuclear safety in eastern Europe. In this context, fuel reprocessing is just as important as operational safety. Improved safety at traditional nuclear power stations is an objective of the PHARE and TACIS programmes, which new regulations have improved for the period 2000-2006. We are not talking about a replacement for government strategy in third countries - this is about using dialogue and cooperation to achieve essential improvements in the safety and energy efficiency of their reactors. It is particularly important to achieve better management of waste from civil power stations, as well as eliminating 50 tonnes of military plutonium in Russia. The European Union cannot stand by and allow Russian military plutonium to accumulate as a result of implementing nuclear non-proliferation treaties.
An integrated energy policy bringing together national governments and the European Union is essential. It should steer industry towards rational use of energy and greater use of renewables, including improvements in the nuclear energy sector as a whole, with a new generation of reactors and management of the fuel cycle, in particular the end of the cycle, in other words nuclear waste.
We need an ambitious yet pragmatic and responsible programme under which the European Union can use its powers to achieve both short-term and long-term benefits. In the short term, we need to make rapid progress with the EPR, the European pressurised water reactor, which is both safer and more profitable, as it will reduce the cost per kWh by over 10 %. Whilst by using MOX fuel nuclear waste can be eliminated in part, we still need to be making preparations for the long term now, and - at the same time - to initiate a study to evaluate the technology involved in hybrid reactors, such as the reactor recently proposed by Carlo Rubia. However, work is also needed on high temperature reactors, which are notable both for their energy efficiency and for their capacity to eliminate 90 % of military plutonium.
Work needs to be done under the EU framework programme, in Member States and in third countries, to develop the necessary technology. Improvements in nuclear safety and the elimination of waste, coupled with diversification of energy supplies, will enable us to meet the increase in demand throughout Europe and to reduce emissions of greenhouse gases. This makes European energy policy a model for others to follow.
Madam President, when you look at the Commission communication on nuclear sector related activities for CEEC and NIS states and at the Court of Auditors' report, you could be forgiven for thinking that they were about two totally different subjects. Given that the Commission claims that its communication gives an overview of funding provided and successes to date, together with new guidelines on programme implementation, the document we are considering, with just 13 pages of text and 17 pages of annexes, really is an outrage. Nebulous statements such as - and I am quoting now - ' the European Union has undertaken a great number of activities in the nuclear sector since 1990' and 'special programmes were created with considerable budgetary appropriations' are not what I would call an evaluation!
The passage in the communication about radioactive waste management is a real gem of vacuity. Let me quote the following: 'The radioactive waste programme is giving many CEEC/NIS organisations and institutes a wide insight into western technology and safety culture, and this has helped to specify problems in this area and to better define concrete implementation projects'. I think these gentlemen must have been peering into a very deep hole indeed! What projects, what problems? What form does the EU participation envisaged take? Bearing in mind that we do not have a permanent storage solution anywhere in the EU, but just shift waste around from one country to another and then dump it at some interim storage facility, that really is rich!
Participation by eastern European countries in EU research programmes is portrayed as being highly successful, but we are not given any evidence of this alleged success. Or do we call it a success story when despite the agreements entered into under the Nuclear Safety Account for the closure of high-risk reactors, all of these reactors are still operating? The Commission and the Council have specifically stressed the importance of this agreement on closures, so I find it all the more amazing that the rapporteur has simply ignored this, instead of stepping up pressure on these states. It is simply not acceptable for us to be using EU tax revenues to increase the danger, instead of minimising it!
The rapporteur's assumption that building new nuclear reactors increases pressure to close down older ones is spurious. On the contrary, as history has shown, old reactors which should have been scrapped will continue to operate and export power until they blow up in our faces. And what is more, the disposal problem has not been solved in these countries and the risks of proliferation are mounting. We should not be using EU tax revenues to create new markets for EDF. It is generally accepted that it is cheaper to build combined-cycle gas turbines and to encourage energy efficiency measures.
There is no evidence that the money spent so far has in any way had the desired effect, and it is high time that the Commission recognised this and changed its policy. So, although Mr van den Broek has already left again, I would like to ask when we can expect a new communication based on the real facts. And I would like to have an answer this evening!
Madam President, we have been looking at the issue of nuclear safety in the CEECs and the New Independent States for well over 10 years now, and a solution is still not in sight. Not a single one of the reactors which are today euphemistically called first generation reactors has been closed to date, although there has been a substantial flow of EU funds to the CEEC and NIS countries and various agreements have been concluded. The aim of all this has been something which I believe everyone in this House wants: to close down these dangerous rust-heaps known as reactors as soon as possible, or, even better, yesterday!
I would like to thank Dr Adam for what I am sure was the very difficult task of preparing his report. In it, he says it is necessary to agree energy plans and strategies with the applicant countries, with the other Central and Eastern European countries and with the NIS, with the objective of closing down nuclear reactors ready for the scrap-heap, ceasing work on unsafe reactors already under construction, and at the same time meeting the energy requirements of these countries, which are at present to a very large extent covered by nuclear energy. In drawing up such a strategy we will of course need to respect the sovereign right of these countries to decide at national level whether or not they wish to continue using nuclear energy. We will also need to involve regional and local authorities in this process as far as possible, and I believe that an energy plan of this kind will pave the way for renewables, making this an important opportunity for these countries.
Although there are to be various transitional arrangements for the applicant countries in the environmental field, there should be no transitional arrangements where nuclear safety is concerned!
Madam President, environmental protection measures will only have a significant impact on competitiveness where a company is directly competing with companies in regions where such measures are not in force. If we apply the same principle to the nuclear power sector, this means that it is absolutely essential for nuclear safety standards in the applicant countries to be brought into line with those in the EU. However, if in addition to closing down nuclear power stations, funds are to be made available for upgrading nuclear power stations still operating, these funds should come from the operators themselves, in keeping with the liberalisation of the electricity market and the polluter pays principle. The source of these funds should therefore be the proceeds of electricity sales and not subsidies or EU funds. Otherwise, the market will be distorted to the advantage of nuclear power in applicant countries, which we mostly certainly do not want.
So it is only logical to demand that EU funds from the PHARE and TACIS programmes intended to improve nuclear safety in eastern Europe should not be used to finance upgrading, but rather that they should be used solely for supporting nuclear regulatory authorities in eastern Europe, for nuclear safeguards and to create a state-of-the-art regulatory regime. I would ask the House to vote for my amendment on this subject, which has already been approved in committee.
Madam President, as all the other speakers here have pointed out, the safety of nuclear power stations is the most important issue when the EU is dealing with the nuclear power sector in the applicant countries and the New Independent States, and it is unacceptable to grant these countries transitional arrangements. Safety requirements mean that some power stations will have to close. The reaction to this is often that new nuclear power stations will be built instead. It is this response that is unacceptable. We cannot export views that we ourselves no longer hold to other countries. And the truth is that the peoples of Europe do not want any new nuclear power stations. Therefore, the most important thing in the Commission's communication is in fact that it emphasises the need to draw up energy plans for the whole energy sector, and not just the electricity sector, with particular emphasis on energy saving, developing alternative sources of energy and using energy efficiently. All too often, we see that the answer to a growing demand for energy is simply more power stations. What is needed is something else, and not least in the countries of Central and Eastern Europe.
Madam President, because of the procedure for the accession of the countries of Central and Eastern Europe and the partnerships that have been formed with the New Independent States, the European Union has to take initiatives regarding nuclear safety. In these regions, there are 50 plants with obsolete Soviet nuclear reactors which must be decommissioned, simply because they are extremely dangerous. It is well known that the first generation RBMK and VVER 440/230 Soviet reactors are dangerous, since they are unable to withstand accidents. Reactors such as these still exist and still operate in Bulgaria, Lithuania, Slovakia, Armenia and Russia, while those in the former German Democratic Republic have been closed down for good.
In particular, the Commission is called upon: firstly, to abide by the agreements to decommission first generation reactors, such as the Kozloduy reactor in Bulgaria, the Ignalina reactor in Lithuania and those in Slovakia; secondly, not to give financial assistance for first generation reactors; and, thirdly, not to grant Euratom loans to modernise later generation reactors, unless a guarantee can be given that agreements to decommission first generation reactors are pushed through, because these are a threat to the people of Europe.
Ladies and gentlemen, Mr van den Broek had the opportunity today to speak on these matters.
I think that he fully covered the difficulties which have arisen and which are set out in the report by Mr Adam. I should like in turn to assure you that the Commission will continue its attempts to achieve the maximum level of safety in respect of nuclear reactors. As regards the countries of Central and Eastern Europe, we will of course incorporate the issue of nuclear safety within the framework of bilateral agreements, and above all within the framework of the attempt to prepare these countries for their adoption of the acquis communautaire and subsequently their accession to the European Union. In other words, this will be an important aspect of the pre-accession strategy for the countries of Central and Eastern Europe.
Finally, as regards the efforts of the Commission to decommission nuclear reactors in those cases and in those countries where safety problems have been identified, I wish to assure you that the Commission, regardless of the respective strategies of those countries, is continuing to stand firm on the agreements that have already been concluded with them. For this reason, we are doing our utmost to coordinate the efforts made by EBRD and, of course, by Euratom, to provide the necessary loans for nuclear reactors.
Against this background, I wish to tell you that this morning, in Ukraine, a task force was put into operation with exactly this objective in mind, that is, to help the Ukraine Government to move swiftly towards reorganising its energy sector and to meet all the necessary conditions for these loans to be granted. In the other countries, such as Bulgaria, and in other countries with which the Commission is collaborating, we are trying to use all the possibilities at our disposal to help these countries to achieve a complete reorganisation of the energy sector, so as to give them the opportunity to use other energy sources. For this reason, we are attempting to move the banking sector towards helping to support such plans.
I should like once again to reassure the House that, in line with the principles supported by the European Parliament and restated in the report by Mr Adam, the Commission is continuing its efforts to ensure the safest possible operation of nuclear reactors.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Mr Eisma, we really are so short of time that I would prefer not to take any further questions; otherwise we shall not get through our business for today, and we are already behind schedule.
Madam President, I very much regret that Commissioner van den Broek is not here for this part of the debate. It is not true, as the Commissioner present says, that Mr van den Broek dealt with all our comments this morning; that would have been impossible. The debate is still continuing, and we would have liked to have had an answer from the Commissioner responsible. Perhaps the report could be passed on to Mr van den Broek.
That concludes this item.
Multiannual energy programmes
The next item is the joint debate on the following reports:
A4-0085/99 by Mr Robles Piquer, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision adopting a multiannual programme for the promotion of renewable energy sources in the Community (1998-2002) (ALTENER II) (COM(97)0550 - C4-0071/98-97/0370(SYN)); -A4-0084/99 by Mrs Bloch von Blottnitz, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision adopting a multiannual programme for the promotion of energy efficiency (1998-2002) (COM(97)0550 - C4-0072/98-97/0371(SYN)); -A4-0086/99 by Mr Stockmann, on behalf of the Committee on Research, Technological Development and Energy, on the communication from the Commission on energy efficiency in the European Community - towards a strategy for the rational use of energy (COM(98)0246 - C4-0316/98).
Madam President, in 1916, Thomas Edison, who knew a thing or two about electricity, wrote the following: 'We should use the forces of nature to obtain our energy. Light from the sun, wind and the tides are forms of this energy. But no, we burn forests and coal as if we were burning the door to our house to keep us warm. We live like savage invaders of the earth and not as if these resources were ours forever.'
In my mind, these dreadful words, written over 80 years ago in the middle of the First World War, are clearly an appropriate starting point for the debate on the three reports the European Commission is using to help fill the gap left by a lack of a Community energy policy. The Member States do not want this policy, even though the Members of this House and the Commission are in favour of it. I am referring initially to the report by Mrs Bloch von Blottnitz and to the report by Mr Stockmann - the first on energy efficiency and the second on the rational use and saving of energy. We will discuss these later.
My report, Madam President, is a report on the section of the new Framework Programme for Action in the Energy Sector that attempts to establish a multiannual programme for the promotion of renewable energy sources. If we look closely, we find that this is the key element of the whole programme. In short, it is an attempt to strengthen, extend and improve the effects - I would say the positive effects - of the Altener programme, which has now become Altener II. The programme covers activities that seek to naturally maintain the ecological balance, to respect the environment, and to ensure security of supply while reducing energy import dependence, as the percentage of such imports is growing rapidly in the European Union. Also, by exploiting these renewable energies, it seeks to reach a certain balance with the technological advances made and to create jobs.
There are forerunners to these reports and to this situation. Firstly, there was Altener I, from 1993 to 1997, then the provisional form and the final version of Altener II that should take us up to the year 2002. Let me also remind you of such important documents as the Green and White Papers from the Commission and, if I may make a slightly more personal reference in this case, the 1994 Madrid Conference. In a week's time we will reach the end of the first five-year period since this meeting was held. I should like to remind you that the relevant authorities from Spain and many other countries were present, and also that my friend and, Commissioner, your predecessor, Commissioner Matutes, was present at that meeting and was actively involved. Mr Mandelis, now a minister and one of your fellow countrymen, was also present and, at the time, held the Presidency as it was the turn of the Greeks. Both these men helped us in a very efficient manner.
We are talking here about wind energy, thermal and photovoltaic solar energy, biomass, small-scale hydroelectric schemes under 10 megawatts, geothermal energy and, perhaps in the future, harnessing energy from tides. Recently, interest in all these forms has clearly increased, not decreased. A few days ago, a pun in a major French daily paper said that wind energy had the wind in its sails. Fortunately, t is not only wind energy that is doing so well, although this is the form that is experiencing greatest growth. I believe that on this matter you must choose between three attitudes. Either you believe that our efforts concerning these forms of energy are useless, or you think that these energies could replace conventional forms in the near future, or, and in my opinion this is the sensible position, you believe that we should slowly increase the percentage of energy consumption from renewable sources under the terms that have been laid out in all these documents. Of course, we still cannot describe such documents as satisfactory or definitive but they are an important first step. Many countries are already aware of the fact that this situation is changing. It would be difficult to list them here due to a lack of time but I will mention one simple figure: at this moment in time I can tell you that, in 1998, the amount of wind energy produced and consumed in the European Union increased by no less than a third in relation to 1997.
I should like to finish by saying that we must continue along these lines and that, as rapporteur, I recommend that we all vote in favour of my report as well as in favour of the other two. In the case of my report and that of Mrs Bloch von Blottnitz, we should vote in favour of the amendments already accepted by the Committee on Energy, Research and Technological Development. I do not think that we need to include the others. In conclusion, I should like to congratulate my two colleagues whose reports we are about to consider.
Madam President, together with the Altener programme, the SAVE programme is our only weapon for achieving the 8 % reduction targets to which we committed ourselves in the Kyoto Protocol. This makes it all the more amazing and incomprehensible that we only intend to spend ECU 68.45 million on SAVE II over five years and ECU 281.1 million on Altener, also over five years, whilst in the same year we are throwing ECU 170 million at nuclear fusion for just one year! There is also something else that I find puzzling: how is it that when the Commission was evaluating SAVE I it came to the very firm conclusion that only legislative measures would help us to achieve our objectives, yet such measures are quite absent from SAVE II? I have also failed to find a clear list of what we actually want to achieve.
However, one thing is certain: in Germany, for example, equipment in permanent stand-by mode in homes and offices consumes the equivalent of the output of two 1 000 MW power stations. This is irrefutably stated in a study by our own Federal Environmental Agency. Furthermore, no one denies that if we finally started using energy rationally this would be an innovation that would create jobs, give us a competitive edge and preserve the environment. And I am talking about baseload electricity, because you would be saving power morning, noon and night, as everyone knows and as everyone keeps saying. We hear this day in, day out, like a hawker's sales patter, but no one is actually doing anything about it! I find myself becoming suspicious that big industry just does not want this to happen - they simply do not want it! If we could reduce baseload power consumption, and it would be quite a simple matter to save 30-40 % straight away by using electricity rationally, and we could also generate a lot using renewables, that would enable us to decommission a good many nuclear power stations only used for baseload.
This demonstrates how woolly this policy is, and how much waffle there is: there is more talk than action. This policy will not enable us to achieve the reduction targets we are committed to, nor will it equip us with the sort of technology for the next millennium that would allow us to really boost our exports and achieve a presence on the world market, which in turn would allow us to create jobs and preserve our environment. This meagre programme really is not enough to achieve all that. If there is no money available, we should at least adopt legislative measures, quite apart from the fact that if we could finally agree on an EU-wide energy tax that would be a real success story. There is no incentive to save with energy as cheap as it is now.
So I would like to ask the Commission when it finally intends to take some action - we have had endless discussions about this in the House, and we have repeatedly said that we need intelligent programmes for rational use. We cannot just carry on using the same old Stone Age methods as if they were good enough for us. We know something needs to happen, and we have the means to achieve it, and yet nothing is being done! What can you hope to achieve in five years with ECU 68.1 million? And that is supposed to include the EFTA countries as well!
Surely we cannot really intend to classify incineration of municipal waste as renewable energy, as proposed in the Altener II report. What does that suggest? Renewable energy means solar, biogas, hydro and wind energy, used rationally of course, the two things go hand-in-hand. The Altener and SAVE programmes are like brother and sister, but we need to have the political will to act and not hold back. The Commission has our full support on this. Why is it not making progress in this area instead of letting the Council dictate to it all the time? We all know that the Council does not want anything to happen. I have already explained to you why no progress is being made - there are many other parties involved who have nothing to gain from savings in baseload!
That is why I am asking you today to make a little bit of progress in this field, Mr Papoutsis. SAVE and Altener are token programmes with very good intentions, but we both know that you can achieve nothing with so little money, none of us can achieve anything! We not only have our post-Kyoto commitments, we also have a duty to future generations. So I hope that Parliament will accept my amendments to the legislative proposal, including the further 1.5 % annual saving that I have included, and not just the ridiculously low 1 % that the Commission has proposed!
I must apologise, Mrs Bloch von Blottnitz, I wielded my gavel after just three minutes, but I thought you were speaking as rapporteur and then I had the impression that it was no longer a rapporteur who was speaking, but someone who was presenting their own views, and that rather confused me.
What I have just said reflects exactly what the committee agreed, including the 1.5 %, it is all in the explanatory statement. I have not invented anything new!
Madam President, ladies and gentlemen, I would like to congratulate my colleagues, and I think that we are all pulling in the same direction on this subject.
The issue of energy efficiency seems to have lost its importance in the public's eyes in recent years, as confirmed by the International Energy Agency. This subject is regarded as irrelevant, quite simply because despite population growth and increasing energy consumption, there are sufficient fossil energy sources for the foreseeable future. And I believe that another reason is that the market has gone quiet - it is not giving any price signals. Quite the opposite in fact, crude-oil prices are lower than before the oil crises. So who has any interest in improving efficiency? Certainly not energy producers, consumers scarcely at all and industrial consumers only within limits. It is we politicians who are most concerned, because we understand the link between energy consumption and CO2 emissions. And that is why we have committed ourselves to reducing Europe's CO2 emissions as compared with 1990, as has already been highlighted at Kyoto and Buenos Aires under the Convention on Climate Change, the Framework Convention.
Another political motivating factor is that if we carry on in this way, the share of imports will rise from 50 % to 70 % by 2020, and with it our dependency on third countries. Yet there are enormous opportunities available to us. Of course, opinions differ on the extent of the technical and economic potential for energy savings over the next five years, but whether we aim for 18-20 % or higher, the potential is still very great indeed.
If we take our political role seriously, it becomes apparent that we need annual efficiency gains of at least 2.5 %, instead of just 0.6 % at present. If we want to be consistent, these gains are necessary, and they are possible as well. The Commission is calling for 1.6 %, but there is scope for more. We can only achieve this if we agree upon a comprehensive strategy at European, national and regional level, and that is indeed what the Commission is proposing. This strategy must require Member States to commit themselves to binding national overall targets, it must include guideline targets by energy type and economic sector, and we ourselves want reports at three-yearly intervals, starting in 2001.
That brings me to certain priority individual measures. We need a directive on energy efficiency standards in public procurement. We need guidelines for the renovation of existing buildings. We should start with the European institutions themselves. We need guidelines for the award of contracts for buildings maintenance and for new buildings. And while we are on that subject - and this has already been mentioned - a consistent policy on renovating old buildings would also create new jobs.
Second, we need more targeted campaigns aimed at specific occupational groups and comprehensive labelling of all electrical consumer and capital goods. A start has been made, but something more comprehensive is needed.
Third, we need to increase the use of combined heat and power, and we must be careful that this option does not lose out because of the liberalisation of the internal energy market. An 18 % target is sensible and this also has the Commission's support.
We need a financing programme for energy service companies or ESCOs. They have great potential for the future and could assist energy conservation.
Fourth, there is great potential for transport systems, leaving agriculture aside for the time being. Concepts such as logistics and intermodal transport serve to demonstrate just how much could be done in this field. Some initial steps have been taken under the fifth framework programme on research, but more needs to be done.
Fifth, stand-by losses need to be reduced. Mrs Bloch von Blottnitz has touched upon this already. We expect the Commission to bring forward a communication on stand-by losses as soon as possible.
My sixth point is that we of course need an EU-wide energy tax. We need to tackle this old chestnut yet again, and I hope that the next Parliament will do something about this at some point. I hope there will be sufficient insight to achieve this. I am all too well aware of what happened to the Cox report.
Even if no one is going to win any political medals by fighting for energy conservation, increasing energy efficiency is and will continue to be the cleanest and safest source of energy that we have, and we should be focusing on that.
Madam President, the Committee on the Environment has drawn up opinions on two areas within the multiannual framework programme for measures in the energy sector. These are renewable energy and energy efficiency. From an environmental viewpoint, they are two sides of the same coin. There is a need for both, because if the current trend continues, global demand for energy will double by the year 2020. We therefore need good plans and programmes if we are to meet our Kyoto targets. On the whole, it can be said that the Commission's proposal does not contain enough new thinking. It focuses too much on conventional energy solutions rather than renewable energy ones; on centralised systems rather than decentralised ones; on traditional, economic tools rather than new thinking; on purely technical measures rather than an holistic approach. That is just not enough, so it is wonderful to see the reports before us, which up to a point pull in the same direction as I have described.
There are a number of areas which I would like to highlight. Firstly, the administration of the programmes. There is a problem with these programmes like so many other EU programmes, which is that they are far too confusing for applicants, so many people have difficulty getting involved in them. The reason I am emphasising this is because the second point - involving ordinary consumers - is absolutely essential if we are to achieve the results we wish to see. Only through consumers can we get adequate local initiatives. On the subject of local initiatives, I would also like to mention the organisation of the tariff systems, which have to be adapted to the decentralised structure and cannot simply take priority over a large number of major areas and ideas. It is essential that the programmes are controlled at national level, where people have the greatest knowledge of their own environment. It goes without saying that different conditions prevail in different areas. Solar energy should be exploited where the sun shines and windmills should be placed where the wind blows, and the Member States themselves know that best.
Madam President, the only thing you can say about these three reports is that they are acceptable, and we can vote for them - but that does not solve our problem. We have already made a great many declarations of this kind in the House. We always agree. It is hard to think of another issue on which Parliament and the Commission see eye to eye to such an extent as on promoting renewables. That is not the problem. And yet I feel powerless when I look at the figures, which almost drive you to despair.
Let us take Mr Seppänen's report, for example. Mr Seppänen quite rightly says that if you exclude hydro-electricity, renewable energy's share is only 1.3 %. If you include hydro, it is 6 %. We want to increase the renewables' share to 12 %, but there is little scope for a major increase in hydro - you cannot rape nature, there are limits. The other aspect of renewable energy is biotechnology. Hydro and biotechnology combined account for 95 % of renewable energy. Hydro is chiefly found in the northern countries and in the Alpine regions of Austria and France and so forth, and biomass is found in the same countries, but you cannot extend these sources of energy at will, unless you are willing to pay the price.
Extending the use of biomass, on the other hand, is bound up with agricultural policy. The fact is that a key omission from the proposals on agricultural policy in Agenda 2000 is a chapter on renewable energy. That really should have been included. I know that the Commission did some work on this, but in the end it was not incorporated, because the finance ministers did not of course want to pay for it: it would cost money. That is the crux of the matter. Fine, we want renewables, but we have to introduce them despite current market trends, because as a rule they are more costly than the cheap energy we currently have.
That is why Mrs Bloch von Blottnitz is quite right: nothing will happen without legislative measures. The market will not achieve this by itself, otherwise this would have happened long ago. So we need prefinancing. In the longer term renewables will pay for themselves, but at this stage we need to prefinance them, and I therefore think that our biggest problem is not the technology itself - of course we want better and better plants, that goes without saying - but prefinancing. How can we mobilise private capital and public funds and persuade the banks to play a more active part in this field?
To my mind, that is the central issue with renewable energy. We once had a debate about feeding in electricity from renewables here. You will recall that the proposal I made at that time was rejected by a majority of Parliament. Well, perhaps that was not such a disaster, perhaps there are better suggestions, but we have not heard them yet. I would also like to ask Commissioner Papoutsis when a proposal along these lines will be brought forward, because at that point we were promised such a proposal before the end of the year. It is now March and we still have not seen a proposal. I grant you that this is a complicated field, and I do not envy you your task. I tried it myself and had no luck in this House. I wish you more luck, but we must do something. Do something better than I proposed. You will have my full support, but we must do something.
We cannot wait for the market to solve this. There is also a link with energy prices. According to the Commission documents, energy efficiency has been increased by just 0.6 % per annum over this decade, because energy prices are so low. In the 1970s and 1980s the rate of increase was 2 %, because energy prices were high. That is an economic fact, so we need to get a hold on this problem. We have suggested energy taxation, which I know is not very palatable, but we need an honest debate about these issues, mere declarations are no longer enough.
Madam President, the framework programme now under discussion combines all the elements of the EU energy policy and will hopefully help to coordinate the EU's work and make it more effective. It is important that different sectors within the Commission move in the same direction, to conserve energy and exploit renewables. Even to achieve the aims of the White Paper, not to speak of the still more challenging aim put forward by the committee, there has to be growth in the biomass sector in particular. At present there are considerable amounts of biomass in certain regions, especially in northern areas of the EU, in the form of logging waste, for example, which remain totally unexploited. However, these areas lead the world in developing the kind of logistics know-how for gathering this material, and growth in the industry is forecast.
I would like to emphasise two points. Firstly, it will be vital, in my opinion, for us to be able to use the Structural Funds for projects relating to renewable energy in the future too, as there is a dearth of resources for other EU actions. Secondly, I would like to stress, as others have, how important the issue of taxation on energy is.
Madam President, saving energy is the cleanest energy source. Some of those here today have also come to the same conclusion. We should therefore have additional energy taxes at EU level. To me that seems obvious, and I am waiting patiently for a proposal from the Commission and for the Council of Ministers to approve it. Tough economic measures are required in order to promote renewable sources of energy, the efficient use of energy and, in particular, to ensure that the traditional, conventional, environmentally unfriendly, reactionary energy society becomes a thing of the past.
Many fine words have been uttered tonight on the desirability of promoting renewable sources of energy, but nothing ever actually happens. Consequently, it is absolutely essential that we introduce tough economic measures to set us on the right track.
Both the Commission and the Council of Ministers, together with an unholy alliance here in Parliament, continue to support the nuclear power industry and refuse to recognise that the modern sources of energy are renewable ones - a rational use of energy - which mean more jobs, a cleaner environment and healthier long-term economic prospects. So why are so many people opposed to such an outlook? My generation and my political group most decidedly are not!
Madam President, Commissioner, ladies and gentlemen, I would like to say at the outset that I support Mr Robles Piquer's report on the promotion of renewable energy sources, Mrs Bloch von Blottnitz's report on promoting energy efficiency, and Mr Stockmann's report on the rational use of energy. All three reports demonstrate that Parliament has the will to make progress with a diversified energy policy which would encourage environmental protection.
As I see it, that is the direction we should be heading in today. We need to encourage the development of energy sources which, although they at present only offer partial solutions to the various major challenges currently facing the European Union, nevertheless offer very real solutions. The first challenge is of course the environment. New energy sources, and in particular wind energy, hydro and solar energy, are clean sources of energy. In this respect we need to remember the commitments that we entered into at Kyoto in 1997. Furthermore, these new energy sources should also allow us to reduce our dependence on third countries for supplies of oil, gas and other energy sources. Fifty per cent of our energy comes from outside the Union. This percentage is due to rise to 70 % by 2020, which is not without its risks.
What is more, although technological developments have certainly reduced the prices of these new energy sources, this reduction is still not enough, and we must therefore finance RTD programmes in this field. The recently launched fifth framework programme on research should enable us to do this.
In conclusion, Madam President, I would like to remind Members, at a point when unemployment has been called the main enemy of the European Union, that these energy sources will generate many new jobs. That is a point that it was also important to mention this evening.
Madam President, Mr Stockmann sounded rather resigned when he said that the issue of energy efficiency is not exactly centre-stage in political debate at present. However, I believe that energy efficiency is very much uppermost in the minds of people who are concerned about saving money. I have many contacts and discussions with industrial leaders who say that energy efficiency - and this applies particularly to the basic goods sector - makes it possible to use less energy, and to cascade energy, that is to use it two or three times. This does not just mean saving a great deal of money, but also making technological advances which ultimately mean that we develop new methods and that, as Mrs Bloch von Blottnitz said, we remain competitive on the world market and can create new jobs in new industries.
We have discussed the promotion of renewables in Parliament at length and in great detail, and I think that there is little new that I can add. We need to invest in renewables if we want to achieve the Kyoto objectives to which the EU has committed itself. I also expect, Commissioner, that during accession negotiations you will pursue a strategy of increased use of renewable energy sources, because the other countries have signed up to the European Union's Kyoto objectives and the first six applicants, which will already be Member States at the relevant point in time, will have to comply with these objectives in exactly the same way.
In addition to these reports, on which I congratulate the respective rapporteurs, we will also have to make further efforts. Mr Linkohr has already mentioned that we are waiting for a proposal from the Commission on how renewables can be promoted now that the directive on feeding in renewables, which Mr Linkohr himself proposed, has failed to find majority support in Parliament. We need a proposal along these lines because it is necessary, when bringing renewables onto the market, to create a certain buffer, and to offer some support until they become commercially viable. We need to start by discussing energy taxation again, because the present situation is that the costs associated with energy production - and above all electricity generation at power stations with high emission levels - are spread equally, and not borne by those whose actions give rise to these costs. This cannot be allowed to continue if we wish to observe the polluter pays principle.
I hope that in future the sun will play a greater role in determining where our energy comes from than it does today.
Madam President, I am pleased to see that there is a large measure of agreement on the importance of developing new forms of energy among all of us here in Parliament and at the Commission. That is why demonstration projects are incredibly important. The good results we obtain in demonstration projects are made available not only to our Member States in the EU, but also to the applicant countries and the third world, where the fastest growth in energy consumption is taking place. It is therefore amazing that so little money has been allocated to creating good, solid demonstration projects which can really show others the best way to do things. The most capable countries, the most capable institutions and the most capable industries are the ones who will show us the direction in which to go. We all know that today we are emitting twice as much CO2 as plants can break down. And we know that the use of fossil fuels will double by the year 2020. We are heading for a very difficult period, and we should be deeply concerned about how our climate will develop and what burden will be placed on our ecosystems.
I see increased research and the development of new technology as the only way forward. In many places today, taxes aimed at modifying behaviour, or so-called 'green taxes', have simply become new taxes, thus creating a negative attitude towards them among the general public. In the long run, only an increased awareness of the problems through information and education will lead to responsible use of our limited energy resources.
Madam President, on behalf of my group, I should like to say that perhaps there is no real need to be as pessimistic as some of our colleagues have been. I have just returned from northern Austria, where 30 % of energy already comes from renewable sources and where there are more solar panels than the whole of Spain, despite the fact that there is less sun. At the same time as this meeting on solar energy was taking place in Wels, which followed on from the Madrid and Milan meetings, a major conference of the European Wind Energy Association was being held in Nice, which hundreds of people attended.
Moreover, as German magazines are reporting, we know that there is now something called the 'German, Spanish and Danish model'. This simply means that some governments are becoming aware of the issue and are beginning to grant significant amounts of aid to renewable energies. For example, anyone who has read the latest Spanish Royal Decree from the end of December will know what I am talking about as there is now something called a 'feed in' system, to use our usual jargon, that redistributes the various renewable energy sources according to different scales. And there are many countries that take wind energy very seriously, such as Holland, Sweden, Finland and Greece, a country that is also covered in solar panels. A few days ago, I was in my home country where a day seminar on wind energy was being held, for the second time, in Santiago de Compostela. This form of energy is experiencing tremendous growth in Navarre, for example, a region that already meets 20 % of its needs in this way.
The Commission now wishes to begin an experiment with 100 local authorities that hope to be fully supplied and served by some form of renewable energy. I believe that this so-called 'campaign for take-off' is proof of the fact that, in spite of everything, some governments are becoming aware of this issue and that binding legal provisions are beginning to emerge. And of course, the joint action of the Commission and Parliament has played an important role in promoting these new forms of energy and I believe we should be proud of this.
Madam President, I would first of all like to congratulate the three rapporteurs, Mrs Bloch von Blottnitz, Mr Robles Piquer and Mr Stockmann, on their reports and on their excellent work.
All three reports are part of a broader Community initiative to achieve a cleaner and sustainable future energy supply. The promotion of renewable energy sources and increased energy efficiency are the keystones of our policy to tackle environmental pollution and to reduce CO2 emissions.
As you know, the Altener and SAVE programmes will make up by far the largest part of the framework programme for energy, which has been adopted and is already in operation as regards the remaining programmes. Following the adoption of the Altener and SAVE programmes within the next few months, the framework programme for energy will be able to operate as a unified whole and as an overall energy plan.
I should now like to talk about each of the reports in turn, starting with the report by Mr Robles Piquer on the Altener programme, which concerns renewable energy sources. The Altener programme is a fundamental instrument for the implementation of the Community strategy and action plan for renewable energy sources, through which we aim to achieve our objectives. Our aim is to double the share of renewable energy sources in the gross domestic consumption of energy in the European Union by 2010.
In the context of the Altener programme, the development of standards for the equipment needed in connection with renewable sources will continue, as will the development of strategies and the strengthening of those methods which will promote the market penetration of renewable energy sources. New production activities will strengthen the contribution of Altener to the 'Campaign for take-off', which was announced in the White Paper on renewable energy sources. In addition, thanks to the Altener programme, projects will be undertaken on a broad scale which will include technologies for renewable energy sources which are now ready to be implemented. Participation in this programme will also be open to the countries belonging to the European Economic Area, as well as the countries involved in negotiations to accede to the European Union. Before I move on to the amendments, I should like to thank Mr Robles Piquer, not only for his report, but also for his continuing support for the Community strategy on renewable energy sources over the last few years.
As regards the amendments, the Commission is able to accept 14 amendments as they stand. These are Amendments Nos 1, 4, 5, 7, 8, 9, 10, 13, 17, 18, 19, 20, 23 and 24. In addition, the Commission is able to accept seven further amendments, but only after they have been specifically reworded to bring them into line with the White Paper. These are Amendments Nos 2, 6, 11, 14, 16, 21 and 22.
Amendment No 3 refers to the putting in place of a Community plan of action which, however, has already been established. We would prefer a reference to the implementation of the action plan which was formulated in the Commission proposal. Amendment No 15 provides for a new programme objective 1a which is already covered by Objective 1, and also relates to the actions that are to be taken under Objective 2e. As regards Amendment No 26, I believe that Parliament has in mind here the Commission's attitude that the committee procedure should not be changed. Amendment No 12 cannot be accepted because it refers to indirect costs and competitiveness, whilst the internalisation of the profits from renewable energy sources and the different ways and means of improving the competitiveness of renewable energy sources have already been elaborated at some length in the White Paper. In addition, the Commission is unable to accept Amendments Nos 27 and 28, because they go beyond the scope of this programme. Nor can we accept Amendment No 29, since we feel that the organic part of urban waste is a renewable energy source. Finally, we accept Amendment No 30 in principle, but we believe that this is already covered in the monitoring of progress of renewable energy sources which is provided for in Article 2.
Madam President, I should now like to move on to the equally important report by Mrs Bloch von Blottnitz on the SAVE programme, which refers to the rational use of energy. I would like to thank the rapporteur warmly for the quality of her report.
We all agree that the contribution of the SAVE programme to the rational use of energy and to reducing CO2 emissions in the European Union is especially important. The SAVE programme does not serve that objective alone; it also aims to secure the Community's energy supply. The European Union will continue to import large amounts of primary energies. The measures which aim to improve the way in which we use our energy sources would seem to have important implications for the lifetime of finite sources of mineral fuels, and will clearly reduce our dependency on imported energy. The SAVE programme will continue to support energy labelling and also the development of standards of energy efficiency for appliances which consume energy. We shall also continue to underpin the efforts of Member States to improve their energy efficiency, by exchanging information on the one hand, and by closely monitoring the performance of energy efficiency on the other.
A significant share of the budget will continue to be channelled towards setting up local and regional SAVE offices, and its effects will be multiplied in conjunction with investments from the Community Structural Funds. The countries belonging to the European Economic Area as well as the countries involved in negotiations to accede to the European Union will continue to be able to participate in the programme, using their own financial resources. At this point, I would like to express my agreement with the rapporteur, Mrs Bloch von Blottnitz, on the level of budgetary funding. I agree with her entirely that, for renewable energy sources as a whole, and for the saving of energy and energy efficiency, we need more resources. It is clear, however, that we are moving in an area of financial austerity and, unfortunately, the European Parliament and the Council have not allowed the appropriations for these particular objectives to be increased any further.
As regards the amendments, I would like to say that the Commission is able to accept five amendments exactly as they stand, and these are Amendments Nos 2, 3, 7, 10 and 16. We are also able to accept Amendment No 8, subject to it being reworded. The Commission will put forward new legislative measures where these are fully justified at Community level and in cases where other means, such as self-regulating agreements with the industry, have not yet proved effective. Moreover, initiatives by the Commission to take new legislative measures do not depend on the SAVE programme being adopted.
Amendments Nos 1, 6, 9 and part of No 11, which provide for the number of legislative initiatives from the Commission to be increased, are not appropriate in this specific context and, as such, cannot be accepted. Amendments Nos 13, part of 15, 9 and 20, in which additional areas of study and pilot actions are proposed, substantially limit the scope of the programme and also the flexibility of the initiatives, and cannot therefore be accepted. The part of Amendment No 15 which talks about improving energy efficiency by switching from one energy source to another cannot be accepted either, because it goes beyond the scope of the programme. The Commission is unable to accept Amendment No 4, because an evaluation of the SAVE programme by independent assessors has shown that the programme has contributed to a large extent to improving energy efficiency in the Community. Amendment No 5 and part of No 11 also cannot be accepted because the objective of 1.5 %, although desirable and although we could agree to it in principle, is nevertheless over-optimistic in practice. Amendment No 18 cannot be accepted because it creates confusion between the SAVE and Altener programmes, and nor can Amendment No 12, because it too creates confusion between the SAVE programme and the fifth framework programme for research and technology. We are also unable to accept Amendment No 21, because we feel that the call for complementarity with the programmes that are being developed in the Member States makes our action more effective. By the same token, we do not accept Amendment No 22, because we consider it to be unnecessary. We want the countries of Central and Eastern Europe, Cyprus and Malta to participate in the programme, but it is clear that funding their participation cannot be covered by the SAVE budget, because this would render the programme completely impossible to implement.
As regards the call made by Mr Linkohr for a directive on the use and promotion of renewable sources of energy within the framework of the internal market in electricity, I should like to assure you that we are continuing our efforts and our consultations both with the German Presidency and the European Parliament to achieve the best possible outcome which the Member States could accept immediately, and which could be adopted immediately by the Council. I am bound to say that the Commission was prepared to put forward a directive. However, following discussions with the presidency, with certain Member States and also with the European Parliament, we realised that our proposal was a more ambitious one than the Member States were able to accept at this particular time. For this reason, we are proceeding apace with our efforts to devote all the time we have available to putting forward a proposal which could be accepted by the next Council of Energy Ministers.
Finally, I would like to deal with the equally important and comprehensive report by Mr Stockmann on the Commission communication on energy efficiency.
The importance of taking measures in the area of energy efficiency is set out using powerful and persuasive arguments, and the various actions are clearly defined.
I would like to stress that the Commission agrees to a large extent with the principles and the bases of the report by Mr Stockmann, and also with the measures he proposes. There is also a complete convergence of opinion as regards the importance the report attaches to measures to disseminate information in the most effective way possible, to improve and bring into line with existing guidelines the standards and guidelines for public procurement, and to promote combined heat and power. This is also true in respect of the priority given to energy efficiency guidelines which relate to the renovation of existing buildings and the awarding of contracts for buildings maintenance.
The measure proposed to promote energy service companies will be examined with particular care by the Commission's services, especially now that we have a new sphere of activity as we move towards the liberalisation of the market. Against this background, your proposal could best be examined in the light of these new developments. The Commission also agrees with Mr Stockmann regarding the regular evaluation of the Member States' plans for energy savings. We must encourage Member States to promote national energy plans in this direction. I would also like to point out that the possibilities for improving energy efficiency which are put forward in the report by Mr Stockmann are to some extent greater, and the objectives somewhat more ambitious, than the corresponding objectives contained in the Commission's communication. These greater possibilities and ambitious objectives are, of course, very laudable, but the Commission feels that they will be difficult to achieve with the existing Community funds. However, there is no doubt that they reflect the high priority given by the report to promoting action for energy efficiency.
Madam President, I would once again like to thank the three rapporteurs for their excellent reports, which were of considerable help to us when we held our discussions, and which have brought us one step closer to attaining our common objective, which is nothing more than a sustainable future energy supply.
Madam President, have I understood correctly? Is the Commissioner refusing to accept Amendments Nos 6 and 11? If that is so, we might just as well go home now. If we just have your ECU 68 million over five years and no legislative measures - because you do not seem to want to take those on board - we will not get anywhere at all. That is quite obvious! So when are you finally going to present some legislative measures, because without them this charade will go on forever.
Madam President, indeed I do not accept those amendments, and for no other reason than that the legislative initiatives which must be taken by the Community and the legislative initiatives which must by taken by the Commission do not depend on the SAVE programme. We must move forward in this direction in any event. I do not accept them for that reason, and not because there is opposition to them in principle. It is not necessary to include the legislative initiatives in the SAVE programme.
Thank you, Mr Papoutsis.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Bank charges
The next item is the joint debate on the following oral questions:
B4-0146/99 by Mr Hendrick and Mrs Randzio-Plath, on behalf of the Group of the Party of European Socialists, on bank charges; -B4-0149/99 by Mr Gasòliba i Böhm, on behalf of the Group of the European Liberal, Democrat and Reform Party, on bank charges in the euro area; -B4-0150/99 by Mr de Lassus Saint Geniès, on behalf of the Group of the European Radical Alliance, on exchange rate costs in the euro area; -B4-0151/99 by Mr Wolf, on behalf of the Green Group in the European Parliament, on bank charges following the introduction of the euro; -B4-0152/99 by Mr Gallagher, on behalf of the Union for Europe Group, on bank charges in the European Union following the introduction of the euro; -B4-0153/99 by Mr Herman, on behalf of the Group of the European People's Party, on bank charges following the introduction of the euro; -B4-0154/99 by Mrs González Álvarez, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on bank charges.
Madam President, ladies and gentlemen, monetary union has been with us for over ten weeks, but consumers in the EU are still finding it difficult to see the day-to-day advantages of monetary union for them. People travelling on business or as tourists who need to change their own national currency into another national currency - both of which after all simply represent the euro, which does not yet exist in the form of coins and banknotes - have discovered that the commissions charged on such transactions are still high, too high in fact. Their opinion is shared by the Subcommittee on Monetary Affairs, following its hearing involving banks, buildings societies and consumer associations.
I would like to put the following question to the Commission: was it not a fundamental mistake to ignore the European Parliament's proposals during initial consultations about what should be covered by the euro regulation? I have in mind not only the legal status of the euro and provisions on standards and international recognition of the euro, but also the issues of converting bank accounts, conversion costs and dual pricing. But above all, I have in mind the commission charged on exchange transactions. It should be possible to apply yardsticks in all these areas so that savings on exchange rate hedge costs and other costs which previously applied to transactions in the European Union, and which no longer exist today, are passed on to our consumers, customers and travellers, as a kind of bonus.
What strikes me is that the fee structure in the various Member States is remarkably similar. Yet in some Member States we now have commission rates of 6 %, and many people have reported different commission rates when exchanging from one national currency to another. This applies to the French franc, for example. I have also heard, for instance, that it is more expensive to change German marks into Italian lire than into French francs.
I also have to say that both colleagues and members of the public have reported that there are banks and building societies which have ceased to offer exchange facilities, especially for certain currencies. I have heard that there are even central banks which have stopped making no-fee exchange transactions. The Commission needs to carry out a thorough investigation of all these issues to put a stop to these practices. And I mean an investigation by the Commission itself, not one under the aegis of the European banking associations.
It is simply unacceptable that the introduction of the euro has not created greater confidence in monetary union on the part of our consumers, but just the opposite, it is breeding a climate of mistrust. It is high time that we had transparency. We need to know how high costs and charges were before the introduction of the euro and how high they are now after its introduction. We need an initiative from the Commission. What is more, what effect is competition having in reducing costs and charges for exchange transactions? It is scandalous that Italian banks have been given advance warning of an investigation! And can anyone claim that the Commission's investigation of only eight banks in connection with a possible cartel agreement is adequate?
That is why I think it is really important for the Commission to launch an initiative or take some other measures, perhaps even in the form of legislation, on maximum charges. The Commission's actions on cross-border transfers also really leave a great deal to be desired, given that there was a political undertaking to do more than just reduce the cost of cross-border transfers as from 15 August and to make such transfers more secure.
As Members of the European Parliament were are deeply concerned about all these issues, and the public expects the Commission to take some action instead of dilly-dallying.
Madam President, Commissioner, ladies and gentlemen, the banks claim that changing coins and notes from the euro zone costs them more for transport, insurance, staff and so on. I find this hard to believe. Why? Because changing money within one and the same currency does not cost anything. For example, I do not have to pay to change a BEF 10 000 note into ten BEF 1 000 notes.
Now, the exchange rates for the euro zone currencies have been fixed against each other and against the euro since the beginning of the year, which means that they form part of the euro and are thus part of one and the same currency. So what is the difference? The House has been calling for there to be no charge for changing national currencies into euros because it is a compulsory exchange. We have not insisted on the same thing for exchanges between the euro zone currencies because these are voluntary.
What we need, in any event, is complete transparency, which should in itself lead to lower costs both for exchanges and for cross-border payments. This must happen by 31 March this year, otherwise our group believes that we must consider introducing binding legislation so that the credibility of the euro is not undermined and consumers can enjoy the full benefits of monetary union.
Madam President, even though not all the questioners are present for the discussion, the large number of oral questions on the subject of bank charges proves the importance and, if I may say so, the seriousness of this matter. Allow me to begin by summarising the situation before dealing with some specific issues.
Since the Commission is being asked to take an initiative, I should like to explain the various initiatives already undertaken by it, all of them complementary with one another. First of all, the Commission fully agrees that one of the main arguments used to convince the EU's citizens of the benefits of the single currency was the fact that the introduction of the euro would bring down costs for tourists and for businesses trading across borders. We remain absolutely convinced by the soundness of this argument.
Prior to the introduction of the euro, as the honourable Members know, the Commission adopted Recommendation 98/286 on banking charges for conversion to the euro. It provides that banks should not charge fees either for the conversion of accounts from the national currency of a Member State participating in the euro zone, for example from the French franc to the euro in France, or for the conversion of payments from the national currency into the European currency and vice versa. By the same token, banks may not levy different charges for services denominated in euros: in particular, they may not levy charges higher than those applying to identical services denominated in the national currency unit.
Finally, for services such as the conversion of banknotes, the recommendation establishes rules on the transparency of the fees charged. On 8 December 1998 the Commission published an initial assessment, revealing that banks throughout the euro zone were intending to abide by the recommendation. It is true that the recommendation does not specify what constitutes an acceptable level of charges, but the volume of charges currently being levied on the services in question is undeniably a cause for serious concern. As you know, we must distinguish between two types of operation: the conversion of euro zone banknotes and cross-border payments.
Let us begin with conversion transactions. Prior to the introduction of the euro, as Mr Hendrick and Mrs Randzio-Plath stressed in their question, conversion charges - covering the exchange-rate risk and the costs of handling foreign banknotes - were partly concealed in the spread; clients therefore had the impression that they were paying less than was really the case. Now that the conversion rates have been set officially, banks must indicate - separately from the conversion rate - every charge that is made. The elimination of the exchange-rate risk, deemed to represent around 15 to 20 % of the charges levied, and greater competition resulting from transparency should lead to a reduction in conversion charges, which has already happened to some extent. But this process must be accelerated.
The Commission has been monitoring recent developments in this field very carefully, and has taken a number of measures to ensure that the cost of converting banknotes in the euro zone really is competitive. On 12 January 1999, I wrote to the European banking associations requesting the necessary information to compare the level of fees before and after the introduction of the euro. On 5 February, the Commission - that is, Mr de Silguy, Mrs Bonino and myself - issued a statement to the press inviting all the banks to publicise the changes they had made, before and after the introduction of the euro, to the total level of charges for banknote conversion in the euro zone and for cross-border payments in the form of cheques, credit transfers and paper. We asked the euro-zone banks to forward this information to the Commission by 31 March, via their European associations. Similarly, the press release of 5 February invited users of financial services to inform the Commission - by e-mail or fax - of cases where the banks have failed to respect the legal framework of the euro or the Commission's recommendation on the transparency of bank charges.
My department has so far received some 200 messages. These relate to the level of fees, or to the continued existence of fees, rather than a failure to respect the legal framework or the recommendation. Mr Van Miert has since begun to investigate possible violations of the rules on competition, so as to ensure that there is competition between financial service providers in respect of exchange-rate fees and other bank charges. This matter was specifically raised by Mr de Lassus Saint Geniès. However I would also make it plain - to Mr Gallagher and Mrs González Álvarez in particular - that there is currently no intention of taking legislative measures in this area; after all, direct intervention in the establishment of banknote conversion costs in the euro zone would be incompatible with market principles and with contractual freedom. That is the situation for the time being.
If I may, Madam President, I should now like to answer some of the specific questions raised by the honourable Members, implying that the present levels of charges for cross-border services indicates that the recommendation is being ignored. As I have explained, the recommendation states that such charges must be transparent, without specifying an acceptable level. Concern over the level of charges would rather seem to indicate the opposite, namely that the banks are abiding by the recommendation on transparency, which has raised awareness about the level of charges that were previously completely or partly hidden.
The honourable Members wonder, furthermore, whether or not the disappearance of the exchange-rate risk has affected the level of the charges made for such services. We have received some partial data in response to our enquiry of 12 January; we publicised these on 29 January, but by 31 March we expect to have a complete picture of the situation on the basis of the requested information. We shall report back to Parliament accordingly.
Finally, as regards cross-border payments - a topic raised by Mr Gasòliba I Böhm - this is a matter of great importance, which will not disappear automatically with the introduction of euro banknotes in 2002. In a single-currency area, it will be increasingly difficult for the public to understand why cross-border payments in euros should be more expensive than national payments. Therefore this problem must be addressed as a matter of urgency. It is not only politically important, but also commercially important to the banks that this matter should be explored rapidly, not least through investment in cross-border links between national retail payment systems, as pointed out by Mr Herman. The Commission is determined to act as a catalyst for all these developments; and to Mr Wolf, who asked what other initiatives are planned, I can reply that this is one. We are currently preparing a communication, to be published by May 1999, concerning the policy on payment systems in the economic and monetary union.
Last of all, as far as cross-border credit transfers are concerned, I would recall that the directive which Parliament helped to adopt dates from January 1997, and that in the Conciliation Committee a very late date had to be set for its entry into force: mid-August 1999. The main reason was that this was demanded by one Member State, whereas the majority of Member States formally undertook to transpose the directive no later than the start date of the euro. However, this has not happened in most Member States, and at the ECOFIN Council on 8 February, I pointed out to the Finance Ministers that this directive needs to be implemented as soon as possible; I am following this up in writing. Therefore the Member States too bear considerable responsibility here. I would add that, according to press reports over the past few days, the French Minister of Economics and Finance intends to embark on a dialogue with all the parties affected by euro-related bank charges. This is an encouraging sign. Given the overall context which I have described and in which - as you see - the Commission is actively pursuing a cohesive set of measures, I can assure the honourable Members that we are especially grateful for Parliament's support, not least in the form of initiatives such as the hearing which Mrs Randzio-Plath recently organised on this issue.
Thank you, Mr Monti.
I would just say something on the procedure. With oral questions to the Commission, the practice is always that the authors first introduce their questions, then the Commission answers, and then come the speakers for the political groups, who can once again state their position.
Madam President, I have listened carefully to Commissioner Monti's explanations and we must say that they are unsatisfactory. They are unsatisfactory for several reasons. The first of these is the fact that this is not an unexpected situation we are facing. This is not the first time the House has debated the matter. We have already looked at this issue, and we have had plenty of advance warning. More than one year before the final stage began, we had already discussed this issue - levying bank charges during the transitional stage of monetary union - many times in the House. On two occasions, Parliament reached a conclusion which it made clear to the Commission: in order to avoid unfair practices in this field, the Commission would have to use its power of initiative to prepare a regulatory instrument, a definitive regulation that would set specific limits and establish some discipline. The Commission felt that this was not necessary, that a weaker instrument would suffice - a mere recommendation - and that we should trust in the effects of competition to control the situation.
However, the truth is that the situation is even more negative than the most pessimistic forecasts. The general rule in terms of charges for exchanging euro area currencies is that the charge is at least 3 % and, in many cases, it is more than 3 %. Frankly, it is difficult to see how this figure can be taken as a real cost.
It is difficult to believe the claim made by some banks that the exchange rate risk component in former charges only accounted for 10 % of the charge. Today, the Commissioner is telling us that it is between 15 % and 20 %. This is unbelievable. The majority of reasons banks use to continue charging handling costs, such as the cost of personnel, insurance, storage and so on, are reasons that would also be valid excuses for levying a charge for changing a 100 000 lira note into ten 10 000 lira notes. Costs are also involved in these cases, they are also non-interest bearing assets and so on.
In the end, the result of such behaviour from banks will be that many people, many normal people, will come to the conclusion that the euro is not a single currency that has replaced the currencies of the 11 Member States participating in monetary union but that it is just one extra currency. It is another currency on top of their own currencies that still exist in practically the same conditions as before the euro was introduced.
The single currency is a reality for the stock exchange and for the financial markets but not for normal people, not for tourists who need to change their money to spend it in another country. Nor is it a reality for the emigrant who is sending money to his home country and who sees that the cost of transferring money has remained the same or, in some cases, has even risen. It is as if the euro, the single currency, does not exist.
What is at stake here, Commissioner, is something extremely important: the credibility of the single currency, the credibility of the most important operation the Union has undertaken in a very long time. This is what we are gambling with and, for this reason, we feel we should once again draw your attention to the possibility of revising the Commission's initial approach.
Madam President, like my colleague, I am dissatisfied. Obviously I appreciate the Commissioner's commitment, but I would point out that I asked the Council an urgent question on this topic in January, which has still not been answered. For over four years the Commission, Parliament and the Member States' finance ministers have been telling the public and businesses that there would be a change of scene in the Community as from the landmark date of 1 January 1999, in that the cost of moving currency - the number-one tool of unification - would disappear. But none of this has happened! It is more expensive to change a euro-zone currency now than it was in 1998. I could go on about this at length, but now is not the time. I have in my pocket a small example of what I am saying: like every conscientious MEP - and I am, moreover, vice-chairman of the Committee on Economic and Monetary Affairs - I have one euro account in my own country, Italy, and another here at my workplace. I paid a cheque drawn in euros into another euro bank account, and was asked to pay not only the normal cost of the banking transaction but also the cost of converting a foreign cheque. So I called for the branch manager and asked him whether he knew, in that specific case, what the lira was. To his answer that the lira is our national currency, I replied that, on 1 January, the lira - or franc, deutschmark or peseta - in fact became the national unit of the single currency.
Unless the banks start working towards a common currency rather than a national one, it will be hard for us to convince the public, business leaders and small traders to work in a market which - as you rightly say, Commissioner - must become not just a single market but an internal market.
Madam President, Commissioner, it has been interesting to take part in today's debate. I also wrote a letter to the Commission on this matter prior to the issue of electronic payments coming up for discussion.
Much has been said on the subject of exchange-rate charges and transfer costs. It was interesting to note the Commission's repeated assurances that it would issue a communication in May, possibly devoted exclusively to payment systems. Moreover, I think people are very surprised that we do not have an interoperable bank card or customer payment system. I hope that on the one hand the Commission, by being vigilant with regard to competition, ensures that no one is excluded from the different payment or interoperable systems to be launched in the near future and, on the other, that it makes use of all the opportunities which are available.
I should also like to suggest that while we are deciding what needs to be done, we also look into the transaction costs incurred as a result of using a credit card in another country. This is, of course, the only interoperable system which people can use when they are in another country. It is very hard to understand why the cost of using a credit card outside one's own country, but in another euro country, should be so high. I hope the Commission will give some thought to the matter. In this context, charges of 4 % and above have been mentioned.
Madam President, first of all I should like to say that one of the major arguments used to convince our EU citizens of the benefits of the single currency was the fact that the euro would reduce costs for travellers and for enterprises involved in cross-border trade. It was widely anticipated that the elimination of exchange rate risks between the currencies of Member States within the euro zone would lead to a reduction in the costs involved in conversion transactions between these currencies. Notwithstanding these arguments, charges for exchanging euro area currencies have remained relatively high, as have bank charges for cross-border transfers, despite the fact that all the currencies are now inextricably linked.
Parliament has consistently insisted that compulsory conversions between national currencies and the euro must be eliminated in every shape and form. It is important that the EU institutions remain vigilant on this matter. The Commission must continuously monitor, assess and publish the bank fees charged by the financial and banking sectors to ensure that no overcharging arises. This data must take account of the structure of bank charges and must allow for direct comparisons between conversion costs before and after the introduction of the euro so that transparency can be maximised on this important issue.
The banking and financial sector in Europe should take it upon itself to draw up a code of conduct to ensure that the EU financial legislation governing these currencies is strictly enforced.
In conclusion, I welcome the fact that the European competition directorate is now investigating banks suspected of overcharging customers for transaction costs post- January 1999.
Madam President, I am delighted that you have called upon me to speak on behalf of the non-attached Members, but as there is no such group, I have the luxury of speaking on my own behalf, as anything else would not be logical. I have started off very dangerously, as with only one minute's speaking time, you can only afford such a long introduction if you can refer to what someone else has already said. In this case I am pleased to say that I fully agree with all Mrs Randzio-Plath's requests and would simply like to support them, in particular her call for the Commission to launch a real initiative and, as far as possible, to ensure transparency.
However, the vital point is not that the public are now paying excessively high charges, but the fact that this came as a surprise. They had no idea what they were in for, and that is what is really wrong. The same members of the public who had to put up with major packages of cuts in order to meet the convergence criteria were persuaded to accept those criteria on the grounds that in future they would be able to travel within Euroland just as they had travelled within their own country in the past. The fact is, that has not happened. Charges still exist and in some cases they have even risen. The public do not perhaps feel that they have been cheated - I do not want to exaggerate - but at the very least they feel let down. This has done nothing to enhance the European Union's reputation in the eyes of the public in the various Member States.
Madam President, Commissioner, in Le Monde on Wednesday 10 March there was an article with the following headline: 'Euro still a virtual currency for consumers', with the sub-heading: 'Two months after its introduction, the European currency is still a marginal method of payment'.
I could not have put it better myself. So two months after all the fanfares surrounding its introduction amidst hype unprecedented before 1 January 1999 - and we as Members of Parliament were party to that - not only has the euro not caught on with consumers, it has also stirred up various doubts and fears amongst them.
To my mind, this is a serious blow for the credibility of the new currency and for its acceptance by ordinary mortals. Of course it was predictable that national currencies would not be replaced by the euro very quickly in day-to-day transactions within the Member States. However, in view of the stability of the euro and a reduction in the cost of transfers, we might at least have expected an increase in cross-border transfers. Not a bit of it! If anything, charges have increased. The banks have been quite frank in explaining that as they have lost their profit on the exchange-rate spread, they need to recoup their expenses in other ways, and the Commissioner seems to have gone along with this to some extent.
Let me give you two examples from my own country. Since 1 January 1999, the Luxembourg post office has imposed a charge on every cross-border transfer - let there be no mistake, on every single cross-border transfer - amounting to a levy of LUF 80, whereas previously it had been free. By way of a second example, a member of the public wrote to me reporting that he had paid LUF 200 in bank charges on a transfer of LUF 268 to Germany.
None of this will do anything to develop the single market in financial services for the consumer. In its communication on financial services, the Commission explained that there were enormous differences between one country and another in all areas affecting the ordinary consumer. I think that in the case of bank charges for converting the euro, the least we could have done would be to go for transparency. This would have involved explaining what these charges - which are now to be increased - consist of, why there is any need to increase them and what the sector's overall strategy is.
Ultimately, Commissioner, the question is whether we are to leave things to market forces or whether regulation is envisaged. You have made it very plain that in your view there is no need for intervention, and that market forces should push down charges. Nevertheless, let me leave you with the following thought: at a time when everything works through the banking system and the average citizen is increasingly dependent on that system, we need to guarantee universal service in banking as well - the right to banking at an acceptable price.
Madam President, consumers feel taken in and politicians foolish now that the introduction of the euro has failed to produce much lower exchange rates and has even, in the case of exchanges of smaller amounts, resulted in higher charges. The same applies for cross-border transfers. We were a little less naive than the Commission about what the banks would do, so we called for legislation to regulate exchange costs, but this did not materialise. Now the Commission is trying - too late, I fear - to restore its reputation by making dramatic attacks on the banks.
The banks are right when they claim in their defence that they still have costs to pay, but they should have explained all this earlier when they were still passing on those costs in the form of different buying and selling rates. Now they are going to have to be a little more transparent about the costs involved, and if necessary we must introduce legislation to force them to do so.
Finally, it is unacceptable that the banks should not yet have developed a cheap and efficient system for cross-border consumer payments. I find this completely baffling in a sector which claims that the customer comes first. The development of such a system should be the top priority in my opinion, and it would also enable the banks to get at least some of their own back.
Madam President, I wish to thank all the speakers. They provide me with the opportunity to identify one point on which I believe there is full agreement among us, namely, that the present situation is deeply unsatisfactory; and one point where there are partial divergences, namely, how to remedy that situation.
The present situation is indeed quite unsatisfactory. The figures deriving from the first partial returns from the banking associations indicate that charges for exchanging banknotes have decreased in many cases by anything from 15 % to over 40 % depending on the amount and the currency being exchanged. They also indicate, however - and this is the most unsatisfactory part of it - that the decreases have been less when small amounts - for example, less than the equivalent of EUR100 - are exchanged, and in some cases the charges for exchanging small amounts may have increased. This is totally unacceptable.
The divergence arises where apparently some of you seem to believe that simply setting the level of the charges by a directive or a regulation would be both necessary and sufficient. Here the Commission happens to have a different view. Certainly we are not so naive as to believe that the unregulated play of the market will do the trick. Obviously not. What are we doing, since our purpose is not simply to complain loudly but to try to change the situation on the ground? What we are trying to do is, one the one hand, to impose competition. Hence the actions of the competition Commissioner to see whether agreements or cartels have been put in place. The Commission has the power to eliminate them if that is the case.
We are also trying to impose transparency. As we all know, transparency is a prerequisite for competition and we are using all possible weapons to impose transparency, such as asking banks and bank federations to convey their data; and also in the most immediate way by opening up e-mail sites and faxes available to consumers and citizens. We should also avoid creating confusion. For example, when the issue of the remittances of migrant workers is brought into the picture, then obviously this has to do, not with conversion charges, but with the good or bad functioning of cross-border credit transfers. There the relevant instrument is the one on which legislation has already been enacted - the directive for cross-border credit transfers of early 1997. As I indicated in my earlier intervention, there the problem is with a delay in transposition on the part of Member States - hence the actions vis-à-vis finance ministers. It would be a great help, I would add, if Members of the European Parliament could also put pressure on their respective national authorities to speed up the implementation.
Finally, to indicate the complexity of the matter and the panoply of instruments through which the Commission - which is particularly active in this area - is addressing the problem, I should mention that we have proposed two draft directives on the issuance of electronic money. It so happens that electronic money may be the first way in which citizens will be able to make cash payments in euros before 2002. There were strong interests asking us to limit the ability to issue electronic money to banks. We said No, because we want to create competition there too, for the benefit of the consumer. So in our draft directive we made provision for other institutions to create electronic money - provided, of course, that they are submitted to an appropriate prudential framework. Therefore, we all share the point of view that this is an extremely serious matter, of great relevance, as you all stress, to the credibility of the euro and, incidentally, of the financial system. I am afraid it is not a problem concerning which somewhat simplistic solutions such as merely legislating would have the desired results.
Thank you, Mr Monti.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Leaf tobacco
The next item is the report (A4-0067/99) by Mr Trakatellis, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation (EC) amending Regulation (EEC) No 2075/92 and fixing the premiums and guarantee thresholds for leaf tobacco by variety group and Member State for the 1999, 2000 and 2001 harvests (COM(98)0633 - C4-0682/98-98/0306(CNS)).
Madam President, the Commission proposal only partly addresses the restructuring of the common organisation of the market in tobacco.
There are four points in relation to which the Committee on Agriculture and Rural Development has made changes which we believe will be adopted.
The first point concerns the fact that, since 1995, there has been absolutely no readjustment of premiums, which has resulted in producers suffering a substantial reduction in income. Our committee has proposed a 5 % increase in premiums, which exactly covers inflation in the European Union since 1995.
The second point concerns the transfer of certain varieties of tobacco from one category to a better one. We believe that this is quite proper, except that these transfers must be possible and they must go ahead. Let me give you a specific example from Italy, where out of approximately 15 000 tonnes, which is the guarantee threshold, it has been proposed to transfer between 3 000 and 3 500 tonnes from an inferior variety group to other groups. This can go ahead. In Greece, on the other hand, out of approximately 15 000 tonnes, it has been proposed to transfer 14 800 tonnes, which is impossible within the time suggested. This cannot go ahead for many reasons. I would like to say, first of all, that if a producer were able to change his variety, why would he not do so? For less tobacco production, he would receive the same money. What our committee is proposing, therefore, after much study and debate, is that up to 25 % could be transferred, at least in the case of Greece.
The third point concerns the time needed for implementation. We are already well into the 1999 period, and these transfers require study and a programme. We propose that the framework should be implemented for 2000-2002, as this is logical and feasible.
The fourth point concerns the introduction of a national variety which is grown in the region of Pieria and bears the name of a town in Pieria: Katerini. It has been proposed that this variety should be moved to another region of the European Union, in other words outside those regions which are provided for in the COM regulations. We believe that this will have negative results, rather than the desired outcomes.
These are the four points in relation to which our committee has made changes which I believe must be accepted by the Commission.
There are some amendments which refer to the harmful effect of smoking on health and which say that funding must not be given and that tobacco production must be reduced. However, what they do not say is that if production is reduced, imports of tobacco from outside the European Union will increase for years to come. I feel, therefore, that this is an unreasonable proposal. We seem to be unwilling to face reality. Perhaps the campaign against smoking should be waged from the point of view of consumption and not from the point of view of production. I am a doctor and I do not smoke, but I find it illogical that we want to reduce production when we currently import tobacco and will import more in the future as a result. This will have damaging economic effects on the European Union and it will also lead to social unrest, because many tobacco producers will be left without work, not only in Greece but in Italy, Spain, Portugal and Germany - everywhere, in fact.
What the Committee on Agriculture and Rural Development is proposing, therefore, is that these amendments should be rejected - and we have already rejected similar amendments in committee - because, as we have said, we believe that there must be economic and social support in the tobacco-producing sector. This is the truth and the reality of the matter. I propose that we fight to reduce smoking, in which case world production of tobacco will be reduced. What we are in fact doing is punishing our own tobacco producers while rewarding tobacco producers in countries outside the Community and creating a major social problem in the European Union.
Madam President, the Commission proposal we are examining this evening focuses on issues relating to the fixing of premiums and guarantee thresholds for leaf tobacco. By a decision of the Council of 22 June 1998, the additional funding which is allocated for cultivated tobacco in Austria, Belgium, Germany and France will increase by between 50 % and 65 % in relation to the 1992 harvest. In addition, in order to maintain financial neutrality, the overall level of guarantee thresholds will fall by 0.95 % between 1999 and 2001. Premiums are to be increased by 10 %, with a corresponding reduction in special subsidies allocated through producer organisations. These proposals maintain financial neutrality, and therefore the Committee on Budgets raises no objection to them. I would point out that the value of the premiums has fallen by 5 % in real terms in relation to 1995. Consequently, an increase in the order of a further 5 % would be a logical readjustment. For this reason, I support the amendments tabled by the Committee on Agriculture and Rural Development.
I support the comments made by Mr Trakatellis on the difficulties and the fundamental inability of Greek producers to carry out tobacco transfers. Greek producers are small and medium-sized tobacco producers and it is impossible to replace the qualities they cultivate. Essentially, in the infertile soil where the tobacco is grown, it is impossible for them to switch to better varieties in such a short time. That is why, Madam President, I believe that the Commission proposals regarding Greece do not fall within the spirit of the common organisation of the market in raw tobacco.
Madam President, I rise to speak for the chairman of my committee, Mr Collins, and the majority - indeed I believe every Member - of that committee who voted on the amendments we have tabled.
I fear I cannot speak with the mild good humour and the calm words of my chairman. I get quite indignant when I hear my good friend, Mr Trakatellis say that of course we must wage a campaign against tobacco, but if we are going to kill 28 million people in Europe per year with tobacco, it may as well be with our own subsidised crops. That surely should not be the answer.
The Committee on the Environment, Public Health and Consumer Protection believes that with tobacco responsible for as many deaths as it is, the hypocrisy here is, on the one hand, for the European Commission to be spending large sums of money on subsidising research into cancer but throwing away a similar amount on the subsidy - and now the renewed subsidy - of this crop. The fact of the matter is that we have been, for 28 years, supporting tobacco growing within the Community and the financial dependency that goes with it. The Environment Committee has asked for a gradual reduction in these quotas and premiums for raw tobacco. We intended that, in the countries where the dependency was the greatest, to take effect by 2008 - in ten years - and in the northern countries, where, as we have just heard, there is a proposal to increase the sums available from 50 % to 65 % in relation to the 1992 harvest, we wanted that abolished within five years. We are not getting that.
We are moving in the wrong direction and we are creating a health problem. To my good friend Mr Trakatellis, who is himself a doctor, I ask if he could honestly deny that is the case? Every time there is a case brought against the tobacco multinationals, every time damages are proved once again in one of these cases, we see the medical evidence laid bare. We all understand that fact. When I hear Trakatellis I am reminded of what the martyr Jan Huss said when he saw people piling up the faggots to burn him to death. He said to an old peasant woman coming forward with her faggots: 'O sancta simplicitas '. Those who argue for a greater subsidy for tobacco are saying that today. I say to them: sancta simplicitas . This is not the way to go.
Madam President, discussing tobacco is always very awkward, not so much because of the hour at which we have to do it, as because of the difficulty we MEPs have in understanding one another. This is where the main obstacles lie. As the representative of the Environment Committee said, there is a fundamental paradox here. It is true that smoking is unhealthy, but it is equally true that the problem will not be solved by reducing or eliminating tobacco growing in Europe. Either we take a radical position and have the courage to call for smoking to be banned, or else we try to cut the rhetoric. The arguments are always the same: on occasion, I have had to support tobacco growers and defend the sponsorship of major sporting events, including the Formula 1 Grand Prix, even though tobacco advertising has been banned at these, and certain Member States' governments have challenged the legality of the measures we are adopting. It was nevertheless decided to press ahead, without applying the principle of subsidiarity, bearing in mind that other sectors - such as textiles and clothing - had branding problems needing to be tackled gradually over time. We are told at one and the same time that production should be switched and that milk quotas cannot be increased, that under the COM in wine vineyards cannot be replanted or extended, and so on in all the other farm sectors. Let us call a spade a spade; let us not make impractical proposals. If we put forward workable ideas, with the necessary subsidies, then tobacco growers will be willing to go along with our initiatives - as long as they are feasible.
Let us cut the rhetoric of the Environment Committee's amendments. Let us support the Commission's proposal as amended by Mr Trakatellis, remaining consistent with the realistic approach we adopted previously, granting aid for quality improvements with a view to promoting tobacco that is less harmful than before, and investigating tangible - not rhetorical - ways of embarking on a process of crop substitution.
Madam President, the Commission proposal on the fixing of premiums and quotas for tobacco over the next three years centres around two main issues.
Firstly, it aims to abolish group V varieties almost totally and in a very short space of time and, secondly, it offers the possibility of transferring the Katerini variety and introducing it into Italy.
As regards the first issue, the Commission seems to be unaware of the particular conditions of production in the specific regions where these varieties are grown, since it is proposing the substitution of certain varieties, such as black tobacco, in soil where their cultivation is simply impossible. Moreover, the very short space of time proposed by the Commission for this substitution will mean a deadlock for producers, whereby any idea of planning will be turned on its head.
As regards the second issue, the introduction of the Katerini variety into Italy will affect the operation of the market both in terms of prices and stocks, since it will have a negative impact on the balance of supply and demand, and in terms of the quality of this variety of tobacco, since the soil and climatic conditions of the new producer regions are totally different from the regions where it has been grown for the last 30 years. Unfortunately, the Agriculture Commissioner has failed to bring me the study I had asked for, which was allegedly written by a Greek and which purported to show that these tobacco varieties could prosper and be productive in Italy. I am still waiting for the name of the Greek who carried out this study, and this is the first time the Commission has taken account of a study and put forward a proposal based on one. This has not happened before. I am still waiting for Mr Fischler to give me the name and the relevant details.
I should like to thank the rapporteur for his own amendments and for those accepted by the Committee on Agriculture and Rural Development. I believe that they greatly improve the Commission proposal. These amendments aim to improve conditions for the production of tobacco, to set in motion a rational and feasible adjustment in terms of time towards improving the quality of tobacco and, finally, to maintain the level of income of many families on the continent of Europe who live in some of the poorest regions of the European Union, something which the author of the study never really took into consideration.
I would just like to say a word in conclusion. As the Committee on the Environment, Public Health and Consumer Protection has been proposing amendments and talking about health matters for the last five years, it would be a good idea if it tabled an amendment to ban the use of butter, since butter damages the heart and increases the risk of heart disease. We should also ban the circulation of cars, because I doubt that there is a scientist who can say that smoking is more harmful than the pollution caused by cars and car manufacturers. At some point the hypocrisy in this House has to stop.
Madam President, ladies and gentlemen, the Trakatellis report is a moderate one. It is a moderate report because it makes certain suggestions that, in my view, will help to adapt the tobacco market to the need to improve quality, give tobacco producers the time they need to change varieties and, at the same time, act as a preventive measure by promoting change to a given variety such as Caterini in the case of Italy.
I agree with Mr Trakatellis's proposals and also agree with the 5 % increase which is really just compensation for the successive devaluations that have taken place since 1995. 5 % is no big deal.
However, I would like to emphasise two aspects. First of all, the lack of concern shown by the European Parliament, in my view, about fighting fraud in the tobacco sector. I have no doubt whatsoever that if fraud in the tobacco sector - one of the major forms of fraud to be found in Europe - were really taken seriously, without crocodile tears or hypocrisy, the money recovered would be more than enough to pay for the many illnesses that the Committee on the Environment says affect smokers - since we know full well and have been amply warned that tobacco is harmful. As far as I am concerned, the only thing I ask of a smoker is that they do not disturb me and blow their smoke over me.
I should also like to point out that tobacco is one of the most heavily taxed products. In my country, it is taxed at 82 %. I think that whoever takes the risk of smoking and becoming ill will already have paid for his hospital bed. It may be in poor taste to say this but it is the truth. As far as I am concerned I think everyone should be free to do as they wish as long as they do not inconvenience others.
Madam President, I could not allow to go by default possibly my last opportunity in this Parliament to point out the nonsense of spending over ECU1 billion subsidising the growing of a product which kills and maims its consumers. Only yesterday at the end of the debate on Mr Needle's report on European public health policy Commissioner Bangemann pointed out the contradiction of spending vastly more public money on supporting a product which undermines health than on public health programmes.
We are actually discussing here a Commission proposal to increase payments to tobacco producers in four of the richest countries in the European Union, allegedly because they produce better quality tobacco. France, Germany, Belgium and Austria are not countries so poor or with soil so poor that no other crops can grow there. There is absolutely no case on social grounds, such as could possibly be made for Greece or Spain, for public money to be used in this way.
I was a lone voice in the Committee on Agriculture and Rural Development on the date of the vote, supporting the amendments of the Committee on the Environment, Public Health and Consumer Protection and very similar ones of my own, calling for the phasing out of subsidies for all tobacco. Sadly, others who shared my view could not be present on that occasion. I strongly support my colleague Mr Whitehead. The proposals before us move completely in the wrong direction. If European farmers want to grow tobacco it should be without public subsidy and the subsidies that exist should be phased out over a number of years with extra support to Objective 1 and Objective 5b areas during the transition. Increaisng subsidies over three years to rich countries is totally indefensible.
Madam President, Commissioner, ladies and gentlemen, tobacco is a plant, and that has been evident in today's debate, during which opinions have been divided and which has been marked by repeated references to certain fundamental themes. These references have chiefly come from Members not concerned with agriculture, who see the debate more in terms of social policy. I would therefore like to thank the rapporteur very sincerely for all his efforts.
The importance of tobacco production in the agricultural sector of the European Union and of individual Member States varies widely. I believe that for a number of reasons it would be unwise to abandon tobacco production in the EU without any compromises, as many people are demanding. In many regions of Europe, tobacco growing is often the only viable form of agricultural production, and this applies particularly to a number of Objective 5(b) areas, including those in 'rich' countries such as Austria. Many family farms working in difficult conditions are dependent on tobacco production, which represents their only source of income. Switching to other agricultural products is often out of the question because of the climate. I think we are all acutely aware of the social and economic pressure on the population of these regions.
My second point is that it is pretty unrealistic to expect that people would smoke less or even give up altogether if we completely stopped European tobacco production. The result would just be that all our cigarettes and tobacco products would be imported from third countries. I hope that you will not misunderstand me, as I attach great importance to a healthy lifestyle and I myself am a non-smoker. Nevertheless I think that decisions about our own health should be left to the individual. I think we should grant each person that much responsibility.
In this context, I would like to point out the need for an improvement in tobacco quality. I would also like to stress that a voluntary halt to tobacco production in the EU should be possible, with financial support from the EU.
Madam President, I feel as though I am at the races: whenever we discuss tobacco it is the same old Derby between Latins, Mediterraneans and Anglo-Saxons, as if the latter did not smoke. It really is disconcerting that yet again, one year after we last met here to discuss the COM, we are sticking to our guns and saying the same things. I was tempted to repeat the speech I made last year, just to check whether anyone was listening! Mind you, I shall not stray very far from it.
In any event, while the Derby continues, some points have been scored by those wishing to abolish the cultivation of this crop in Europe. The prices and premiums have been unchanged since 1995, meaning that they have already fallen by 5 % in real terms; the COM is being put into effect slowly - indeed, for the time being it merely represents additional costs; and the negative effects of the transition from the ecu to the euro are weighing most heavily of all on areas where tobacco is grown, in other words - let us not forget - in the most peripheral areas, those of Objective 1.
What is more, neither the COM proposal nor that of the Commission takes the slightest account of new elements which we attempted to introduce last year: for example the social proposals - recalled by several speakers - aimed at eliminating tobacco growing as a means of combating cancer, as if people would stop smoking because they could no longer find any European cigarettes on the market. Clearly the big American multinationals would have a field day! Well, in many respects the wrong approach is once again in evidence this evening. Smokers will not stop smoking, and let us not forget it, but woe betide us if we halt tobacco growing: unemployment in Europe would rise, more or less, by another 1 380 000. That would be extremely damaging, without a doubt.
All of this is proposed in some of the amendments put down by Mr Collins and others. Mr Collins says 'stop growing tobacco and grow some other farm produce instead'. My reply to him is that this cannot be done everywhere, and that to ask other Europeans to do so is certainly not acceptable. And my own question is this: given that alcohol is more lethal than tobacco, why don't you British stop producing whisky and start growing strawberries?
Madam President, ladies and gentlemen, both the Commission proposal and the report before us are based on the premise that health should be sacrificed on the altar of structural policy. As a non-smoker and farmer myself, I think it is important to recognise the double standards involved in the present form of tobacco subsidy. I find it hard to believe that no other crop would thrive where tobacco is grown. We need subsidies in that if we stop growing various tobacco varieties here, they would have to be bought in from outside the Community.
It is also clear that we need a change, an improvement in structural policy in the weak regions, in this case in Greece and Italy. I accept that production cannot be stopped overnight in these countries, but I feel that we have been talking about this for far too long. From my own national viewpoint, the Commission's proposals are acceptable. Although the guarantee thresholds have been reduced, this reduction at the same time makes it possible to increase the premium for the northern countries. But overall, I believe that these subsidies should be rejected in their present form. Why? Because increasing subsidies does not persuade tobacco-growing countries to switch to other crops, but if anything encourages them to carry on as before, because ironically enough the cigarettes that are most damaging to health are those that receive the greatest subsidy.
The Commission's proposals are quite simply market-oriented. The quotas for varieties with guaranteed markets and high market prices are being gradually increased, whilst the quotas for varieties with weaker markets and low market prices are being correspondingly reduced. For 28 years now tobacco production has been receiving massive support without any sign of a change of course. The varieties produced in the Community are of low quality, and producers should show more ambition and switch their production to higher-quality varieties.
To conclude, let me ask what lessons we should be learning. First, I believe that tobacco subsidies should be abolished by 2008. Second, during the transitional period, they should be reduced in a socially acceptable manner. Third, as part of this reduction process, less harmful varieties should receive support and varieties which are particularly damaging to health should no longer be subsidised. Fourth, we should provide financial support during the transition period while production is switched to other agricultural products. These suggestions are not anti-smoker, they are aimed at enhancing quality and improving health, and I believe that they also offer a solution for farmers.
Madam President, I wish to begin by complimenting the Committee on Agriculture and Rural Development, and in particular the rapporteur, Mr Trakatellis, on the quality and efficiency of their work on the proposal to complete the reform of the COM in leaf tobacco. To tell the truth, we spent a long time discussing the committee's report and the proposal on the COM reform. The European Parliament, the Council and the Commission all agree on the need to continue supporting tobacco growers, whilst at the same time offering them the appropriate incentives to improve product quality. In keeping with the thrust of the report, the Commission is proposing to leave unchanged the premium levels and quota amounts, while considering a sizeable reduction in the quota for group V.
Having said that, I should like briefly to review the main issues raised in the amendments. As regards those aimed at excluding the 1999 harvest - Amendments Nos 1 and 3 - the Commission cannot accept them, because the reform of the COM is to enter into force and apply from the 1999 harvest onwards. Furthermore, the impact of the proposal on producers is limited, in that the guarantee thresholds are maintained for all variety groups with the exception of group V; for this group, the existing threshold is below 30 % for Greece and 22 % for Italy. This deficit is being transferred to other groups on the grounds of poor quality and low market prices.
We cannot accept Amendments Nos 2 and 6, since the annual stability of the budget must be respected. The amendments dealing with the adverse impact of monetary conversion - Nos 4 and 5 - are unacceptable because, in the Commission's view, the same rules must apply to the common organisation of the market in tobacco as to the other COMs.
Concerning the amendments on the guarantee thresholds - Nos 7, 8 and 9 - the Commission wishes to avoid disrupting the market in all group V varieties, for which market prices are poor and which face competition from cigarettes manufactured in Eastern Europe and the former Soviet Union. Therefore, although we are prepared to examine the impact on the sector of the proposal to transfer amounts to other groups, we confirm our reservations concerning any reduction in group V.
We cannot accept Amendments Nos 10 and 13, as the additional sum for northern tobacco-growing Member States reflects the situation of their growers and so should not be changed.
Amendments Nos 11, 12, 14 and 15 deal with the mandatory disengagement of the Community. I can reaffirm what the Commission proposed and Parliament agreed last time Mr Fischler discussed this matter here: the tobacco grown in the European Union covers only about a third of Community consumption, and therefore imports - currently accounting for two thirds of domestic consumption - could easily cover it entirely. On the other hand, support for tobacco growers is vital in that they are concentrated in the least developed regions of the European Union, without any obvious agricultural or economic alternatives, as has been pointed out. Moreover, the tobacco reform already makes provision for voluntary withdrawal from the sector, but we should not force farmers to leave the land. Therefore the Commission cannot accept these amendments.
Commissioner, you have lavished words of praise on the report, but I still do not understand which of the amendments voted for by the Committee on Agriculture and Rural Development you accept. Why do you pay the report so many compliments if you do not accept a single amendment? I should like to know which amendments you accept.
Mr Trakatellis, the report has an intrinsic value which transcends the individual amendments, clearly, and our words of appreciation related to the undertaking as a whole. However, as I said, Amendments Nos 7, 8 and 9 are acceptable to the Commission. As for the amendments on the guarantee thresholds, the Commission wishes to avoid disrupting the market in all group V varieties, for which market prices are poor and which face competition from cigarettes manufactured in Eastern Europe and the former Soviet Union. Therefore, although we are prepared to examine the impact on the sector of the proposal to transfer amounts to other groups, we confirm our reservations concerning any reduction in group V.
My apologies, Madam President, the interpretation may be to blame, but I did not understand Mr Monti's reply or his politeness. We want an answer. Which of the amendments does Mr Monti accept? That was Mr Trakatellis's question. Is it the first one, the second one, the third one, the fourth one, or none of them? My impression is that he does not accept any of them, but he could at least tell us in a word, so that we do not leave the House without having understood.
Madam President, I am doing my best to convey the Commission's position in a field which, as you know, does not fall within my competence but that of Mr Fischler. Amendments Nos 7, 8 and 9 are accepted, with a transfer - or rather a change - in Annex II, transferring amounts from group III to group I and to group II in France. The Commission reserves the right to examine the other transfers covered in Amendments Nos 7, 8 and 9, namely those in Annex II aiming both to lessen the reduction in group V in Greece and to prevent the introduction of Katerini and similar varieties into Italy. I hope I have been clearer now.
Thank you, Mr Monti.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Staff Regulations of the European Communities
The next item is the report (A4-0098/99) by Mr Lehne, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a Council Regulation (EC) amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of the Communities (COM(98)0312 - C4-0332/98-98/0176(CNS)).
Madam President, ladies and gentlemen, this really is a very important report. In recent years Parliament has adopted various decisions, particularly in resolutions on budgetary matters, which have repeatedly stressed that this House would like to see a statute for parliamentary assistants to Members.
We all remember the report by the Court of Auditors which came before us a few months ago, and which was by no means uncritical - I am choosing my words carefully - of the remuneration of assistants. I accordingly believe that it is high time that the issues of assistants' pay and their conditions of employment were sorted out one way or another. However, and this is the important point, we need to approach this in a serious and rational manner. Although the proposal that we are now considering has been presented by the European Commission, it was not actually prepared by the Commission, but by European Parliament officials. It was entrusted to the President of the Commission by the President of Parliament with a request to adopt it. I have to say that I find this proposal unacceptable in the form we have before us.
The proposal essentially provides for the conditions of employment of other servants to be included in a new Article 78, the gist of which is that parliamentary assistants are categorised as other servants of the European Union, and furthermore that the details of the conditions of employment should be laid down in general administrative provisions to be enacted by Parliament itself. That is the heart of the problem.
The legal basis of the Staff Regulations and the conditions of employment of other servants, that is to say the Merger Treaty, does not provide for an enabling regulation for Parliament. For that reason I have always been critical of this Commission proposal, or rather the proposal prepared by Parliament's administration, because it does not deal with the question of implementing regulations. Nor am I the only one of this opinion: in its judgment of 7 May 1992, the European Court of Justice made exactly the same point. The Court of Justice then ruled, and I am quoting now, that: 'The general implementing provisions issued under the Staff Regulations may lay down criteria by which the administration should be guided in exercising its discretion or to clarify the meaning of unclear provisions of the Staff Regulations. They may not, however, indirectly limit the scope of the Staff Regulations by restating in more precise terms an already clear provision of those regulations'. In plain English, that means that implementing regulations may not conflict with the spirit of the Staff Regulations. If they do, they are invalid and should be disregarded. They do not have the same legal force as the Staff Regulations themselves.
On this basis, the European Court of Auditors stated the following in a report to the Council of Ministers, prepared at the request of the Council, in the form of an opinion on this Commission proposal: 'In the present case, general implementing provisions which preclude the application of normal unambiguous provisions of the Staff Regulations, particularly with regard to length of service, for a particular category of auxiliary staff, may be regarded as unlawful and their application could be challenged in an action against a particular case decision'. In other words, the Court of Auditors totally agrees with your rapporteur and with the European Court of Justice that if we adopt the Commission proposal, the implementing regulations will be thrown back at us and in the end only the provisions of the Staff Regulations for officials and other servants will apply. This will make it impossible to take account of the special conditions of employment of parliamentary assistants. The result will then quite simply be - and I am estimating that there are 2 000 parliamentary assistants - 2 000 additional European Parliament officials. I think that demonstrates a lack of responsibility and is contrary to the spirit of what we are trying to achieve here.
That is why I originally proposed to the Committee on Legal Affairs and Citizens' Rights that the legal basis should be changed, and that a statute for assistants should instead be prepared, which would have formed an annex to the Statute for Members of the European Parliament and which would have taken as its legal basis the provisions of Article 190 of the Treaty of Amsterdam. For tactical reasons, the Legal Affairs Committee rejected this proposal so as keep the Council's decision making on the Statute for Members of the European Parliament and on the statute for assistants separate from each other.
However, this will mean that provisions that are supposed to be the subject of contracts between assistants, Members and of course Parliament's administration will then have to be incorporated in the statute itself, or to be precise in the Commission proposal itself. This is what I proposed in a second report to the Legal Affairs Committee.
The only legally watertight alternative which might also be possible would be to dispense with a statute for assistants altogether and arrange instead for the Quaestors or the Bureau to decide in what circumstances a secretarial allowance could still be granted, and also to include issues such as social security obligations and an appropriate level of remuneration in these arrangements.
The Legal Affairs Committee was then faced with a very close vote. My proposal initially attracted support, but the Commission draft ultimately won the day, so that the report which I am presenting on behalf of the Legal Committee contains various contradictions and I as rapporteur cannot support what was agreed in committee.
For this reason I have today tabled a number of amendments on behalf of my group which reflect the draft report which I originally presented to the Legal Affairs Committee, and I urge the House to adopt these. I fear that if we were to adopt the Commission proposal in the form presented to us, it would not be acceptable to the Council of Ministers, in view of the Council's existing reservations in the light of the judgment of the European Court of Justice which I have quoted, and because of the second report of the Court of Auditors. We would therefore be reaching a sort of token decision along these lines: Parliament wants a statute for assistants but is adopting an unrealistic text in the knowledge that the Council will ultimately reject it. This would not help anyone, neither the assistants themselves nor the Members of Parliament.
For this simple reason I would urge the House to adopt the original draft report presented to the Legal Affairs Committee and not the Commission proposal. If this fails and there is not a majority in favour of my proposal tomorrow, I will feel obliged, in the interests of achieving a worthwhile outcome, to request referral back to the Legal Affairs Committee, or, if there is absolutely no other way, to reject this version of the report, because I personally neither want nor feel able to take responsibility for something that I am convinced is wrong, and is to all intents and purposes a token gesture that cannot possibly solve the problems we face in this area.
Madam President, Commissioner, ladies and gentlemen, I have to say that the rapporteur's sharp criticism of the Commission should not be taken to reflect the views of the committee. I wanted to correct that impression immediately.
Our work on the statute for assistants to Members of the European Parliament has been difficult and has been made even more difficult by the strident background music which has accompanied it. Nevertheless, we managed to find a way to give our assistants fair conditions of employment including social security arrangements, whilst preserving the autonomy of the European Parliament. The Group of the Party of European Socialists smoothed the path with its proposals. We should now adopt these proposals by a clear majority in the interests of our closest confidants.
The amendments tabled by my group include two additional elements. Firstly, taking the Commission proposal as a basis, we have made provision to regulate the employment relationship between Members and their assistants. This should secure the Council approval which we need. The Council cannot have any objections if we call for general conditions of employment including recruitment, dismissal, remuneration and social security to be the subject of a contract. Nor can it have any objections to a requirement that professional confidentiality and a ban on unauthorised second jobs including lobbying should form part of the contractual conditions of employment. The prohibition of discrimination against citizens of third countries makes sense in view of the forthcoming enlargement of the Union, and the Council will certainly not reject the statute on those grounds.
The autonomy of Parliament to make decisions on its own affairs will be guaranteed by the second part of our proposal. I have in mind the general implementing provisions that Parliament will adopt itself, which will lay down the details of contracts of employment on the basis of a proposal from the relevant committee. This will also enable us to accommodate many of the rapporteur's proposals without the risk that the Council will object to a particular provision and will therefore drop the whole statute.
I would like to mention two points which I feel particularly strongly about. The first one is short and simple. Any statute that does not provide our assistants with the best social protection available, including sickness and pensions schemes, should go straight into the waste-paper bin. It is not worth the paper it is written on.
The second point is also extremely important: our assistants' remuneration. They must be paid fairly and in line with their performance. After all, we are not rewarding certificates and diplomas, but the quality of the work done. So we do not want a fixed scale based on certificates, professional qualifications and officials' grades. What we need is a high degree of flexibility in drawing up contracts as employers, and also flexibility as regards remuneration.
There is also another point that we have already covered in connection with the Statute for Members of the European Parliament. The contractually agreed remuneration should be transferred from the European Parliament direct to assistants' accounts. This provides us with some degree of protection against the constant insinuations we have heard over the last few days that Members are a pack of thieves who exploit their assistants and use phantom posts to line their own pockets.
Thank you for your attention. I hope that on Thursday you will support my group and myself by voting to give our assistants social security and to preserve the European Parliament's autonomy.
Madam President, I agree with all those who have said that the work carried out on this regulation has not been easy; indeed, it has been extremely difficult. Parliament has not come out of it very well, and I should like to say that we regard the outcome of the votes in committee as unsatisfactory.
For our part, we believe that the Commission's proposal was a good starting-point, so we have tabled one or two minor amendments clarifying in which cases the rules proposed by the Commission will apply. We maintain that it should be made clear which assistants will be covered, and we have introduced a time-limit. A majority of the group is also willing to approve the system of remuneration proposed by the Commission.
In my view, it is very important that we should have a decision on this tomorrow. We cannot allow it to be sent back to committee. I find the rapporteur's suggestion that that is what should happen if his position is not accepted most undemocratic. I would urge a majority of the House to vote in favour of the proposal, so as to allow the introduction of a satisfactory system before all the new assistants arrive to take up their positions in the newly-elected Parliament. This lends urgency to the situation, and I would thank the Commission for everything it has done.
Mr President, the legal uncertainty that exists between assistants and parliamentary auxiliary staff, and the inequalities that such uncertainty engenders, clearly highlight the need for a regulation to put an end to this situation.
The report by Mr Lehne works towards this and has some positive aspects that deserve recognition, particularly all those that refer to conditions of employment, resolving disputes, and tax liability. But in other respects, it may be that the situation we have now is fairer than that envisaged in the regulation. This would indeed be the case if some of the amendments tabled were approved, in particular the extensive and excessively detailed Amendment No 38 that covers everything relating to the grading of assistants, the corresponding remuneration systems and the unequal social security schemes.
The excessive attention to detail in this amendment leaves very little room for transitional situations. I believe that we should opt for a more flexible approach than the one proposed in Mr Lehne's report, yet without ignoring assistants' rights and whilst fulfilling the obligation to provide contracts of employment with the relevant legal certainty. We acknowledge the rapporteur's worthy efforts but on certain aspects we do not agree with him.
Madam President, Commissioner, the way we are dealing with this extremely important issue, which concerns the people with whom we have our closest working relationships, does Parliament no credit at all. So maybe it is not such a bad thing that we are now conducting this debate so close to the witching hour. Let me be brief: on the fundamental issues I totally support our rapporteur and I am therefore pleased that he is tabling his own amendments again, and I call on the House to vote for these amendments in the interests of our assistants.
I also agree with the two previous speakers that we urgently need to adopt any text that puts a stop to the legal uncertainty under which our assistants currently have to work. We cannot let things get to the point where our assistants feel obliged to take the European Parliament to the European Ombudsman because we are to blame for the continuing legal uncertainty they face. I hope it does not come to that, and from what I have heard there is a good chance that it will not.
Madam President, Commissioner, ladies and gentlemen, I wonder if it would not be more courteous if I were to face the interpreters' booths, as it seems that there are more people in the booths than in the Chamber itself.
Be that as it may, it unfortunately seems that Mr Lehne's initiative is necessary as regards both remuneration and social protection for our assistants. However, one simple and fundamental principle underlying any social doctrine is that every person has the right to fair pay in return for their work. It appears that that has not been the case and that Parliament, like the Commission, has been forced to come to terms with this. Nevertheless, I feel that Mr Lehne's draft goes into far too much detail on contractual relations and that, to coin a phrase, it ultimately tries to 'statutify' the position of our assistants too much.
On the other hand, the Commission proposal has the advantage of a degree of flexibility and certainty, and it also has the advantage of having to some extent proved its worth in practice, mutatis mutandis , with the system for assistants to parliamentary groups, which is fairly similar to the Commission proposal.
In any case, it seems to me that the most important thing is that the choice of assistants - their qualifications, their skills and so on - should be a matter for individual Members of Parliament, who should be at liberty to select their own assistants and agree working arrangements with them.
Madam President, in our view it is time to close a very difficult chapter, although we are not unaware of the remaining difficulties. Consequently, our line in tomorrow's vote will be to stress the crucial nature of the text being adopted: I mean to say that it is essential to lay down certain general provisions, on which to base specific rules governing various matters of a contractual nature. But these general provisions, based on what we regard as a positive Commission proposal, must clarify the situation once and for all. Amendment No 31 in particular - which we recommend for adoption - is both necessary and important: assistants must enjoy equal treatment. They must be paid directly by Parliament, whilst obviously maintaining - or rather strengthening - their links with the Member or Members for whom they work. In this way, transparency and propriety will be ensured.
Parliament must tackle this issue! It should have done so long ago, and must now do so boldly. The battle we are waging here is for transparency and propriety, not only for the sake of assistants but for Parliament itself and its working methods, to ensure dignity and guaranteed rights for all.
Madam President, allow me to thank the rapporteur, Mr Lehne, and the members of the Committee on Legal Affairs for their in-depth examination of the situation of parliamentary assistants and for their proposed solutions to improve it.
The Commission drew up its proposal at the request of the President of Parliament and on the basis of a European Parliament Bureau decision. The Commission drew on its right of initiative to determine a legal framework, albeit with respect for the prerogative of MEPs to establish autonomously the conditions and duration of recruitment and the level of remuneration of assistants.
Under the existing system, recruitment, pay and social insurance arrangements are agreed directly between an MEP's assistant and the Member appointing him or her. This has led to a wide variety of types of contract, which do not reflect the need for certain basic standards of equal treatment for all assistants. As was suggested by Parliament's Bureau, the most appropriate way of avoiding the present difficulties appears to be to confer on MEPs' assistants the status of auxiliary staff, while their duties remain subject to specific rules dictated by the particular nature of their role.
Consequently, Members will remain free to select their own assistants, whilst allowing them to enjoy all the conditions of service applying to other staff, with the exception of the derogations provided for in the proposal for a regulation concerning their conditions of recruitment and remuneration and the duration of their contract.
The legal basis laid down in the Commission proposal allows Members to confer on their assistants the status of auxiliary staff. Once this legal basis has been adopted, the second step will be to define the specific parliamentary rules of procedure conferring on assistants conditions of service which are more suitable and equitable than the present ones.
For these reasons, and also in order to ensure that the regulation is adopted as rapidly as possible, the Commission does not intend to modify its proposal. Amendments Nos 1, 4, 5 and 11 refer to the rules governing Members' expenses and allowances. Since these would change the provisions relating to officials and other servants, the Commission cannot accept them. The other amendments proposed in Mr Lehne's report aim to introduce into the regulation provisions which would have to be adopted by the Council, whereas the Commission would wish Parliament itself to adopt such provisions in its Rules of Procedure pursuant to Article 78a. These amendments are therefore unacceptable to the Commission.
Thank you, Mr Monti.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The sitting was closed at 0.10 a.m.